



EXHIBIT 10.1

FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
DATED: February 27, 2013




--------------------------------------------------------------------------------




TABLE OF CONTENTS
PAGE
ARTICLE I DEFINED TERMS    3
ARTICLE II PARTNERSHIP CONTINUATION; ADMISSION OF LIMITED PARTNERS; NAME; PLACE
OF BUSINESS AND REGISTERED AGENT    14
Section 2.1
CONTINUATION    14

Section 2.2
CERTIFICATE OF LIMITED PARTNERSHIP; OTHER FILINGS    15

Section 2.3
ADDITIONAL LIMITED PARTNERS    15

Section 2.4
NAME, OFFICE AND REGISTERED AGENT    15

ARTICLE III BUSINESS AND TERM OF PARTNERSHIP    15
Section 3.1
BUSINESS    15

Section 3.2
TERM    16

ARTICLE IV CAPITAL CONTRIBUTIONS    16
Section 4.1
GENERAL PARTNER     16

Section 4.2
LIMITED PARTNERS    16

Section 4.3
ADDITIONAL CAPITAL CONTRIBUTIONS AND ISSUANCES OF ADDITIONAL PARTNERSHIP
INTERESTS    16

Section 4.4
ADDITIONAL FUNDING    21

Section 4.5
INTEREST    22

Section 4.6
RETURN OF CAPITAL    22

Section 4.7
PERCENTAGE INTEREST    22

ARTICLE V PROFITS, LOSSES AND ACCOUNTING    22
Section 5.1
ALLOCATION OF PROFITS AND LOSSES    22

Section 5.2
ACCOUNTING    23


i



--------------------------------------------------------------------------------




Section 5.3
PARTNERS’ CAPITAL ACCOUNTS    24

Section 5.4
SECTION 754 ELECTIONS    26

Section 5.5
SPECIAL ALLOCATION OF GAIN TO LTIP UNITHOLDERS    26

ARTICLE VI POWERS, DUTIES, LIABILITIES, COMPENSATION AND VOTING OF GENERAL
PARTNER    27
Section 6.1
POWERS OF GENERAL PARTNER    27

Section 6.2
DELEGATION OF AUTHORITY    30

Section 6.3
DUTIES OF GENERAL PARTNER    30

Section 6.4
LIABILITIES OF GENERAL PARTNER; INDEMNIFICATION    31

Section 6.5
COMPENSATION OF GENERAL PARTNER; REIMBURSEMENT    33

Section 6.6
RELIANCE ON ACT OF GENERAL PARTNER    34

Section 6.7
OUTSIDE SERVICES; DEALINGS WITH AFFILIATES; OUTSIDE ACTIVITIES    34

Section 6.8
ADDITIONAL LOANS TO THE PARTNERSHIP    35

Section 6.9
CONTRIBUTION OF ASSETS    35

ARTICLE VII RIGHTS, PROHIBITIONS AND REPRESENTATIONS WITH RESPECT TO LIMITED
PARTNERS    35
Section 7.1
RIGHTS OF LIMITED PARTNERS    35

Section 7.2
PROHIBITIONS WITH RESPECT TO THE LIMITED PARTNERS    36

Section 7.3
OWNERSHIP BY LIMITED PARTNER OF CORPORATE GENERAL PARTNER OR AFFILIATE    36

Section 7.4
REDEMPTION RIGHT    37

Section 7.5
WARRANTIES AND REPRESENTATIONS OF THE LIMITED PARTNERS    39


ii



--------------------------------------------------------------------------------




Section 7.6
INDEMNIFICATION BY LIMITED PARTNERS    40

Section 7.7
NOTICE OF SALE OR REFINANCING    40

Section 7.8
BASIS ANALYSIS AND LIMITED PARTNER GUARANTEES    40

Section 7.9
CONVERSION OF LTIP UNITS    41

Section 7.10
VOTING RIGHTS OF LTIP UNITS    44

ARTICLE VIII DISTRIBUTIONS AND PAYMENTS TO PARTNERS    45
Section 8.1
DISTRIBUTIONS OF CASH FLOW    45

Section 8.2
REIT DISTRIBUTION REQUIREMENTS    46

Section 8.3
NO RIGHT TO DISTRIBUTIONS IN KIND    46

Section 8.4
DISPOSITION PROCEEDS    46

Section 8.5
WITHDRAWALS    46

Section 8.6
AMOUNTS WITHHELD    47

ARTICLE IX TRANSFERS OF INTERESTS    48
Section 9.1
GENERAL PARTNER    48

Section 9.2
ADMISSION OF A SUBSTITUTE OR ADDITIONAL GENERAL PARTNER    49

Section 9.3
EFFECT OF BANKRUPTCY, WITHDRAWAL, DEATH OR DISSOLUTION OF A GENERAL
PARTNER    50

Section 9.4
REMOVAL OF A GENERAL PARTNER    50

Section 9.5
RESTRICTIONS ON TRANSFER OF LIMITED PARTNERSHIP INTERESTS    51

Section 9.6
ADMISSION OF SUBSTITUTE LIMITED PARTNER    52

Section 9.7
RIGHTS OF ASSIGNEES OF PARTNERSHIP INTERESTS    53


iii



--------------------------------------------------------------------------------




Section 9.8
EFFECT OF BANKRUPTCY, DEATH, INCOMPETENCE OR TERMINATION OF A LIMITED
PARTNER    53

Section 9.9
JOINT OWNERSHIP OF INTERESTS    54

Section 9.10
TRANSFEREES    54

Section 9.11
ABSOLUTE RESTRICTION    54

Section 9.12
INVESTMENT REPRESENTATION    54

ARTICLE X TERMINATION OF THE PARTNERSHIP    55
Section 10.1
TERMINATION    55

Section 10.2
PAYMENT OF DEBTS    55

Section 10.3
DEBTS TO PARTNERS    55

Section 10.4
REMAINING DISTRIBUTION    55

Section 10.5
RESERVE    56

Section 10.6
FINAL ACCOUNTING    56

ARTICLE XI AMENDMENTS    57
Section 11.1
AUTHORITY TO AMEND    57

Section 11.2
NOTICE OF AMENDMENTS    57

ARTICLE XII POWER OF ATTORNEY    58
Section 12.1
POWER    58

Section 12.2
SURVIVAL OF POWER    58

ARTICLE XIII CONSENTS, APPROVALS, VOTING AND MEETINGS    59
Section 13.1
METHOD OF GIVING CONSENT OR APPROVAL    59

Section 13.2
MEETINGS OF LIMITED PARTNERS    59

Section 13.3
OPINION    59


iv



--------------------------------------------------------------------------------




Section 13.4
SUBMISSIONS TO PARTNERS    60

ARTICLE XIV MISCELLANEOUS    60
Section 14.1
GOVERNING LAW    60

Section 14.2
AGREEMENT FOR FURTHER EXECUTION    60

Section 14.3
ENTIRE AGREEMENT    60

Section 14.4
SEVERABILITY    60

Section 14.5
NOTICES    60

Section 14.6
TITLES AND CAPTIONS    61

Section 14.7
COUNTERPARTS    61

Section 14.8
PRONOUNS    61

Section 14.9
SURVIVAL OF RIGHTS    61



EXHIBIT A    –    List of Partners and Initial Contributed Assets
EXHIBIT B    –    Federal Income Tax Matters
EXHIBIT C    –    Notice of Exercise of Redemption Right
EXHIBIT D    –    Designation of Interests Issued to Sea Turtle Inn Limited
Partners
EXHIBIT E    –    [Reserved]
EXHIBIT F
–    Designation of Terms and Conditions of Series A PreferredPartnership Units

EXHIBIT G    –    [Reserved]
EXHIBIT H    –    [Reserved]
EXHIBIT I    –    Designation of Interests Issued to FGSB Limited Partners
EXHIBIT J    –    Designation of Interests Issued to Crystal City Limited
Partners
EXHIBIT K    –    [Reserved]
EXHIBIT L
–    Designation of Terms and Conditions of Series D Preferred Partnership Units


v



--------------------------------------------------------------------------------




EXHIBIT M    –    Notice of Election by Partner to Convert LTIP Units into
Common
        Partnership Units
EXHIBIT N
–    Notice of Election by Partnership to Force Conversion of LTIP Units
            into Common Partnership Units

EXHIBIT O    –    Designation of Terms and Conditions of Series E Preferred
        Partnership Units

vi



--------------------------------------------------------------------------------




FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ASHFORD HOSPITALITY LIMITED PARTNERSHIP
RECITALS:
This Fourth Amended and Restated Agreement of Limited Partnership is entered
into effective February 27, 2013 (the “Effective Date”).
Ashford Hospitality Limited Partnership (the “Partnership”) was formed as a
limited partnership under the laws of the State of Delaware by the filing of a
Certificate of Limited Partnership with the Secretary of State of Delaware on
May 13, 2003.
The General Partner and the Original Limited Partner entered into the Agreement
of Limited Partnership as of August 18, 2003, the General Partner and the
Limited Partners entered into the Amended and Restated Agreement of Limited
Partnership as of August 29, 2003 which was amended by the First Amendment to
Amended and Restated Agreement of Limited Partnership dated October 16, 2003 and
the Second Amendment to Amended and Restated Agreement of Limited Partnership of
Ashford Hospitality Limited Partnership dated April 1, 2004.
The General Partner and the Limited Partners (as of such date) entered into the
Second Amended and Restated Agreement of Limited Partnership as of April 6,
2004, which was amended by:
Amendment No. 1 to Second Amended and Restated Agreement of Limited Partnership
dated September 2, 2004;
Amendment No. 2 to Second Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated September 22, 2004;
Amendment No. 3 to Second Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated December 30, 2004;
Amendment No. 4 to Second Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated March 16, 2005;
Amendment No. 5 to Second Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated July 13, 2006; and
Amendment No. 6 to Second Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated April 11, 2007.




--------------------------------------------------------------------------------




The General Partner and the Limited Partners (as of such date) entered into the
Third Amended and Restated Agreement of Limited Partnership as of May 7, 2007,
which was amended by:
Amendment No. 1 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated July 18, 2007;
Amendment No. 2 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated February 6, 2008;
Amendment No. 3 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated March 21, 2008;
Amendment No. 4 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated May 18, 2010;
Amendment No. 5 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated September 22, 2010;
Amendment No. 6 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated April 18, 2011;
Amendment No. 7 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated September 30, 2011; and
Amendment No. 8 to Third Amended and Restated Agreement of Limited Partnership
of Ashford Hospitality Limited Partnership dated October 17, 2011 (collectively,
the “Prior Agreement”).
WHEREAS, Section 11.1(d) of the Prior Agreement permits the General Partner,
with the approval of the Limited Partners holding more than sixty-six and
two-thirds percent (66 2/3%) of the Common Percentage Interests of the Limited
Partners, to amend the Prior Agreement;
WHEREAS, Ashford OP Limited Partner, LLC holds in excess of eighty percent (80%)
of the Common Percentage Interests of the Limited Partners, and the General
Partner and Ashford OP Limited Partner, LLC desire to amend and restate the
Prior Agreement to make the revisions to the Prior Agreement set forth below;
WHEREAS, the Company, which is the sole member of the General Partner and
Ashford OP Limited Partner, LLC, has directed the General Partner and Ashford OP
Limited Partner, LLC to amend the Prior Agreement as set forth in this
Agreement;
WHEREAS, the General Partner and Ashford OP Limited Partner, LLC desire to so
amend and restate the Prior Agreement, as of the Effective Date;

2



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants
between the parties hereto, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINED TERMS
Whenever used in this Agreement, the following terms shall have the meanings
respectively assigned to them in this Article I, unless otherwise expressly
provided herein or unless the context otherwise requires:
“Act” shall mean the Delaware Revised Uniform Limited Partnership Act, 6 Del C.
§ 17-101, et. seq., as amended, supplemented or restated from time to time, and
any successor to such statute.
“Additional Funds” has the meaning set forth in Section 4.4 hereof.
“Additional Limited Partner” shall mean a Person admitted to this Partnership as
a Limited Partner pursuant to and in accordance with Section 2.3(b) of this
Agreement.
“Additional Securities” means any additional REIT Shares (other than REIT Shares
issued in connection with a redemption pursuant to Section 7.4 hereof) or
rights, options, warrants or convertible or exchangeable securities containing
the right to subscribe for or purchase REIT Shares, as set forth in Section
4.3(a)(ii).
“Adjustment Event” shall have the meaning set forth in Section 4.3(d) hereof.
“Affiliate” of another Person shall mean (a) any Person directly or indirectly
owning, controlling or holding with power to vote ten percent (10%) or more of
the outstanding voting securities of such other Person; (b) any Person ten
percent (10%) or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held with power to vote by such other Person;
(c) any Person directly or indirectly controlling, controlled by, or under
common control with, such other Person; (d) any officer, director, member or
partner of such other Person; and (e) if such other Person is an officer,
director, member or partner in a company, the company for which such Person acts
in any such capacity.
“Agreed Value” shall mean the fair market value of Contributed Property as
agreed to by the contributing partner and the Partnership, using such reasonable
method of valuation as they may adopt.
“Agreement” shall mean this Fourth Amended and Restated Agreement of Limited
Partnership of Ashford Hospitality Limited Partnership, as amended from time to
time.
“AMEX” shall mean the American Stock Exchange or any successor thereto.

3



--------------------------------------------------------------------------------




“Articles of Organization” means the Certificate of Formation of the General
Partner filed with the Secretary of State of the State of Delaware, as amended
or restated from time to time.
“Ashford OP Limited Partner, LLC” means Ashford OP Limited Partner, LLC, a
Delaware limited liability company.
“Bankruptcy Code” shall mean the United States Bankruptcy Code, as amended, 11
U.S.C. ss.ss. 101 ET SEQ., and as hereafter amended from time to time.
“Business Day” shall mean any day, other than a Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions in New York, New
York are authorized or required by law, regulation or executive order to close.
“Capital Account” shall mean, as to any Partner, the account established and
maintained for such Partner pursuant to Section 5.3 hereof.
“Capital Account Limitation” shall have the meaning set forth in Section 7.9(b)
hereof.
“Capital Contribution” shall mean the amount in cash or the Agreed Value of
Contributed Property contributed by each Partner (or his original predecessor in
interest) to the capital of the Partnership for his interest in the Partnership.
“Cash Amount” means an amount of cash per Common Partnership Unit equal to the
Value on the Valuation Date of the REIT Common Shares Amount.
“Cash Flow” shall mean the excess of cash revenues actually received by the
Partnership in respect of Partnership operations for any period, and the amount
of any reduction in reserves of the Partnership, over Operating Expenses for
such period. Cash Flow shall not include Disposition Proceeds.
“Class B Common Partnership Interest” shall mean an ownership interest in the
Partnership, other than a Preferred Partnership Interest or a Common Partnership
Interest, and shall include any and all benefits to which the holder of such an
ownership interest may be entitled as provided in this Agreement or the Act,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement and the Act, provided that a Class B Common
Partnership Interest shall be treated as a Common Partnership Interest except as
provided in the definition of Class B Common Partnership Unit.
“Class B Common Partnership Unit” shall mean a fractional, undivided share of
the Class B Common Partnership Interests of all Partners issued hereunder, each
of which Class B Common Partnership Unit shall be treated as a Common
Partnership Unit for all purposes of this Agreement and shall be subject to the
same rights, privileges, qualifications, limitations and other characteristics
as a Common Partnership Unit and all references to Class B Common Partnership
Units in this Agreement shall be deemed to be references to

4



--------------------------------------------------------------------------------




Common Partnership Units as well as Class B Common Partnership Units, except, in
each case, (i) in lieu of receiving distributions by the Partnership to holders
of Common Partnership Units, each holder of a Class B Common Partnership Unit
shall be entitled to the payment of the Class B Common Partnership Unit Return;
(ii) the Class B Common Partnership Unit Return shall have priority over the
payment of any cash distribution with respect to a Common Partnership Unit
pursuant to Section 8.1(a) of this Agreement (while still being junior in
priority to the payment of any cash distribution with respect to a Preferred
Partnership Unit); and (iii) the Class B Common Partnership Units are
convertible, at the option of the Partnership or any holder of Class B Common
Partnership Units, in whole or in part, from time to time, at any time after
July 13, 2016, into an equivalent number of Common Partnership Units.
“Class B Common Partnership Unit Return” shall mean, as to each Class B Common
Partnership Unit that has not yet then been converted into Common Partnership
Units: (i) for the period commencing on July 13, 2006 and ending on September
30, 2006 (the “Initial Period”), a cash distribution equal to $0.16606414; (ii)
for the three-year period commencing on October 1, 2006 and ending on the third
anniversary of such date, a cumulative quarterly cash distribution equal to
$0.19097376; and (iii) thereafter, a cumulative quarterly cash distribution
equal to $0.20163144.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and as
hereafter amended from time to time. Reference to any particular provision of
the Code shall mean that provision in the Code at the date hereof and any
succeeding provision of the Code.
“Commission” shall mean the U.S. Securities and Exchange Commission.
“Common Partnership Interest” shall mean an ownership interest in the
Partnership, other than a Preferred Partnership Interest, and includes any and
all benefits to which the holder of such an ownership interest may be entitled
as provided in this Agreement or the Act, together with all obligations of such
Person to comply with the terms and provisions of this Agreement and the Act.
“Common Partnership Unit” shall mean a fractional, undivided share of the Common
Partnership Interests of all Partners issued hereunder. At all times there shall
be maintained an equivalency of Common Partnership Units and REIT Common Shares,
except as otherwise provided herein.
“Common Partnership Unit Distribution” shall have the meaning set forth in
Section 4.3(d) hereof.
“Common Partnership Unit Distribution Period” shall mean any quarter or shorter
period with respect to which a distribution is to be made to the holders of the
Common Partnership Units.
“Common Partnership Unit Economic Balance” shall have the meaning set forth in
Section 5.5 hereof.

5



--------------------------------------------------------------------------------




“Common Percentage Interest” shall mean the percentage ownership interest in the
Common Partnership Units of each Partner, as determined by dividing the Common
Partnership Units owned by a Partner by the total number of Common Partnership
Units then outstanding, subject to Sections 4.3(d) and 4.3(e) which treat LTIP
Units as Common Partnership Units for this purpose.
“Company” means Ashford Hospitality Trust, Inc., a Maryland corporation.
“Constituent Person” shall have the meaning set forth in Section 7.9(f) hereof.
“Contributed Property” shall mean a Partner’s interest in property or other
consideration (excluding services and cash) contributed to the Partnership by
such Partner.
“Conversion Date” shall have the meaning set forth in Section 7.9(b) hereof.
“Conversion Factor” shall mean 1.0; provided, however, that in the event the
Company (i) declares or pays a dividend on its outstanding REIT Common Shares in
REIT Common Shares or makes a distribution to all holders of its outstanding
REIT Common Shares in REIT Common Shares, (ii) subdivides its outstanding REIT
Common Shares, or (iii) combines its outstanding REIT Common Shares into a
smaller number of REIT Common Shares, the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by a fraction, the numerator of which shall be
the number of REIT Common Shares issued and outstanding on the record date for
such dividend, distribution, subdivision or combination (assuming for such
purposes that such dividend, distribution, subdivision or combination has
occurred as of such time), and the denominator of which shall be the actual
number of REIT Common Shares (determined without the above assumption) issued
and outstanding on the record date for such dividend, distribution, subdivision
or combination. Any adjustment to the Conversion Factor shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event; PROVIDED, HOWEVER, that if the General Partner
receives a Notice of Redemption after the record date, but prior to the
effective date of such dividend, distribution, subdivision or combination, the
Conversion Factor shall be determined as if the General Partner had received the
Notice of Redemption immediately prior to the record date for such dividend,
distribution, subdivision or combination.
“Conversion Notice” shall have the meaning set forth in Section 7.9(b) hereof.
“Conversion Right” shall have the meaning set forth in Section 7.9(a) hereof.
“Disposition Proceeds” shall mean the excess of the proceeds received by the
Partnership from the sale, exchange or other disposition of all or substantially
all of the Partnership’s Property less any expenses incurred or paid by the
Partnership in connection with such transaction.
“Distribution Payment Date” shall mean the dates upon which the General Partner
makes distributions in accordance with Section 8.1 hereof.

6



--------------------------------------------------------------------------------




“Economic Capital Account Balance” shall have the meaning set forth in Section
5.5 hereof.
“Effective Date” shall have the meaning set forth in the Recitals.
“Event of Bankruptcy” shall mean as to any Person the filing of a petition for
relief as to such Person as debtor or bankrupt under the Bankruptcy Code or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within ninety (90) days of the
filing thereof); insolvency of such Person as finally determined by a court of
competent jurisdiction; filing by such Person of a petition or application to
accomplish the same or for the appointment of a receiver or a trustee for such
Person or a substantial part of such Person’s assets; commencement of any
proceedings relating to such Person as a debtor under any other reorganization,
arrangement, insolvency, adjustment of debt or liquidation law of any
jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, but if such proceeding is commenced by another, only if
such Person indicates his approval of such proceeding, or such proceeding is
contested by such Person and has not been finally dismissed within ninety (90)
days.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Forced Conversion” shall have the meaning set forth in Section 7.9(c) hereof.
“Forced Conversion Notice” shall have the meaning set forth in Section 7.9(c)
hereof.
“Full Distribution Amount” shall have the meaning set forth in Section 8.1(a)
hereof.
“General Partner” shall mean Ashford OP General Partner, LLC and any Person who
becomes a substitute or additional General Partner as provided herein, and any
of their successors as General Partner.
“General Partnership Interest” shall mean the ownership interest of a General
Partner in the Partnership, provided that the General Partner shall have no
interest in profits or losses of the Partnership with respect to its General
Partnership Interest.
“Government Obligations” shall mean securities that are (i) direct obligations
of the United States of America, for the payment of which its full faith and
credit is pledged, or (ii) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America, the
payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, that are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank or trust as custodian with respect to any such obligation held
by such custodian for the account of the holder of a depository receipt,
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian

7



--------------------------------------------------------------------------------




in respect of the Government Obligation or the specific payment of interest on
or principal of the Government Obligation evidenced by such depository receipt.
“Hotels” means the hotel properties owned by the Partnership, directly or
through any other entity, from time to time.
“Indemnitee” shall mean (i) any Person made a party to a proceeding by reason of
his or her status as (A) the General Partner or (B) a director, officer,
employee or agent of the Partnership or the General Partner, and (ii) such other
Persons (including Affiliates of the General Partner or the Partnership) as the
General Partner may designate from time to time (whether before or after the
event giving rise to potential liability), in its sole and absolute discretion.
“Ineligible Unit” shall have the meaning set forth in Section 5.5 hereof.
“Initial Contributed Assets” shall mean those properties and asset management
and consulting agreements identified as Initial Contributed Assets on Exhibit A
hereto.
“IRS” shall mean the Internal Revenue Service.
“Limited Partner” shall mean any Person named as a Limited Partner on Exhibit A
attached hereto and any Person who becomes a Substitute Limited Partner pursuant
to Section 9.6 hereof or an Additional Limited Partner pursuant to Section
2.3(b) hereof, in such Person’s capacity as a Limited Partner in the
Partnership.
“Limited Partnership Interest” shall mean the ownership interest of a Limited
Partner in the Partnership at any particular time, including the right of such
Limited Partner to any and all benefits to which such Limited Partner may be
entitled as provided in this Agreement and in the Act, together with the
obligations of such Limited Partner to comply with all the provisions of this
Agreement and of the Act.
“LTIP Unit” shall mean a Partnership Unit that is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in Sections
4.3(d) and 4.3(e) hereof and elsewhere in this Agreement in respect of LTIP
Unitholders. The allocation of LTIP Units among the Partners shall be set forth
on Exhibit A, as may be amended from time to time.
“LTIP Unitholder” shall mean a Partner that holds LTIP Units.
“NASDAQ” shall mean the NASDAQ Global Market or any successor thereto.
“Newly Issued Common Partnership Unit” shall mean with respect to any Common
Partnership Unit Distribution Period, a Common Partnership Unit issued during
such Common Partnership Unit Distribution Period, other than to Ashford OP
Limited Partner, LLC.

8



--------------------------------------------------------------------------------




“Notice of Redemption” shall mean the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit C hereto.
“NYSE” shall mean the New York Stock Exchange or any successor thereto.
“Offering” shall mean the offer and sale by the Company and the purchase by the
Underwriters (as defined in the Prospectus) of REIT Common Shares for sale to
the public, consummated August 29, 2003.
“Operating Expenses” shall mean (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expense of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, and (iii) to the
extent not included in clause (ii) above, REIT Expenses; PROVIDED, HOWEVER, that
Operating Expenses shall not include any administrative costs and expenses
incurred by the General Partner that are attributable to Properties or
partnership interests in a Subsidiary that are owned by the General Partner or
the Company directly.
“Original Limited Partner” shall mean Ashford OP Limited Partner, LLC.
“Partner” shall mean the General Partner or any Limited Partner.
“Partnership” shall mean Ashford Hospitality Limited Partnership, a Delaware
limited partnership.
“Partnership Interest” shall mean an ownership interest in the Partnership and
includes any and all benefits to which the holder of such an ownership interest
may be entitled as provided in this Agreement or the Act, together with all
obligations of such Person to comply with the terms and provisions of this
Agreement and the Act.
“Partnership Record Date” shall mean the record date established by the General
Partner for the distribution of Cash Flow pursuant to Section 8.1 hereof, which
record date, as to Common Partnership Units, shall be the corresponding record
date established by the Company with respect to the REIT Common Shares and which
record date, as to a series of Preferred Partnership Units, shall be the
corresponding record date established by the Company with respect to the
corresponding series of REIT Preferred Shares.
“Partnership Unit” shall mean a Common Partnership Unit, a Class B Common
Partnership Unit, a Preferred Partnership Unit, an LTIP Unit, or any other
fractional, undivided share of the Partnership Interests that the General
Partner has authorized pursuant to this Agreement. The Partnership Units of the
Partners shall be set forth on Exhibit A, as may be amended from time to time.
“Person” shall mean any individual, partnership, corporation, limited liability
company, trust or other entity.

9



--------------------------------------------------------------------------------




“Plan” shall mean the Ashford Hospitality Trust, Inc. Amended and Restated 2003
Stock Incentive Plan, as amended and/or one or more successor or additional
equity incentive plans or programs that the Company may adopt after the date
hereof, as amended (each individually and all of them collectively, as the
context requires).
“Preferred Partnership Interest” shall mean an ownership interest in the
Partnership evidenced by a designated series of Preferred Partnership Units,
having a preference in payment of distributions or on liquidation as determined
by the General Partner for such series of Preferred Partnership Units and as set
forth in an amendment to this Agreement, and includes all benefits to which the
holder of such an ownership interest may be entitled as provided in this
Agreement or the Act, together with all obligations of such Person to comply
with the terms and provisions of this Agreement and the Act.
“Preferred Partnership Unit” shall mean a fractional, undivided share of
Preferred Partnership Interests of all Partners in the specified series issued
hereunder.
“Preferred Percentage Interest” with respect to a series of Preferred
Partnership Units, shall mean the percentage ownership interest in the Preferred
Partnership Units of each Partner holding Preferred Partnership Units of such
specified series, as determined by dividing the Preferred Partnership Units of
such series owned by a Partner by the total number of Preferred Partnership
Units of that series then outstanding.
“Preferred Return” shall mean any payment made or to be made on any Preferred
Partnership Unit corresponding to any dividend paid or to be paid on the related
series of preferred shares issued by the Company, in accordance with Section 4.3
hereof.
“Prior Agreement” has the meaning assigned to such term in the Recitals.
“Property” shall mean any hotel property or other investment in which the
Partnership holds an ownership interest.
“Prospectus” shall mean the final prospectus, dated August 26, 2003, delivered
to purchasers of REIT Shares in the Offering.
“Redeeming Partner” shall have the meaning provided in Section 7.4(a) hereof.
“Redemption Right” shall have the meaning provided in Section 7.4(a) hereof.
“REIT” shall mean a real estate investment trust under Sections 856 through 860,
inclusive, of the Code.
“REIT Common Share” shall mean a share of the common shares of the Company.
“REIT Common Shares Amount” shall mean a whole number of REIT Common Shares
equal to the product of the number of Common Partnership Units offered for
redemption by a Redeeming Partner, multiplied by the Conversion Factor in effect
on the Specified Redemption Date (rounded down to the nearest whole number in
the event such

10



--------------------------------------------------------------------------------




product is not a whole number); provided, however, that in the event the Company
at any time issues to all holders of REIT Common Shares rights, options,
warrants or convertible or exchangeable securities entitling the shareholders to
subscribe for or purchase REIT Common Shares, or any other securities or
property (collectively, the “Rights”), which Rights have not expired pursuant to
their terms, then the REIT Common Shares Amount thereafter shall also include
such Rights that a holder of that number of REIT Common Shares would be entitled
to receive.
“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence of the Company and any Subsidiaries thereof (which
Subsidiaries shall, for purposes hereof, be included within the definition of
Company), including taxes, fees and assessments associated therewith, any and
all costs, expenses or fees payable to any director, officer, or employee of the
Company, (ii) costs and expenses relating to the public offering and
registration of securities or private offering of securities by the Company and
all statements, reports, fees and expenses incidental thereto, including
underwriting discounts and selling commissions applicable to any such offering
of securities, (iii) costs and expenses associated with the preparation and
filing of any periodic reports by the Company under federal, state or local laws
or regulations, including filings with the Commission, (iv) costs and expenses
associated with compliance by the Company with laws, rules and regulations
promulgated by any regulatory body, including the Commission, and (v) all other
operating or administrative costs of the Company, including, without limitation,
insurance premiums, and legal, accounting and directors’ fees, incurred in the
ordinary course of its business on behalf of or in connection with the
Partnership.
“REIT Preferred Share” shall mean a share of the preferred shares of the
Company.
“REIT Share” shall mean a REIT Common Share or a REIT Preferred Share.
“Safe Harbor” means, the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.
“Safe Harbor Election” means the election by a partnership and its partners to
apply the Safe Harbor, as described in the Safe Harbor Regulation and Internal
Revenue Service Notice 2005-43, issued on May 19, 2005.
“Safe Harbor Regulation” means Proposed Treasury Regulations Section 1.83-3(l)
issued on May 19, 2005.
“Series A Articles Supplementary” shall mean the Articles Supplementary
Establishing and Fixing the Rights and Preferences of a Series of Preferred
Stock, designating the rights and preferences of the 8.55% Series A Cumulative
Preferred Stock, filed as part of the Company’s charter with the State
Department of Assessments and Taxation of Maryland, on September 21, 2004.

11



--------------------------------------------------------------------------------




“Series A Preferred Partnership Interests” shall mean an ownership interest in
the Partnership evidenced by the Series A Preferred Partnership Units, having a
preference in payment of distributions or on liquidation as set forth in Exhibit
F to this Agreement.
“Series A Preferred Partnership Units” shall mean the series of Preferred
Partnership Units established pursuant to this Agreement, representing a
fractional, undivided share of the Series A Preferred Partnership Interests of
all Partners issued under this Agreement.
“Series A Preferred Stock” shall mean the 8.55% Series A Cumulative Preferred
Stock of the Company, with such preferences, rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption as described in the Series A Articles Supplementary.
“Series D Articles Supplementary” shall mean the Articles Supplementary
Establishing and Fixing the Rights and Preferences of a Series of Preferred
Stock, designating the rights and preferences of the 8.45% Series D Cumulative
Preferred Stock, filed as part of the Company’s charter with the State
Department of Assessments and Taxation of Maryland, on July 17, 2007, as amended
by the Articles of Amendment to Articles Supplementary Establishing and Fixing
the Rights and Preferences of a Series of Preferred Stock, filed as part of the
Company’s charter with the State Department of Assessments and Taxation of
Maryland, on September 20, 2010.
“Series D Preferred Partnership Interests” shall mean an ownership interest in
the Partnership evidenced by the Series D Preferred Partnership Units, having a
preference in payment of distributions or on liquidation as set forth in Exhibit
L to this Agreement.
“Series D Preferred Partnership Units” shall mean the series of Preferred
Partnership Units established pursuant to this Agreement, representing a
fractional, undivided share of the Series D Preferred Partnership Interests of
all Partners issued under this Agreement.
“Series D Preferred Stock” shall mean the Series D Cumulative Preferred Stock of
the Company, with such preferences, rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption as described in the Series D Articles Supplementary.
“Series E Articles Supplementary” shall mean the Articles Supplementary
Establishing and Fixing the Rights and Preferences of a Series of Preferred
Stock, designating the rights and preferences of the 9.000% Series D Cumulative
Preferred Stock, filed as part of the Company’s charter with the State
Department of Assessments and Taxation of Maryland, on April 15, 2011.
“Series E Preferred Partnership Interests” shall mean an ownership interest in
the Partnership evidenced by the Series E Preferred Partnership Units, having a
preference in payment of distributions or on liquidation as set forth in Exhibit
O to this Agreement.

12



--------------------------------------------------------------------------------




“Series E Preferred Partnership Units” shall mean the series of Preferred
Partnership Units established pursuant to this Amendment, representing a
fractional, undivided share of the Series E Preferred Partnership Interests of
all Partners issued under this Agreement.
“Series E Preferred Stock” shall mean the Series E Cumulative Preferred Stock of
the Company, with such preferences, rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption as described in the Series E Articles Supplementary.
“Special Partnership Interest” shall mean a Common Partnership Interest, except
that, notwithstanding anything to the contrary in Section 7.4, the General
Partner shall not have the right, directly or indirectly, to satisfy any
Redemption Right exercised by a Limited Partner with respect to the Special
Partnership Interest through the issuance of the REIT Common Shares Amount as
set forth in Section 7.4(b).
“Special Partnership Unit” shall mean a Common Partnership Unit, except that,
notwithstanding anything to the contrary in Section 7.4, the General Partner
shall not have the right, directly or indirectly, to satisfy any Redemption
Right exercised by a Limited Partner with respect to a Special Partnership Unit
through the issuance of the REIT Common Shares Amount as set forth in Section
7.4(b).
“Specified Redemption Date” shall mean, with respect to a given Partner, the
tenth (10th) Business Day after receipt by the General Partner of a Notice of
Redemption, provided that no Specified Redemption Date may occur with respect to
any Partnership Unit before one year after such Partnership Unit is issued by
the Partnership.
“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which a majority of (i) the voting power of the voting equity
securities, or (ii) the outstanding equity interests, are owned, directly or
indirectly, by such Person.
“Substitute General Partner” has the meaning set forth in Section 9.2.
“Substitute Limited Partner” shall mean any Person admitted to the Partnership
as a Limited Partner pursuant to Section 9.6 hereof.
“Surviving Partner” has the meaning set forth in Section 9.1(c) hereof.
“Target Balance” shall have the meaning set forth in Section 5.5(a) hereof.
“Transaction” has the meaning set forth in Section 9.1(b) hereof.
“Transfer” has the meaning set forth in Section 9.5(a) hereof.
“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
“Unit Transaction” shall have the meaning set forth in Section 7.9(f) hereof.

13



--------------------------------------------------------------------------------




“Unvested Incentive Units” shall have the meaning set forth in Section 4.3(e)(i)
hereof.
“Valuation Date” shall mean the date of receipt by the General Partner of a
Notice of Redemption or, if such date is not a Business Day, the first Business
Day thereafter.
“Value” shall mean, with respect to a REIT Common Share, the average of the
daily market price for the ten (10) consecutive trading days immediately
preceding the Valuation Date. The market price for each such trading day shall
be: (i) if the REIT Common Shares are listed or admitted to trading on any
securities exchange or the NASDAQ National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day; (ii) if the REIT Common
Shares are not listed or admitted to trading on any securities exchange or the
NASDAQ National Market System, the last reported sale price on such day or, if
no sale takes place on such day, the average of the closing bid and asked prices
on such day, as reported by a reliable quotation source designated by the
General Partner; or (iii) if the REIT Common Shares are not listed or admitted
to trading on any securities exchange or the NASDAQ National Market System and
no such last reported sale price or closing bid and asked prices are available,
the average of the reported high bid and low asked prices on such day, as
reported by a reliable quotation source designated by the General Partner, or if
there shall be no bid and asked prices on such day, the average of the high bid
and low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
provided, however, that if there are no bid and asked prices reported during the
ten (10) days prior to the date in question, the Value of the REIT Common Shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate. In the event the REIT Common Shares Amount includes
rights that a holder of REIT Common Shares would be entitled to receive, and the
General Partner acting in good faith determines that the value of such rights is
not reflected in the Value of the REIT Common Shares determined as aforesaid,
then the Value of such rights shall be determined by the General Partner acting
in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.
“Vested LTIP Units” shall have the meaning set forth in Section 4.3(e)(i)
hereof.
“Vesting Agreement” shall mean each or any, as the context implies, Long Term
Incentive Plan (LTIP) Vesting Agreement entered into by a LTIP Unitholder upon
acceptance of an award of LTIP Units under the Plan (as such agreement may be
amended, modified or supplemented from time to time).
ARTICLE II    
PARTNERSHIP CONTINUATION; ADMISSION OF LIMITED PARTNERS; NAME; PLACE OF BUSINESS
AND REGISTERED AGENT
Section 2.1    CONTINUATION. The Partners hereby agree to continue the
Partnership pursuant to the provisions of the Act and upon the terms and
conditions set forth

14



--------------------------------------------------------------------------------




in this Agreement. Except as expressly provided herein, the rights and
obligations of the Partners and the administration and termination of the
Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes.
Section 2.2    CERTIFICATE OF LIMITED PARTNERSHIP; OTHER FILINGS. The General
Partner shall prepare (or caused to be prepared), execute, acknowledge, record
and file at the expense of the Partnership, a Certificate of Limited Partnership
and all requisite fictitious name statements and notices in such places and
jurisdictions as may be required by the Act or necessary to cause the
Partnership to be treated as a limited partnership under, and otherwise to
comply with, the laws of each state or other jurisdiction in which the
Partnership conducts business.
Section 2.3    ADDITIONAL LIMITED PARTNERS. The General Partner shall in timely
fashion amend this Agreement and, if required by the Act, the Certificate of
Limited Partnership filed for record to reflect the admission pursuant to the
terms of this Agreement of a Person as a Limited Partner.
Section 2.4    NAME, OFFICE AND REGISTERED AGENT. The name of the Partnership
shall be Ashford Hospitality Limited Partnership. The principal place of
business of the Partnership shall be at 14185 Dallas Parkway, Suite 1100,
Dallas, Texas 75254. The General Partner may at any time change the location of
such office, provided the General Partner gives notice to the Partners of any
such change. The name and address of the Partnership’s statutory agent for
service of process on the Partnership in Texas is Ashford OP General Partner
LLC, 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254. The name and address
of the Partnership’s statutory agent for service of process on the Partnership
in Delaware is Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808.
ARTICLE III    
BUSINESS AND TERM OF PARTNERSHIP
Section 3.1    BUSINESS. The purpose and nature of the business of the
Partnership is to conduct any business that may lawfully be conducted by a
limited partnership organized pursuant to the Act; provided, however, that such
business shall be limited to and conducted in such a manner as to permit the
Company at all times to be qualified as a REIT under the Code, unless the board
of directors of the Company determines to cease to qualify as a REIT. To
consummate the foregoing and to carry out the obligations of the Partnership in
connection therewith or incidental thereto, the General Partner shall have the
authority, in accordance with and subject to the limitations set forth elsewhere
in this Agreement, to make, enter into, perform and carry out any arrangements,
contracts or agreements of every kind for any lawful purpose, without limit as
to amount or otherwise, with any corporation, association, partnership, limited
liability company, firm, trustee, syndicate, individual or any political or
governmental division, subdivision or agency, domestic or foreign, and generally
to make and perform agreements and contracts of every kind and description and
to do any and all things necessary or incidental to the foregoing for the
protection and enhancement of the assets of the Partnership.

15



--------------------------------------------------------------------------------




Section 3.2    TERM. The Partnership as herein constituted shall continue in
perpetuity and shall have perpetual existence, unless earlier dissolved or
terminated pursuant to law or the provisions of this Agreement.
ARTICLE IV    
CAPITAL CONTRIBUTIONS
Section 4.1    GENERAL PARTNER. The General Partner has not contributed, and
shall not be required to contribute, cash or other assets to the capital of the
Partnership.
Section 4.2    LIMITED PARTNERS. The Limited Partners have contributed their
respective ownership interests in the Contributed Property to the Partnership as
identified on Exhibit A attached hereto. The Agreed Values of the Limited
Partners’ proportionate ownership interest in the Contributed Properties as of
the date of contribution are set forth on Exhibit A attached hereto.
Section 4.3    ADDITIONAL CAPITAL CONTRIBUTIONS AND ISSUANCES OF ADDITIONAL
PARTNERSHIP INTERESTS. Except as provided in this Section 4.3 or in Section 4.4,
the Partners shall have no preemptive or other right or obligation to make any
additional Capital Contributions or loans to the Partnership. The General
Partner or Ashford OP Limited Partner, LLC may contribute additional capital or
property to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.3.
(a)    ISSUANCES OF ADDITIONAL PARTNERSHIP INTERESTS.
(i)    GENERAL. The General Partner is hereby authorized to cause the
Partnership to issue such additional Partnership Interests in the form of Common
Partnership Units and Preferred Partnership Units for any Partnership purpose at
any time or from time to time, to the Partners or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole and absolute discretion, all without the approval of
any of the Limited Partners. Any additional Partnership Interest issued thereby
may be issued in one or more classes, or one or more series of any of such
classes, with such designations, preferences and relative, participating,
optional or other special rights, powers and duties, including rights, powers
and duties senior to Limited Partnership Interests, all as shall be determined
by the General Partner in its sole and absolute discretion and without the
approval of any Limited Partner, subject to Delaware law, and all as may be set
forth in an Exhibit to this Agreement, each of which Exhibit shall be
incorporated into and become part of this Agreement upon adoption by the General
Partner, including, without limitation, (i) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests; (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions; (iii) the rights of
each class or series of Partnership

16



--------------------------------------------------------------------------------




Interests upon dissolution and liquidation of the Partnership and (iv) the right
to vote; PROVIDED, HOWEVER, that no additional Partnership Interests shall be
issued to the General Partner or Ashford OP Limited Partner, LLC unless:
(ii)    (1) (A) The additional Partnership Interests are issued in connection
with an issuance of REIT Shares of or other interests in the Company, all such
that the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner or Ashford OP Limited Partner, LLC by the Partnership in
accordance with this Section 4.3 and (B) the Company shall make, directly or
through one or more Affiliates, a Capital Contribution to the Partnership in an
amount equal to the proceeds raised or other property received by the Company,
directly or through one or more Affiliates, in connection with the issuance of
such shares or other interests in the Company, (2) the additional Partnership
Interests are issued in exchange for property owned by the Company, the General
Partner or Ashford OP Limited Partner, LLC, as the case may be, with a fair
market value, as determined by the General Partner, in good faith, equal to the
value of the Partnership Interests, or (3) the additional Partnership Interests
are issued to all Partners in proportion to their respective Common Percentage
Interests or Preferred Percentage Interests, as applicable.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Common Partnership Units or Preferred Partnership
Units for less than fair market value, so long as the General Partner concludes
in good faith that such issuance is in the best interests of the Company and the
Partnership.
(b)    UPON ISSUANCE OF ADDITIONAL SECURITIES. After the Offering, the Company
shall not issue any additional REIT Shares (other than REIT Shares issued in
connection with a redemption pursuant to Section 7.4 hereof) or rights, options,
warrants or convertible or exchangeable securities containing the right to
subscribe for or purchase REIT Shares (collectively, “Additional Securities”)
other than to all holders of REIT Shares, unless (A) the General Partner shall
cause the Partnership to issue to the Company or its Affiliates, Partnership
Interests or rights, options, warrants or convertible or exchangeable securities
of the Partnership having designations, preferences and other rights, all such
that the economic interests are substantially similar to those of the Additional
Securities, and (B) the Company contributes, directly or through one or more
Affiliates, the proceeds or other property received from the issuance of such
Additional Securities and from any exercise of rights contained in such
Additional Securities to the Partnership.
Without limiting the foregoing, the Company may issue Additional Securities for
less than fair market value, and as a result the General Partner is expressly
authorized to cause the Partnership to issue to the Company or its Affiliates
corresponding Partnership Interests, so

17



--------------------------------------------------------------------------------




long as (x) the Company concludes in good faith that such issuance is in the
best interests of the Company and the Partnership, and (y) the Company, directly
or through one or more Affiliates, contributes all proceeds or other property
received from such issuance to the Partnership. For example, in the event the
Company issues REIT Common Shares for a cash purchase price and contributes,
directly or through one or more Affiliates, all of the proceeds of such issuance
to the Partnership as required hereunder, the Company or its Affiliates shall be
issued a number of additional Common Partnership Units equal to the product of
(A) the number of such REIT Common Shares issued by the Company, the proceeds of
which were so contributed, multiplied by (B) a fraction, the numerator of which
is 100%, and the denominator of which is the Conversion Factor in effect on the
date of such contribution.
(c)    CERTAIN DEEMED CONTRIBUTIONS OF PROCEEDS OF ISSUANCE OF REIT SHARES. In
connection with any and all issuances of REIT Shares, the Company, directly or
through one or more Affiliates, shall contribute all of the proceeds raised in
connection with such issuance to the Partnership as Capital Contributions,
PROVIDED THAT if the proceeds actually received and contributed by the Company
or its Affiliates are less than the gross proceeds of such issuance as a result
of any underwriter’s discount or other expenses paid or incurred in connection
with such issuance, then the Company, directly or through one or more
Affiliates, shall be deemed to have made Capital Contributions to the
Partnership in the aggregate amount of the gross proceeds of such issuance and
the Partnership shall be deemed simultaneously to have paid such offering
expenses in connection with the required issuance of additional Partnership
Units to the Company or its Affiliates for such Capital Contributions pursuant
to Section 4.3(a) hereof.
(d)    LTIP UNITS. The General Partner may from time to time issue LTIP Units to
Persons who provide services to the Partnership, for such consideration as the
General Partner may determine to be appropriate, and admit such Persons as
Limited Partners. The Capital Accounts of such LTIP Unitholders shall be
credited with the amount of their respective Capital Contributions pursuant to
Section 5.3. Except to the extent a Capital Contribution is made with respect to
an LTIP Unit, an LTIP Unit is intended to qualify as a “profits interest” in the
Partnership. Subject to the provisions of Sections 4.3(d) and 4.3(e) and the
special provisions of Sections 5.5, 7.9 and 7.10, LTIP Units shall be treated as
Common Partnership Units, with all of the rights, privileges and obligations
attendant thereto. For purposes of computing the Common Percentage Interests,
holders of LTIP Units shall be treated as Common Partnership Unitholders and
LTIP Units shall be treated as Common Partnership Units. In particular, the
Partnership shall comply with the following procedures:
(i)    If an Adjustment Event (as defined below) occurs, then the General
Partner shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence ratio between Common Partnership
Units and LTIP Units. The following shall be “Adjustment Events”: (A) the
Partnership makes a distribution on all

18



--------------------------------------------------------------------------------




outstanding Common Partnership Units in Partnership Units, (B) the Partnership
subdivides the outstanding Common Partnership Units into a greater number of
units or combines the outstanding Common Partnership Units into a smaller number
of units, or (C) the Partnership issues any Partnership Units in exchange for
its outstanding Common Partnership Units by way of a reclassification or
recapitalization of its Common Partnership Units. If more than one Adjustment
Event occurs, the adjustment to the LTIP Units need be made only once using a
single formula that takes into account each and every Adjustment Event as if all
Adjustment Events occurred simultaneously. For the avoidance of doubt, the
following shall not be Adjustment Events: (x) the issuance of Partnership Units
in a financing, reorganization, acquisition or other similar business
transaction, (y) the issuance of Partnership Units pursuant to any employee
benefit or compensation plan or distribution reinvestment plan, or (z) the
issuance of any Partnership Units to Ashford OP Limited Partner, LLC in respect
of a capital contribution to the Partnership of proceeds from the sale of
securities by the Company. If the Partnership takes an action affecting the
Common Partnership Units other than actions specifically described above as
“Adjustment Events” and in the opinion of the General Partner such action would
require an adjustment to the LTIP Units to maintain the one-to-one
correspondence described above, the General Partner shall have the right to make
such adjustment to the LTIP Units, to the extent permitted by law and by the
Plan, in such manner and at such time as the General Partner, in its sole
discretion, may determine to be appropriate under the circumstances. If an
adjustment is made to the LTIP Units as herein provided the Partnership shall
promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing of
such certificate, the Partnership shall mail a notice to each LTIP Unitholder
setting forth the adjustment to his or her LTIP Units and the effective date of
such adjustment; and
(ii)    Subject to the provisions of Section 10.4, the LTIP Unitholders shall,
in respect of each Distribution Payment Date, when, as and if authorized and
declared by the General Partner out of assets legally available for that
purpose, be entitled to receive distributions in an amount per LTIP Unit equal
to the distributions per Common Partnership Unit (the “Common Partnership Unit
Distribution”), paid to holders of record on the same Partnership Record Date
established by the General Partner with respect to such Distribution Payment
Date. The term “Newly Issued Common Partnership Unit” shall be deemed to include
LTIP Units issued during a Common Partnership Unit Distribution Period and
Section 8.1(a) shall apply in full to LTIP Units. During any Common Partnership
Unit Distribution Period, so long as any LTIP Units are outstanding, except upon
liquidation

19



--------------------------------------------------------------------------------




of the Partnership and as provided in the following sentence and Section 10.4,
no distributions (whether in cash or in kind) shall be authorized, declared or
paid on Common Partnership Units, unless equal distributions have been or
contemporaneously are authorized, declared and paid on the LTIP Units for such
Common Partnership Unit Distribution Period.
The LTIP Units shall rank pari passu with the Common Partnership Units as to the
payment of regular and special periodic or other distributions and distribution
of assets upon liquidation, dissolution or winding up, provided upon liquidation
the amount distributed with respect to a LTIP Unit shall be limited to the
related Capital Account balance as provided by Section 10.4. As to the payment
of distributions and as to distribution of assets upon liquidation, dissolution
or winding up, any class or series of Partnership Units or Partnership Interests
which by its terms specifies that it shall rank junior to, on a parity with, or
senior to the Common Partnership Units shall also rank junior to, or pari passu
with, or senior to, as the case may be, the LTIP Units. Subject to the terms of
any Vesting Agreement, a LTIP Unitholder shall be entitled to transfer his or
her LTIP Units to the same extent, and subject to the same restrictions as
holders of Common Partnership Units are entitled to transfer their Common
Partnership Units pursuant to Article IX.
(e)    TERMS OF LTIP UNITS. LTIP Units shall be subject to the following special
provisions:
(i)    VESTING AGREEMENTS. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of a Vesting Agreement. The terms of any Vesting
Agreement may be modified by the General Partner from time to time in its sole
discretion, subject to any restrictions on amendment imposed by the relevant
Vesting Agreement or by the Plan, if applicable. LTIP Units that have vested
under the terms of a Vesting Agreement are referred to as “Vested LTIP Units”;
all other LTIP Units shall be treated as “Unvested Incentive Units.”
(ii)    FORFEITURE. Unless otherwise specified in the Vesting Agreement, upon
the occurrence of any event specified in a Vesting Agreement as resulting in the
right of the Partnership to repurchase LTIP Units at a specified purchase price
or some other forfeiture of any LTIP Units, then if the Partnership exercises
such right to repurchase or forfeiture in accordance with the applicable Vesting
Agreement, then the relevant LTIP Units shall immediately, and without any
further action, be treated as cancelled and no longer outstanding for any
purpose. Unless otherwise specified in the Vesting Agreement, no consideration
or other payment shall be due with respect to any LTIP Units that have been
forfeited, other than any distributions declared with respect to a Partnership
Record Date prior to the effective date of the forfeiture. In connection with
any repurchase or

20



--------------------------------------------------------------------------------




forfeiture of LTIP Units, the balance of the portion of the Capital Account of
the LTIP Unitholder that is attributable to all of his or her LTIP Units shall
be reduced by the amount, if any, by which it exceeds the Target Balance
contemplated by Section 5.5, calculated with respect to the LTIP Unitholder’s
remaining LTIP Units, if any, with such reduction being accomplished by an
allocation of gross deductions or losses to the applicable LTIP Unitholder.
(iii)    ALLOCATIONS. LTIP Units shall generally be treated as Common
Partnership Units for purposes of Article V, but LTIP Unitholders shall also be
entitled to certain special allocations of gain under Section 5.5.
(iv)    REDEMPTION. The Redemption Right provided to Limited Partners under
Section 7.4 shall not apply with respect to LTIP Units unless and until they are
converted to Common Partnership Units as provided in clause (vi) below and
Section 7.9.
(v)    LEGEND. Any certificate evidencing an LTIP Unit shall bear an appropriate
legend indicating that additional terms, conditions and restrictions on
transfer, including without limitation any Vesting Agreement, apply to the LTIP
Unit.
(vi)    CONVERSION TO COMMON PARTNERSHIP UNITS. Vested LTIP Units are eligible
to be converted into Common Partnership Units under Section 7.9.
(vii)    VOTING. LTIP Units shall have the voting rights provided in Section
7.10.
(viii)    ISSUANCE. An LTIP Unit shall be considered issued to an LTIP
Unitholder upon the later to occur of: (i) execution of a counterpart signature
page to this Agreement, unless such Person is already a Limited Partner, (ii)
execution by such LTIP Unitholder and the Partnership of a Vesting Agreement
with respect to such LTIP Unit, if applicable, and (iii) payment to the
Partnership of the Capital Contribution, if any, provided for in the related
Vesting Agreement.
Section 4.4    ADDITIONAL FUNDING. If the General Partner determines that it is
in the best interests of the Partnership to provide for additional Partnership
funds (“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or (ii)
elect to have the General Partner provide such Additional Funds to the
Partnership through loans or otherwise.
Section 4.5    INTEREST. No interest shall be paid on the Capital Contribution
of any Partner.

21



--------------------------------------------------------------------------------




Section 4.6    RETURN OF CAPITAL. Except as expressly provided in this
Agreement, no Partner shall be entitled to demand or receive the return of his
Capital Contribution.
Section 4.7    PERCENTAGE INTEREST. If the number of outstanding Common
Partnership Units increases or decreases during a taxable year, the General
Partner shall adjust each holder of Common Partnership Units’ Percentage
Interest, as reflected on Exhibit A, to a percentage equal to the number of
Common Partnership Units held by such Partner divided by the aggregate number of
outstanding Common Partnership Units.
ARTICLE V    
PROFITS, LOSSES AND ACCOUNTING
Section 5.1    ALLOCATION OF PROFITS AND LOSSES. Except as otherwise provided
herein or in Exhibit B, profits earned and losses incurred by the Partnership
shall be allocated among the Partners as follows:
(a)    Profits for each year shall be allocated among the Partners, and shall be
credited to the respective Capital Accounts of the Partners, in the following
order and priority:
(i)    First, items of gross income to the holders of Preferred Partnership
Units in the amount necessary so that the cumulative amount of gross income
allocated to holders of Preferred Partnership Units pursuant to this
Section 5.1(a)(i) is equal to the cumulative amount of distributions of
Preferred Return (as defined, for each series of Preferred Partnership Units, in
the exhibit to this Agreement setting forth the terms of such Preferred
Partnership Units) distributed to holders of Preferred Partnership Units;
(ii)    Second, to the Partners to the extent of losses, in the proportions and
in the reverse order in which losses were allocated to them pursuant to Section
5.1(b), until the cumulative amounts allocated to each Partner pursuant to this
Section 5.1(a)(ii) are equal to the cumulative losses so allocated to such
Partner;
(iii)    Third, to the holders of Class B Common Partnership Units in accordance
with their Common Percentage Interests until the holders of Class B Common
Partnership Units have been allocated an amount equal to the total amount
distributed to such holders pursuant to Section 8.1(a) for such year; and
(iv)    Fourth, any remaining profits shall be allocated to the holders of
Common Partnership Units, other than the holders of Class B Common Partnership
Units, in accordance with their Common Percentage Interests (calculated without
giving effect to the Class B Partnership Units then outstanding).

22



--------------------------------------------------------------------------------




(b)    Losses for each year shall be allocated among the Partners, and shall be
debited to the respective Capital Accounts of the Partners, in the following
order and priority:
(iii)    First, to the holders of Common Partnership Units pro rata in
accordance with, and to the extent of, the positive balances in their Adjusted
Capital Account Balances (as defined in Exhibit B hereto) attributable to Common
Partnership Units;
(iv)    Second, to the holders of Preferred Partnership Units pro rata in
accordance with, and to the extent of, the positive balances in their Adjusted
Capital Account Balances (as defined in Exhibit B hereto) attributable to
Preferred Partnership Units; and
(v)    Thereafter any remaining losses will be allocated to the holders of
Common Partnership Units in accordance with their Common Percentage Interests.
(c)    In the event that the Partnership issues additional Partnership Units
pursuant to the provisions of this Agreement, the General Partner is hereby
authorized to make revisions to this Section 5.1 as it determines are necessary
or desirable to reflect the terms of the issuance of such additional Partnership
Units, including, without limitation, making preferential allocations to certain
classes of Partnership Units. For purposes of determining the income, gain,
loss, deduction or any other items allocable to any period, income, gain, loss,
deduction, and any such other items shall be determined on a daily, monthly, or
other basis, as determined by the General Partner using any permissible method
under Code Section 706 and the Treasury Regulations thereunder.
(d)    Notwithstanding the provisions of Section 5.1(a) and Section 5.1(b), upon
liquidation of the Partnership or upon redemption of any redeemable Preferred
Partnership Units, items of gross income and/or items of deduction or loss shall
be allocated to the holder of the Preferred Partnership Units and/or the Common
Partnership Units, such that the Capital Accounts attributable to the Preferred
Partnership Units equal, after all allocations of profit and loss are completed,
the amount to be distributed to the Preferred Partnership Units.
Section 5.2    ACCOUNTING.
(f)    The books of the Partnership shall be kept on the accrual basis and in
accordance with generally accepted accounting principles consistently applied.
(g)    The fiscal year of the Partnership shall be the calendar year.
(h)    The terms “profits” and “losses,” as used herein, shall mean all items of
income, gain, expense or loss as determined utilizing federal income tax

23



--------------------------------------------------------------------------------




accounting principles and shall also include each Partner’s share of income
described in Section 705(a)(1)(B) of the Code, any expenditures described in
Section 705(a)(2)(B) of the Code, any expenditures described in Section 709(a)
of the Code which are not deducted or amortized in accordance with Section
709(b) of the Code, losses not deductible pursuant to Sections 267(a) and 707(b)
of the Code and adjustments made pursuant to Exhibit B attached hereto.
(i)    The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the IRS, and all out-of-pocket
expenses and fees incurred by the General Partner on behalf of the Partnership
as Tax Matters Partner shall constitute Operating Expenses of the Partnership.
In the event the General Partner receives notice of a final Partnership
adjustment under Section 6223(a)(2) of the Code, the General Partner shall
either (i) file a court petition for judicial review of such final adjustment
within the period provided under Section 6226(a) of the Code, a copy of which
petition shall be mailed to each Limited Partner on the date such petition is
filed, or (ii) mail a written notice to each Limited Partner, within such
period, that describes the General Partner’s reasons for determining not to file
such a petition.
(j)    Except as specifically provided herein, all elections required or
permitted to be made by the Partnership under the Code shall be made by the
General Partner in its sole discretion.
(k)    Any Partner shall have the right to a private audit of the books and
records of the Partnership, provided such audit is made at the expense of the
Partner desiring it, and it is made during normal business hours.
(l)    The Partners agree that the Partnership shall be authorized and directed
to make the Safe Harbor Election and the Partnership and each Partner (including
any person to whom Partnership Interest is transferred in connection with the
performance of services) agrees to comply with all requirements of the Safe
Harbor with respect to all Partnership Interests transferred in connection with
the performance of services while the Safe Harbor Election remains effective.
The General Partner, as the Tax Matters Partner, shall be authorized to (and
shall) prepare, execute, and file the Safe Harbor Election.
Section 5.3    PARTNERS’ CAPITAL ACCOUNTS.
(a)    There shall be maintained a Capital Account for each Partner in
accordance with this Section 5.3 and the principles set forth in Exhibit B
attached hereto and made a part hereof. The amount of cash and the Agreed Value
of property contributed to the Partnership by each Partner, net of liabilities
assumed by the

24



--------------------------------------------------------------------------------




Partnership or securing property contributed by such Partner, shall be credited
to its Capital Account, and from time to time, but not less often than annually,
the share of each Partner in profits, losses and fair market value of
distributions shall be credited or charged to its Capital Account. The
determination of Partners’ Capital Accounts, and any adjustments thereto, shall
be made consistent with tax accounting and other principles set forth in Section
704(b) of the Code and applicable Treasury Regulations thereunder and Exhibit B
attached hereto.
(b)    Except as otherwise specifically provided herein or in a guarantee of a
Partnership liability, signed by a Limited Partner, no Limited Partner shall be
required to make any further contribution to the capital of the Partnership to
restore a loss, to discharge any liability of the Partnership or for any other
purpose, nor shall any Limited Partner personally be liable for any liabilities
of the Partnership or of the General Partner except as provided by law or this
Agreement. All Limited Partners hereby waive their right of contribution which
they may have against other Partners in respect of any payments made by them
under any guarantee of Partnership debt.
(c)    Immediately following the transfer of any Partnership Interest, the
Capital Account of the transferee Partner shall be equal to the Capital Account
of the transferor Partner attributable to the transferred interest.
(d)    For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners’ Capital Accounts, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for federal income tax
purposes, taking into account any adjustments required pursuant to Section
704(b) of the Code and the applicable Treasury Regulations thereunder as more
fully described in Exhibit B attached hereto.
(e)    The provisions of the Agreement relating to the maintenance of Capital
Accounts are intended to comply with Treasury Regulations Section 1.704-1(b),
and shall be interpreted and applied in a manner consistent with such Treasury
Regulations. In the event the General Partner shall determine that it is prudent
to modify the manner in which the Capital Accounts, or any debits or credits
thereto (including, without limitation, debits or credits relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Partnership, the General Partner, or the Limited Partners)
are computed in order to comply with such Treasury Regulations, the General
Partner may make such modification, provided that it is not likely to have a
material effect on the amounts distributable to any Person upon the dissolution
of the Partnership. The General Partner also shall (i) make any adjustments that
are necessary or appropriate to maintain equality between the Capital Accounts
of the Partners and the amount of Partnership capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make appropriate
modifications in the event that unanticipated events

25



--------------------------------------------------------------------------------




might otherwise cause this Agreement not to comply with Treasury Regulations
Section 1.704-1(b) or 1.704-2.
Section 5.4    SECTION 754 ELECTIONS. The General Partner shall elect, pursuant
to Section 754 of the Code, to adjust the basis of the Partnership’s assets for
(i) all transfers of Partnership Interests, and (ii) any distribution of Company
property as described in Section 734 of the Code, if such election would benefit
any Partner or the Partnership.
Section 5.5    SPECIAL ALLOCATION OF GAIN TO LTIP UNITHOLDERS. Notwithstanding
the provisions of Section 5.1 above, but subject to the prior allocation of
income, gain, deduction and loss under the terms of the Agreement in respect of
any class of Partnership Interests ranking senior to the LTIP Units with respect
to return of capital or any preferential or priority return, any net capital
gains realized in connection with the actual or hypothetical sale of all or
substantially all of the assets of the Partnership, including but not limited to
net capital gain realized in connection with an adjustment to the Agreed Value
of Partnership assets under Section 704(b) of the Code, shall first be allocated
to the LTIP Unitholders until the Economic Capital Account Balances of such
Limited Partners, to the extent attributable to their ownership of LTIP Units,
are equal to (i) the Common Partnership Unit Economic Balance, multiplied by
(ii) the number of their LTIP Units. For this purpose, the “Economic Capital
Account Balances” of the LTIP Unitholders will be equal to their Capital Account
balances, plus the amount of their shares of any Partner Minimum Gain or
Partnership Minimum Gain, in either case to the extent attributable to their
ownership of LTIP Units. Similarly, the “Common Partnership Unit Economic
Balance” shall mean (i) the Capital Account Balance of Ashford OP Limited
Partner, LLC, plus the amount of Ashford OP Limited Partner, LLC’s share of any
Partner Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to Ashford OP Limited Partner, LLC’s ownership of Common
Partnership Units and computed on a hypothetical basis after taking into account
all allocations under Article V through the date on which any allocation is made
under this Section 5.5, divided by (ii) the number of Ashford OP Limited
Partner, LLC’s Partnership Common Partnership Units (with respect to each
holder, the “Target Balance”). Any such allocations shall be made among the LTIP
Unitholders in proportion to the amounts required to be allocated to each under
this Section 5.5, provided, however, that no amounts will be allocated with
respect to any particular LTIP Unit (each, an “Ineligible Unit”) until all
special allocations pursuant to Part A of Exhibit B with respect to such LTIP
Unit have been reversed to the extent required by paragraph 10 of Part A of
Exhibit B. If, notwithstanding the foregoing, not all LTIP Units (including
Ineligible Units) are fully booked up, an LTIP Unitholder may determine how net
capital gains shall be allocated among such LTIP Unitholder’s LTIP Units (other
than Ineligible Units); provided, however, if such LTIP Unitholder does not make
such a determination, net capital gains shall generally be allocated so that the
Economic Capital Account Balance of the maximum amount of Vested LTIP Units held
by such LTIP Unitholder is equal to the Common Partnership Unit Economic Balance
on a per Unit basis; provided, further, that such net capital gains may only be
allocated to LTIP Units that are held by such LTIP Member on the date of the
allocation under this Section 5.5. The parties agree that the intent of this
Section 5.5 is to make the Capital Account balances of the LTIP Unitholders with
respect to their LTIP Units

26



--------------------------------------------------------------------------------




economically equivalent to the Capital Account balance of Ashford OP Limited
Partner, LLC (on a per-Partnership Unit basis) with respect to its Common
Partnership Units.
ARTICLE VI    
POWERS, DUTIES, LIABILITIES, COMPENSATION AND VOTING OF GENERAL PARTNER
Section 6.1    POWERS OF GENERAL PARTNER. Notwithstanding any provision of this
Agreement to the contrary, the General Partner’s discretion and authority are
subject to the limitations imposed by law, and by the General Partner’s Articles
of Organization and operating agreement. Subject to the foregoing and to other
limitations imposed by this Agreement, the General Partner shall have full,
complete and exclusive discretion to manage and control the business and affairs
of the Partnership and make all decisions affecting the business and assets of
the Partnership. Without limiting the generality of the foregoing (but subject
to the restrictions specifically contained in this Agreement), the General
Partner shall have the power and authority to take the following actions on
behalf of the Partnership:
(m)    to acquire, purchase, own, manage, operate, lease and dispose of any real
property and any other property or assets that the General Partner determines
are necessary or appropriate or in the best interests of conducting the business
of the Partnership in each case not inconsistent with the Company’s
qualification as a REIT;
(n)    to construct buildings and make other improvements (including
renovations) on or to the properties owned or leased by the Partnership;
(o)    to borrow money for the Partnership, issue evidences of indebtedness in
connection therewith, refinance, guarantee, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any
indebtedness or obligation of or to the Partnership, and secure such
indebtedness by mortgage, deed of trust, pledge or other lien on the
Partnership’s assets;
(p)    to pay, either directly or by reimbursement, for all Operating Expenses
to third parties or to the General Partner (as set forth in this Agreement);
(q)    to lease all or any portion of any of the Partnership’s assets, whether
or not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;
(r)    to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s

27



--------------------------------------------------------------------------------




assets; provided, however, that the General Partner may not, without the consent
of all of the Partners, confess a judgment against the Partnership;
(s)    to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;
(t)    to make or revoke any election permitted or required of the Partnership
by any taxing authority;
(u)    to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types as the General
Partner shall determine from time to time;
(v)    to determine whether or not to apply any insurance proceeds for any
Property to the restoration of such Property or to distribute the same;
(w)    to retain providers of services of any kind or nature in connection with
the Partnership business and to pay therefor such reasonable remuneration as the
General Partner may deem proper;
(x)    to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner, including, without limitation, management agreements, franchise
agreements, agreements with federal, state or local liquor licensing agencies
and agreements with operators of restaurants and bars;
(y)    to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;
(z)    to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);
(aa)    to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;
(bb)    to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities or any other valid Partnership purpose;
(cc)    to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series

28



--------------------------------------------------------------------------------




of Partnership Interests, or options, rights, warrants or appreciation rights
relating to any Partnership Interests) of the Partnership;
(dd)    subject to the provisions of Section 9.1, to merge, consolidate or
combine the Partnership with or into another Person (to the extent permitted by
applicable law);
(ee)    to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a "publicly traded partnership" for
purposes of Section 7704 of the Code;
(ff)    to issue additional Partnership Interests pursuant to Section 4.3
hereof;
(gg)    to pay cash to redeem Partnership Units held by a Limited Partner in
connection with a Limited Partner's exercise of its Redemption Right under
Section 7.4 hereof;
(hh)    to amend and restate Exhibit A hereto to reflect accurately at all times
the Capital Contributions, Common Percentage Interests and Preferred Percentage
Interests of the Partners as the same are adjusted from time to time to the
extent necessary to reflect redemptions, Capital Contributions, the issuance of
Partnership Units, the admission of any Additional Limited Partner or any
Substitute Limited Partner or otherwise, which amendment and restatement,
notwithstanding anything in this Agreement to the contrary, shall not be deemed
an amendment to this Agreement, as long as the matter or event being reflected
in Exhibit A hereto otherwise is authorized by this Agreement;
(ii)    to take whatever action the General Partner deems appropriate to
maintain the economic equivalency of Common Partnership Units and REIT Common
Shares and Preferred Partnership Units and REIT Preferred Shares, respectively;
and
(jj)    to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts the
General Partner deems necessary or appropriate for the formation, continuation
and conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with qualification of the Company as a REIT)
and to possess and enjoy all of the rights and powers of a general partner as
provided by the Act.
Each of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provisions of this Agreement (except as
provided in this Section 6.1(r), Section 9.1 or Article XI), the Act or any
applicable law, rule or regulation to the fullest extent permitted under the Act
or other applicable law, rule or regulation. The execution, delivery or
performance

29



--------------------------------------------------------------------------------




by the General Partner or the Partnership of any agreement authorized or
permitted under this Agreement shall not constitute a breach by the General
Partner of any duty that the General Partner may owe the Partnership or the
Limited Partners or any other persons under this Agreement or of any duty stated
or implied by law or equity.
Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.
Section 6.2    DELEGATION OF AUTHORITY. The General Partner may delegate any or
all of its powers, rights and obligations hereunder, and may appoint, employ,
contract or otherwise deal with any Person for the transaction of the business
of the Partnership, which Person may, under supervision of the General Partner,
perform any acts or services for the Partnership as the General Partner may
approve.
Section 6.3    DUTIES OF GENERAL PARTNER.
(a)    The General Partner, subject to the limitations contained elsewhere in
this Agreement, shall manage or cause to be managed the affairs of the
Partnership in a prudent and businesslike manner and shall devote sufficient
time and effort to the Partnership affairs.
(b)    In carrying out its obligations, the General Partner shall:
(iii)    Render annual reports to all Partners with respect to the operations of
the Partnership;
(iv)    On or before March 31st of every year, mail to all persons who were
Partners at any time during the Partnership’s prior fiscal year an annual report
of the Partnership, including all necessary tax information, and any other
information regarding the Partnership and its operations during the prior fiscal
year deemed by the General Partner to be material;
(v)    Maintain complete and accurate records of all business conducted by the
Partnership and complete and accurate books of account (containing such
information as shall be necessary to record allocations and distributions), and
make such records and books of account available for inspection and audit by any
Partner or such Partner’s duly authorized representative (at the sole expense of
such Partner) during regular business hours and at the principal office of the
Partnership; and

30



--------------------------------------------------------------------------------




(vi)    Cause to be filed such certificates and do such other acts as may be
required by law to qualify and maintain the Partnership as a limited partnership
under the laws of the State of Delaware.
(c)    The General Partner shall take such actions as it deems necessary to
maintain the economic equivalency of Common Partnership Units and REIT Common
Shares and Preferred Partnership Units and REIT Preferred Shares, respectively,
required by this Agreement.
Section 6.4    LIABILITIES OF GENERAL PARTNER; INDEMNIFICATION.
(a)    The General Partner shall not be liable for the return of all or any part
of the Capital Contributions of the Limited Partners. Any returns shall be made
solely from the assets of the Partnership according to the terms of this
Agreement.
(b)    Notwithstanding anything to the contrary set forth in this Agreement,
none of the General Partner or the Company nor any of their officers, directors,
agents or employees shall be liable or accountable in damages or otherwise to
the Partnership, any Partners or any assignees, or any of their successors or
assigns, for any losses sustained, liabilities incurred or benefits not derived
as a result of errors in judgment or mistakes of fact or law or any act or
omission if the General Partner acted in good faith. The General Partner shall
not be responsible for any misconduct or negligence on the part on any agent
appointed by it in good faith pursuant to Section 6.2 hereof. The Limited
Partners expressly acknowledge that the General Partner is acting on behalf of
the Partnership, the General Partner, the General Partner’s members and the
Company’s shareholders collectively, and that the General Partner is under no
obligation to consider the separate interests of the Limited Partners
(including, without limitation, the tax consequences to Limited Partners or
their assignees) in deciding whether to cause the Partnership to take (or
decline to take) any actions. In the event of a conflict between the interests
of the members of the General Partner or shareholders of the Company on one hand
and the Limited Partners on the other, the General Partner shall endeavor in
good faith to resolve the conflict in a manner not adverse to either the
shareholders of the Company or the Limited Partners; provided, however, that for
so long as the Company owns a controlling interest, directly or indirectly, in
the Partnership, any such conflict that cannot be resolved in a manner not
adverse to either the shareholders of the Company or the Limited Partners shall
be resolved in favor of the shareholders of the Company. The General Partner
shall not be liable for monetary damages for losses sustained, liabilities
incurred, or benefits not derived by Limited Partners in connection with such
decisions, provided that the General Partner has acted in good faith.
(c)    The Partnership shall indemnify an Indemnitee to the fullest extent
permitted by law and save and hold it harmless from and against, and in respect
of, any and all losses, claims, damages, liabilities (joint or several),
expenses (including legal fees and expenses), judgments, fines, settlements, and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal,

31



--------------------------------------------------------------------------------




administrative or investigative, that relate to the operations of the
Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise; provided,
however, that this indemnification shall not apply if: (A) the act or omission
of the Indemnitee was material to the matter giving rise to the proceeding and
either was committed in bad faith or was the result of active and deliberate
dishonesty; (B) the Indemnitee actually received an improper personal benefit in
money, property or services; or (C) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 6.4(c). The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Indemnitee acted in a manner contrary to that specified in
this Section 6.4(c). Any indemnification pursuant to this Section 6.4 shall be
made only out of the assets of the Partnership, and any insurance proceeds from
the liability policy covering the General Partner and any Indemnitee.
(d)    The Partnership may reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.4 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
(e)    The indemnification provided by this Section 6.4 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
(f)    The Partnership may purchase and maintain insurance on behalf of the
Indemnitees, and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
(g)    For purposes of this Section 6.4, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of its duties to the Partnership also
imposes duties on, or otherwise involves services by, the Indemnitee to the plan
or participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines

32



--------------------------------------------------------------------------------




within the meaning of this Section 6.4; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by the Indemnitee to be in the interest
of the participants and beneficiaries of the plan shall be deemed to be for a
purpose which is not opposed to the best interests of the Partnership.
(h)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(i)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.4 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(j)    Any amendment, modification or repeal of this Section 6.4 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 6.4 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted. The provisions of this
Section 6.4 are for the benefit of the Indemnitees, their heirs, successors,
assigns and administrators and shall not be deemed to create any rights for the
benefit of any other Persons.
(k)    Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the Company to continue to
qualify as a REIT, or (ii) to prevent the Company from incurring any taxes under
Section 857 or Section 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners. Further, any
provision of this Agreement that might jeopardize the Company’s REIT status
shall be (i) void and of no effect, or (ii) reformed, as necessary, to avoid the
Company’s loss of REIT status.
Section 6.5    COMPENSATION OF GENERAL PARTNER; REIMBURSEMENT. The General
Partner, as such, shall not receive any compensation for services rendered to
the Partnership. Notwithstanding the preceding sentence, the General Partner
shall be entitled, in accordance with the provisions of Section 6.7 below, to
pay reasonable compensation to its Affiliates and other entities in which it may
be associated for services performed. The General Partner shall be reimbursed on
a monthly basis, or such other basis as the General Partner may determine in its
sole and absolute discretion, for all REIT Expenses.

33



--------------------------------------------------------------------------------




Section 6.6    RELIANCE ON ACT OF GENERAL PARTNER. No financial institution or
any other person, firm or corporation dealing with the General Partner or the
Partnership shall be required to ascertain whether the General Partner is acting
in accordance with this Agreement, but such financial institution or such other
person, firm or corporation shall be protected in relying solely upon the
assurance of and the execution of any instrument or instruments by the General
Partner.
Section 6.7    OUTSIDE SERVICES; DEALINGS WITH AFFILIATES; OUTSIDE ACTIVITIES.
(a)    Notwithstanding any provision of this Article VI to the contrary, the
General Partner may employ such agents, accountants, attorneys and others as it
shall deem advisable, including its directors, officers, shareholders, and its
Affiliates and entities with which the General Partner, any Limited Partner or
their respective Affiliates may be associated, the Company’s directors, officers
and shareholders, and may pay them reasonable compensation from Partnership
funds for services performed, which compensation shall be reasonably believed by
the General Partner to be comparable to and competitive with fees charged by
unrelated Persons who render comparable services which could reasonably be made
available to the Partnership. The General Partner shall not be liable for the
neglect, omission or wrongdoing of any such Person so long as it appointed such
Person in good faith.
(b)    The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment Partnership funds on terms and
conditions established in the sole and absolute discretion of the General
Partner. The foregoing authority shall not create any right or benefit in favor
of any Subsidiary or any other Person.
(c)    The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such terms and subject to such conditions as are
consistent with this Agreement and applicable law.
(d)    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates nor any Limited Partner shall sell, transfer
or convey any property to, or purchase any property from, the Partnership,
directly or indirectly, except pursuant to transactions that are on terms that
are fair and reasonable to the Partnership.
(e)    Subject to the Articles of Organization and any agreements entered into
by the General Partner or its Affiliates with the Partnership or a Subsidiary,
any officer, director, employee, agent, trustee, Affiliate or shareholder of the
General Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities substantially similar or identical
to those of the Partnership. Neither

34



--------------------------------------------------------------------------------




the Partnership nor any of the Limited Partners shall have any rights by virtue
of this Agreement in any business ventures of such person.
(f)    In the event the Company exercises its rights under its Articles of
Incorporation to redeem REIT Common Shares, then the General Partner shall cause
the Partnership to purchase from the Company a number of Common Partnership
Units determined based on the application of the Conversion Factor on the same
terms as those on which the Company redeemed such REIT Common Shares.
Section 6.8    ADDITIONAL LOANS TO THE PARTNERSHIP. If additional funds are
required by the Partnership for any purpose relating to the business of the
Partnership or for any of its obligations, expenses, costs, or expenditures,
including operating deficits, the Partnership may borrow such funds as are
needed from time to time from any Person (including, without limitation, the
General Partner or any Affiliate of the General Partner; provided, however, that
the terms of any loan from the General Partner or any Affiliate of the General
Partner shall be substantially equivalent to the terms that could be obtained
from a third party on an arm’s-length basis) on such terms as the General
Partner and such other Person may agree.
Section 6.9    CONTRIBUTION OF ASSETS. The Company, directly or through one or
more of its Affiliates, shall contribute to the capital of the Partnership from
time to time each asset it owns from time to time during the existence of the
Partnership, but it is not required to so contribute:
(a)    its interests in the General Partner or Ashford OP Limited Partner, LLC;
(b)    its direct or indirect interest in any entity in a chain of entities of
which the Company is the sole beneficial owner, so long as all of the assets or
other ownership interests in the entity in that chain furthest removed from the
General Partner are contributed directly or indirectly to the Partnership; or
(c)    any equity interest in any entity of which the Company is the sole
beneficial owner that is created or used solely by the General Partner in
connection with any borrowing transaction in whole or in part for the benefit of
the Partnership.
ARTICLE VII    
RIGHTS, PROHIBITIONS AND REPRESENTATIONS WITH RESPECT TO LIMITED PARTNERS
Section 7.1    RIGHTS OF LIMITED PARTNERS.
(f)    The Partnership may engage the Limited Partners or persons or firms
associated with them for specific purposes and may otherwise deal with such
Partners on terms and for compensation to be agreed upon by any such Partner and
the

35



--------------------------------------------------------------------------------




Partnership; provided, however, that no Limited Partner shall be entitled to
participate in the management or control of the business of the Partnership.
(g)    Each Limited Partner shall be entitled to have the Partnership books kept
at the principal place of business of the Partnership and at all times, during
reasonable business hours and at such Partner’s sole expense, shall be entitled
to inspect and copy any of them and have on demand true and full information of
all things affecting the Partnership and a formal accounting of Partnership
affairs whenever circumstances render it just and reasonable; provided, however,
for such period of time as the General Partner determines in its sole and
absolute discretion to be reasonable, the General Partner may keep confidential
from the Limited Partners any information that (i) the General Partner believes
to be in the nature of trade secrets or other information the disclosure of
which the General Partner in good faith believes is not in the best interests of
the Partnership or (ii) the Partnership or the General Partner is required by
law or by agreements with unaffiliated third parties to keep confidential.
(h)    No Limited Partner shall be liable for any debts, liabilities, contracts
or obligations of the Partnership. A Limited Partner shall be liable to the
Partnership only to make payments of its Capital Contribution, if any, as and
when due hereunder. After its Capital Contribution is fully paid, no Limited
Partner shall, except as otherwise required by the Act, be required to make any
further Capital Contributions or other payments or lend any funds to the
Partnership.
Section 7.2    PROHIBITIONS WITH RESPECT TO THE LIMITED PARTNERS. No Limited
Partner shall have the right:
(d)    To take part in the control or management of the Partnership business, to
transact business for or on behalf of the Partnership or to sign for or to bind
the Partnership, such powers being vested solely in the General Partner as set
forth herein;
(e)    To have such Partner’s Capital Contributions repaid except to the extent
provided in this Agreement;
(f)    To require partition of Partnership property or to compel any sale or
appraisement of Partnership assets or sale of a deceased Partner’s interests
therein, notwithstanding any provisions of law to the contrary; or
(g)    To sell or assign all or any portion of such Partner’s Limited
Partnership Interest in the Partnership or to constitute the vendee or assignee
thereunder a Substitute Limited Partner, except as provided in Article IX
hereof.
Section 7.3    OWNERSHIP BY LIMITED PARTNER OF CORPORATE GENERAL PARTNER OR
AFFILIATE. No Limited Partner shall at any time, either directly or indirectly,
own any shares or other interest in the General Partner or in any Affiliate

36



--------------------------------------------------------------------------------




thereof if such ownership by itself or in conjunction with other shares or other
interests owned by other Limited Partners would, in the opinion of counsel for
the Partnership, jeopardize the classification of the Partnership as a
partnership or the Company as a REIT for federal income tax purposes. The
General Partner shall be entitled to make such reasonable inquiry of the Limited
Partners as is required to establish compliance by the Limited Partners with the
provisions of this Section 7.3 and the Limited Partners shall promptly and fully
respond to such inquiries.
Section 7.4    REDEMPTION RIGHT.
(a)    Subject to Section 7.4(b) and Section 7.4(c), and the provisions of any
agreements between the Partnership and one or more Limited Partners, each
Limited Partner, other than Ashford OP Limited Partner, LLC, shall have the
right (the “Redemption Right”) to require the Partnership to redeem on a
Specified Redemption Date all or a portion of the Common Partnership Units held
by such Limited Partner at a redemption price equal to and in the form of the
Cash Amount to be paid by the Partnership. The Partnership shall have up to
sixty (60) days (the “Payout Period”) following exercise of a Redemption Right
to pay the Cash Amount to the Limited Partner who is exercising the redemption
right (the “Redeeming Partner”). From and after the Specified Redemption Date,
the Cash Amount (or portion thereof) due and payable to a Redeeming Partner with
respect to such Redeeming Partner’s exercise of its Redemption Right shall bear
interest at the rate equal to the lower of (i) the Company’s annual dividend
rate on REIT Common Shares for the prior twelve (12) month period, or (ii) eight
percent (8%) per annum, until the Cash Amount (or portion thereof) shall be paid
in full by the Partnership. The Redemption Right shall be exercised pursuant to
a Notice of Redemption delivered to the Partnership (with a copy to the General
Partner) by the Redeeming Partner. A Limited Partner may not exercise the
Redemption Right for less than one thousand (1,000) Common Partnership Units or,
if such Limited Partner holds less than one thousand (1,000) Common Partnership
Units, all of the Common Partnership Units held by such Partner. Neither the
Redeeming Partner nor any permitted or purported assignee of any Limited Partner
shall have any right with respect to any Common Partnership Units so redeemed to
receive any distributions paid after the Specified Redemption Date. Neither the
Redeeming Partner nor any permitted or purported assignee of any Limited Partner
shall have any right, with respect to any Common Partnership Units so redeemed,
to receive any distributions paid after the Specified Redemption Date. Each
Redeeming Partner agrees to provide such representations and related indemnities
regarding good and unencumbered title, and to execute such documents, as the
General Partner may reasonably require in connection with any redemption.
(b)    Notwithstanding the provisions of Section 7.4(a), in the event a Limited
Partner elects to exercise the Redemption Right, the General Partner at the
direction of the Company, directly or indirectly through one or more Affiliates,
may, in its sole and absolute discretion, elect to assume directly and satisfy a
Redemption

37



--------------------------------------------------------------------------------




Right by paying to the Redeeming Partner either (i) the Cash Amount, as provided
for in Section 7.4(a), or (ii) the REIT Common Shares Amount, as elected by the
General Partner, as directed by the Company (in its sole and absolute
discretion), on the Specified Redemption Date, provided that the Company may
defer payment of the Cash Amount until the end of the Payout Period described in
Section 7.4(a) (in which case the Cash Amount shall bear interest as described
in Section 7.4(a)), and provided, further, that the Company may, if it has
elected so to defer payment of the Cash Amount, further elect at any time before
the end of the Payout Period to pay all or any portion of the unpaid Cash Amount
with REIT Common Shares having a Value equal to such portion of the Cash Amount
plus any accrued but unpaid interest thereon. On any such election, the Company,
directly or indirectly through one or more Affiliates, shall acquire the Common
Partnership Units offered for redemption by the Redeeming Partner and shall be
treated for all purposes of this Agreement as the owner of such Common
Partnership Units. Unless the General Partner, as directed by the Company (in
its sole and absolute discretion) shall exercise its right to assume directly
and satisfy the Redemption Right, neither the General Partner nor the Company
itself shall have any obligation to the Redeeming Partner or to the Partnership
with respect to the Redeeming Partner’s exercise of the Redemption Right. In the
event the General Partner, as directed by the Company shall exercise its right
to satisfy the Redemption Right in the manner described in the first sentence of
this Section 7.4(b), the Partnership shall have no obligation to pay any amount
to the Redeeming Partner with respect to such Redeeming Partner’s exercise of
the Redemption Right, and each of the Redeeming Partner, the Partnership, and
the Company shall treat the transaction between the Company and the Redeeming
Partner for federal income tax purposes as a sale of the Redeeming Partner’s
Common Partnership Units to the Company or its Affiliates. Each Redeeming
Partner agrees to provide such representations and related indemnities regarding
good title, and to execute such documents, as the Company may reasonably require
in connection with the issuance of REIT Common Shares upon exercise of the
Redemption Right. If the Redemption Right is satisfied by the delivery of REIT
Common Shares, the Redeeming Partner shall be deemed to become a holder of REIT
Common Shares as of the close of business on the Specified Redemption Date or on
such later date permitted by this Section 7.4(b) that the Company delivers REIT
Common Shares in satisfaction of a deferred payment of the Cash Amount, as the
case may be.
Notwithstanding anything to the contrary in Section 7.4(a) or this Section
7.4(b), and in addition to the right of the Company to deliver REIT Common
Shares in satisfaction of a deferred payment of the Cash Amount, as provided
above, should the General Partner, as directed by the Company elect to satisfy a
Redemption Right by paying the Redeeming Partner the REIT Common Shares Amount,
and it is necessary to obtain Company shareholder approval in order for it to
issue sufficient REIT Common Shares to satisfy such Redemption Right in full,
then the Company shall have one hundred twenty (120) days beyond the Specified
Redemption Date in which to obtain such shareholder approval and to pay the REIT
Common Shares Amount, and the redemption date shall be required to occur by the
earliest of: (i) ten (10) days after shareholder approval of the issuance of the

38



--------------------------------------------------------------------------------




REIT Common Shares has been obtained, if it is obtained; (ii) the date on which
the General Partner, as directed by the Company elects to pay such Redeeming
Partner the Cash Amount; or (iii) one hundred and thirty (130) days after such
Common Partnership Units are presented for redemption. If such shareholder
approval is not obtained, the Partnership shall pay to the Redeeming Partner the
Cash Amount no later than the earliest of (i) ten (10) days after shareholders
have voted against the issuance of the REIT Common Shares, or (ii) one hundred
and thirty (130) days after such Common Partnership Units are presented for
redemption, together with interest on such Cash Amount as specified in Section
7.4(a) hereof.
(c)    Notwithstanding the provisions of Section 7.4(a) and Section 7.4(b), a
Limited Partner shall not be entitled to receive REIT Common Shares if the
delivery of REIT Common Shares to such Partner on the Specified Redemption Date
(or such later date permitted by Section 7.4(b), as applicable) by the Company
pursuant to Section 7.4(b) would be prohibited under the Articles of
Incorporation of the Company, as amended or restated from time to time. Without
limiting the effect of the preceding sentence, no Person shall be permitted to
receive REIT Common Shares if as a result of, and after giving effect to, such
exercise any Person would Beneficially Own (as defined in the Articles of
Incorporation of the Company, as amended or restated from time to time) more
than 9.8% of the total number of issued and outstanding REIT Common Shares,
unless waived by the board of directors of the Company in its sole discretion.
To the extent any attempted redemption for REIT Common Shares would be a
violation of this Section 7.4(c), it shall be null and void ab initio. The Cash
Amount shall be paid in such instances, in accordance with the terms set forth
in Section 7.4(a) or 7.4(b).
(d)    Each Limited Partner covenants and agrees with the General Partner that
all Common Partnership Units delivered for redemption shall be delivered to the
Partnership, the Company or its Affiliates, as the case may be, free and clear
of all liens and, notwithstanding anything herein contained to the contrary,
neither the General Partner, the Company (nor any of its Affiliates) nor the
Partnership shall be under any obligation to acquire Common Partnership Units
which are or may be subject to any liens. Each Limited Partner further agrees
that, in the event any state or local property transfer tax is payable as a
result of the transfer of its Common Partnership Units to the General Partner,
Partnership or the Company, such Limited Partner shall assume and pay such
transfer tax.
(e)    REIT Common Shares issued pursuant to Section 7.4(b) may contain such
legends regarding restrictions on transfer as the Company in good faith
determines to be necessary or advisable in order to (1) comply with restrictions
on transfer under the Securities Act and applicable state securities laws and
(2) protect the ability of the Company to continue to qualify as a REIT.
Section 7.5    WARRANTIES AND REPRESENTATIONS OF THE LIMITED PARTNERS. Each
Limited Partner contributing Initial Contributed Assets hereby warrants and
represents to and for the benefit of the General Partner and the Partnership
that, as of

39



--------------------------------------------------------------------------------




August 29, 2003 such Limited Partner owned good, valid and marketable title to
the ownership interests in the Initial Contributed Assets being contributed to
the capital of the Partnership by such Limited Partner (the “Ownership
Interests”) and that such Ownership Interests were free and clear of all
mortgages, pledges, liens, security interests, encumbrances and restrictions of
any nature whatsoever. Each Limited Partner further warrants and represents to
and for the benefit of the General Partner and the Partnership that such Limited
Partner had all necessary power and authority to transfer the Ownership
Interests to the Partnership without the consent or authorization of, or notice
to, any third party, except those third parties from whom such consents or
authorizations were obtained.
Section 7.6    INDEMNIFICATION BY LIMITED PARTNERS. Each Limited Partner
contributing Initial Contributed Assets hereby agrees to indemnify the General
Partner and the Partnership and hold the General Partner, its officers and
directors and the Partnership and its partners and each of their respective
representatives, successors and assigns harmless from and against any and all
claims, demands, losses, liabilities, damages and expenses (including reasonable
attorneys’ fees) arising out of or in connection with (i) the inaccuracy of the
warranties and representations made by such Limited Partner under Section 7.5
above, or (ii) the ownership of the Ownership Interests by such Limited Partner
and any activities, obligations or liabilities of, or related to, the Initial
Contributed Assets to which such Ownership Interest relates for all periods
prior to the date of this Agreement.
Section 7.7    NOTICE OF SALE OR REFINANCING. The General Partner shall notify
the Limited Partners no less than thirty (30) days prior to any sale,
refinancing, reduction (other than scheduled periodic amortization of principal)
of debt or other event that will reduce the amount of any nonrecourse
liabilities of the Partnership that a Limited Partner may include in the tax
basis of his or its Partnership Interests.
Section 7.8    BASIS ANALYSIS AND LIMITED PARTNER GUARANTEES.
(d)    Upon the request of any Limited Partner but subject to the General
Partner’s agreement, which may be withheld in the General Partner’s sole
discretion, the General Partner may, prior to the end of each calendar year,
beginning in 2003, cause accountants to prepare and provide to the Limited
Partners a study analyzing each refinancing, reduction (other than scheduled
periodic amortization of principal) of debt or other event that occurred during
that year that reduced the amount of any nonrecourse liabilities of the
Partnership that a Limited Partner may include in the tax basis of its
Partnership Interests.
(e)    Upon the request of the General Partner, or upon a Limited Partner’s own
election but subject to the General Partner’s agreement, which may be withheld
in the General Partner’s sole discretion, a Limited Partner (the “Initiating
Limited Partner”) from time to time, may, but shall not be required to,
guarantee or otherwise provide credit support for Partnership indebtedness as
such Limited Partner may elect; provided, however, that the Limited Partner
shall be entitled to take such action only if the General Partner determines
that any such action would not have a material adverse effect on the tax
position of the General Partner. All Partners are entitled to

40



--------------------------------------------------------------------------------




notice of any such guarantee or credit support, and shall have the right to
provide guarantees or credit support on the same terms and conditions as the
Initiating Limited Partner does, and all Limited Partners interested in
providing such guarantee or credit support shall cooperate with the General
Partner and each other in considering any guarantee or credit support proposal,
and the General Partner will cooperate in permitting or obtaining any consents
for such guarantees or credit support.
Section 7.9    CONVERSION OF LTIP UNITS.
(a)    An LTIP Unitholder shall have the right (the “Conversion Right”), at his
or her option, at any time to convert all or a portion of his or her Vested LTIP
Units into Common Partnership Units; provided, however, that a holder may not
exercise the Conversion Right for less than one thousand (1,000) Vested LTIP
Units or, if such holder holds less than one thousand Vested LTIP Units, all of
the Vested LTIP Units held by such holder. LTIP Unitholders shall not have the
right to convert Unvested Incentive Units into Common Partnership Units until
they become Vested LTIP Units; provided, however, that when a LTIP Unitholder is
notified of the expected occurrence of an event that will cause his or her
Unvested Incentive Units to become Vested LTIP Units, such LTIP Unitholder may
give the Partnership a Conversion Notice conditioned upon and effective as of
the time of vesting and such Conversion Notice, unless subsequently revoked by
the LTIP Unitholder, shall be accepted by the Partnership subject to such
condition. The General Partner shall have the right at any time to cause a
conversion of Vested LTIP Units into Common Partnership Units. In all cases, the
conversion of any LTIP Units into Common Partnership Units shall be subject to
the conditions and procedures set forth in this Section 7.9.
(b)    A holder of Vested LTIP Units may convert such LTIP Units into an equal
number of fully paid and non-assessable Common Partnership Units, giving effect
to all adjustments (if any) made pursuant to Sections 4.3(d), 4.3(e) and 5.5.
Notwithstanding the foregoing, in no event may a holder of Vested LTIP Units
convert a number of Vested LTIP Units that exceeds (x) the Economic Capital
Account Balance of such LTIP Unitholder, to the extent attributable to its
ownership of LTIP Units, divided by (y) the Common Partnership Unit Economic
Balance, in each case as determined as of the effective date of conversion (the
“Capital Account Limitation”).
(c)    In order to exercise his or her Conversion Right, a LTIP Unitholder shall
deliver a notice (a “Conversion Notice”) in the form attached as Exhibit M (with
a copy to the General Partner) not less than 10 nor more than 60 days prior to a
date (the “Conversion Date”) specified in such Conversion Notice; provided,
however, that if the General Partner has not given to the LTIP Unitholders
notice of a proposed or upcoming Unit Transaction (as defined below) at least
thirty (30) days prior to the effective date of such Unit Transaction, then LTIP
Unitholders shall have

41



--------------------------------------------------------------------------------




the right to deliver a Conversion Notice until the earlier of (x) the tenth
(10th) day after such notice from the General Partner of a Unit Transaction or
(y) the third business day immediately preceding the effective date of such Unit
Transaction. A Conversion Notice shall be provided in the manner provided in
Section 14.5. Each LTIP Unitholder covenants and agrees with the Partnership
that all Vested LTIP Units to be converted pursuant to this Section 7.9 shall be
free and clear of all liens. Notwithstanding anything herein to the contrary, a
holder of LTIP Units may deliver a Redemption Notice pursuant to Section 7.4
relating to those Common Partnership Units that will be issued to such holder
upon conversion of such LTIP Units into Common Partnership Units in advance of
the Conversion Date; provided, however, that the redemption of such Common
Partnership Units by the Partnership shall in no event take place until after
the Conversion Date. For clarity, it is noted that the objective of this
paragraph is to put a LTIP Unitholder in a position where, if he or she so
wishes, the Common Partnership Units into which his or her Vested LTIP Units
will be converted can be redeemed by the Partnership simultaneously with such
conversion, with the further consequence that, if the General Partner elects to
assume the Partnership’s redemption obligation with respect to such Common
Partnership Units under Section 7.4(b) by delivering to such holder REIT Common
Shares rather than cash, then such holder can have such REIT Common Shares
issued to him or her simultaneously with the conversion of his or her Vested
LTIP Units into Common Partnership Units. The General Partner shall cooperate
with a LTIP Unitholder to coordinate the timing of the different events
described in the foregoing sentence.
(d)    The Partnership, at any time at the election of the General Partner, may
cause any number of Vested LTIP Units held by a LTIP Unitholder to be converted
(a “Forced Conversion”) into an equal number of Common Partnership Units, giving
effect to all adjustments (if any) made pursuant to Sections 4.3(d), 4.3(e) and
5.5; provided, however, that the Partnership may not cause a Forced Conversion
of any LTIP Units that would not at the time be eligible for conversion at the
option of such LTIP Unitholder pursuant to Section 7.9(b). In order to exercise
its right of Forced Conversion, the Partnership shall deliver a notice (a
“Forced Conversion Notice”) in the form attached as Exhibit N to the applicable
LTIP Unitholder not less than 10 nor more than 60 days prior to the Conversion
Date specified in such Forced Conversion Notice. A Forced Conversion Notice
shall be provided in the manner provided in Section 14.5.
(e)    A conversion of Vested LTIP Units for which the holder thereof has given
a Conversion Notice or the Partnership has given a Forced Conversion Notice
shall occur automatically after the close of business on the applicable
Conversion Date without any action on the part of such LTIP Unitholder, as of
which time such LTIP Unitholder shall be credited on the books and records of
the Partnership with the issuance as of the opening of business on the next day
of the number of Common Partnership Units issuable upon such conversion. After
the conversion of LTIP Units as aforesaid, the Partnership shall deliver to such
LTIP Unitholder, upon his or her

42



--------------------------------------------------------------------------------




written request, a certificate of the General Partner certifying the number of
Common Partnership Units and remaining LTIP Units, if any, held by such person
immediately after such conversion. The assignee of any Limited Partner pursuant
to Article IX hereof may exercise the rights of such Limited Partner pursuant to
this Section 7.9 and such Limited Partner shall be bound by the exercise of such
rights by the assignee.
(f)    For purposes of making future allocations under Section 5.5 and applying
the Capital Account Limitation, the portion of the Economic Capital Account
Balance of the applicable LTIP Unitholder that is treated as attributable to his
or her LTIP Units shall be reduced, as of the date of conversion, by the product
of the number of LTIP Units converted and the Common Partnership Unit Economic
Balance.
(g)    If the Partnership, the General Partner or the Company shall be a party
to any transaction (including without limitation a merger, consolidation, unit
exchange, self tender offer for all or substantially all Common Partnership
Units or other business combination or reorganization, or sale of all or
substantially all of the Partnership’s assets, but excluding any transaction
which constitutes an Adjustment Event) in each case as a result of which Common
Partnership Units shall be exchanged for or converted into the right, or the
holders of such Partnership Units shall otherwise be entitled, to receive cash,
securities or other property or any combination thereof (each of the foregoing
being referred to herein as a “Unit Transaction”), then the General Partner
shall, immediately prior to the Unit Transaction, exercise its right to cause a
Forced Conversion with respect to the maximum number of LTIP Units then eligible
for conversion, taking into account any allocations that occur in connection
with the Unit Transaction or that would occur in connection with the Unit
Transaction if the assets of the Partnership were sold at the Unit Transaction
price or, if applicable, at a value determined by the General Partner in good
faith using the value attributed to the Partnership Units in the context of the
Unit Transaction (in which case the Conversion Date shall be the effective date
of the Unit Transaction).
In anticipation of such Forced Conversion and the consummation of the Unit
Transaction, the Partnership shall use commercially reasonable efforts to cause
each LTIP Unitholder to be afforded the right to receive in connection with such
Unit Transaction in consideration for the Common Partnership Units into which
his or her LTIP Units will be converted the same kind and amount of cash,
securities and other property (or any combination thereof) receivable upon the
consummation of such Unit Transaction by a holder of the same number of Common
Partnership Units, assuming such holder of Common Partnership Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an Affiliate of a
Constituent Person. In the event that holders of Common Partnership Units have
the opportunity to elect the form or type of consideration to be received upon
consummation of the Unit Transaction, prior

43



--------------------------------------------------------------------------------




to such Unit Transaction the General Partner shall give prompt written notice to
each LTIP Unitholder of such election, and shall use commercially reasonable
efforts to afford the LTIP Unitholders the right to elect, by written notice to
the General Partner, the form or type of consideration to be received upon
conversion of each LTIP Unit held by such holder into Common Partnership Units
in connection with such Unit Transaction. If a LTIP Unitholder fails to make
such an election, such holder (and any of its transferees) shall receive upon
conversion of each LTIP Unit held him or her (or by any of his or her
transferees) the same kind and amount of consideration that a holder of a Common
Partnership Unit would receive if such Common Partnership Unit holder failed to
make such an election.
Subject to the rights of the Partnership, the General Partner and the Company,
under any Vesting Agreement and the Plan, the Partnership shall use commercially
reasonable effort to cause the terms of any Unit Transaction to be consistent
with the provisions of this Section 7.9(f) and to enter into an agreement with
the successor or purchasing entity, as the case may be, for the benefit of any
LTIP Unitholders whose LTIP Units will not be converted into Common Partnership
Units in connection with the Unit Transaction that will (i) contain provisions
enabling the holders of LTIP Units that remain outstanding after such Unit
Transaction to convert their LTIP Units into securities as comparable as
reasonably possible under the circumstances to the Common Partnership Units and
(ii) preserve as far as reasonably possible under the circumstances the
distribution, special allocation, conversion, and other rights set forth in this
Agreement for the benefit of the LTIP Unitholders.
Section 7.10    VOTING RIGHTS OF LTIP UNITS. LTIP Unitholders shall (a) have
those voting rights required from time to time by applicable law, if any, (b)
have the same voting rights as a holder of Common Partnership Units, with the
LTIP Units voting as a single class with the Common Partnership Units and having
one vote per LTIP Unit; and (c) have the additional voting rights that are
expressly set forth below. So long as any LTIP Units remain outstanding, the
Partnership shall not, without the affirmative vote of the holders of at least a
majority of the LTIP Units outstanding at the time, given in person or by proxy,
either in writing or at a meeting (voting separately as a class), amend, alter
or repeal, whether by merger, consolidation or otherwise, the provisions of this
Agreement applicable to LTIP Units so as to materially and adversely affect any
right, privilege or voting power of the LTIP Units or the LTIP Unitholders as
such, unless such amendment, alteration, or repeal affects equally, ratably and
proportionately the rights, privileges and voting powers of the holders of
Common Partnership Units; but subject, in any event, to the following
provisions:
(a)    With respect to any Unit Transaction, so long as the LTIP Units are
treated in accordance with Section 7.9(f) hereof, the consummation of such Unit
Transaction shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such; and

44



--------------------------------------------------------------------------------




(b)    Any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest including without limitation additional Common
Partnership Units, LTIP Units or Preferred Partnership Units, whether ranking
senior to, junior to, or on a parity with the LTIP Units with respect to
distributions and the distribution of assets upon liquidation, dissolution or
winding up, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such.
The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Common
Partnership Units.
ARTICLE VIII    
DISTRIBUTIONS AND PAYMENTS TO PARTNERS
Section 8.1    DISTRIBUTIONS OF CASH FLOW.
(h)    The General Partner shall cause the Partnership to distribute on a
quarterly basis such portion of the Cash Flow of the Partnership as the General
Partner shall determine in its sole discretion. Except as provided in Section
10.4, such distributions shall be made to the Partners who are Partners on the
applicable record date as follows:
first, to the holders of the Preferred Partnership Units, an amount equal to the
unpaid portion of the Preferred Return due to the holders of the Preferred
Partnership Units on the applicable Partnership Record Date, as determined
pursuant to the applicable exhibit hereto setting forth the terms of such
Preferred Partnership Units;
second, to all Partners who are Partners on the applicable Partnership Record
Date and who beneficially own Class B Common Partnership Units, the Class B
Common Partnership Unit Return, including any accrued accumulated but previously
unpaid Class B Common Partnership Return, if any; and
third, to all Partners who are Partners on the applicable Partnership Record
Date and who beneficially own Common Partnership Units (other than Class B
Common Partnership Units), in accordance with their respective Common Percentage
Interests;
provided, however, if for any Common Partnership Unit Distribution Period, a
Newly Issued Common Partnership Unit is outstanding on the Partnership Record
Date for such period, there shall not be distributed in respect of such Newly
Issued Common Partnership Unit the amount (the “Full Distribution Amount”) that
would

45



--------------------------------------------------------------------------------




otherwise be distributed in respect of such Partnership Unit in accordance with
its respective Common Percentage Interest, but rather, the General Partner shall
cause to be distributed with respect to each such Newly Issued Common
Partnership Unit an amount equal to the Full Distribution Amount multiplied by a
fraction, the numerator of which equals the number of days such Newly Issued
Common Partnership Unit has been outstanding during the Common Partnership Unit
Distribution Period and the denominator of which equals the total number of days
in such Common Partnership Unit Distribution Period.
Any Cash Flow not distributed to the holders of Partnership Units by operation
of this provision shall be retained by the Partnership and applied toward future
distributions or payment of Partnership expenses.
(i)    In no event may a Partner receive a distribution of Cash Flow with
respect to a Partnership Unit if such Partner is entitled to receive a dividend
out of the Company’s share of such Cash Flow with respect to a REIT Share for
which all or part of such Partnership Unit has been exchanged.
(j)    In the event the Partnership issues additional Partnership Units pursuant
to the provisions of this Agreement, the General Partner is hereby authorized to
make such revisions to this Article 8 as it determines are necessary or
desirable to reflect the issuance of such additional Partnership Units,
including without limitation, making preferential distributions to certain
classes of Partnership Units.
Section 8.2    REIT DISTRIBUTION REQUIREMENTS. Unless the General Partner
determines that such a distribution would not be in the best interests of the
Partnership, the General Partner shall cause the Partnership to distribute
sufficient amounts to enable the Company (i) to meet its distribution
requirement for qualification as a REIT as set forth in Section 857(a)(1) of the
Code, and (ii) to avoid the excise tax imposed by Section 4981 of the Code.
Section 8.3    NO RIGHT TO DISTRIBUTIONS IN KIND. No Partner shall be entitled
to demand property other than cash in connection with any distribution by the
Partnership.
Section 8.4    DISPOSITION PROCEEDS. Disposition Proceeds (less reasonable
reserves set aside by the General Partner for reasonably anticipated expenses or
needs of the Partnership) shall be distributed to the holders of Common
Partnership Interests in accordance with their respective Common Percentage
Interests in the Partnership.
Section 8.5    WITHDRAWALS. No Partner shall be entitled to make withdrawals
from its Capital Account, or withdraw as a Limited Partner, except as expressly
provided herein.

46



--------------------------------------------------------------------------------




Section 8.6    AMOUNTS WITHHELD.
(a)    Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to any Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner equals
or exceeds the amount required to be withheld by the Partnership, the amount
withheld shall be treated as a distribution of cash in the amount of such
withholding to such Partner, or (ii) if the actual amount to be distributed to
the Partner is less than the amount required to be withheld by the Partnership,
the actual amount shall be treated as a distribution of cash in the amount of
such withholding and the additional amount required to be withheld shall be
treated as a loan (a “Partnership Loan”) from the Partnership to the Partner on
the day the Partnership pays over such amount to a taxing authority. A
Partnership Loan shall be repaid through withholding by the Partnership with
respect to subsequent distributions to the applicable Partner or assignee. In
the event that a Limited Partner (a “Defaulting Limited Partner”) fails to pay
any amount owed to the Partnership with respect to the Partnership Loan within
fifteen (15) days after demand for payment thereof is made by the Partnership on
the Limited Partner, the General Partner, in its sole and absolute discretion,
may elect to make the payment to the Partnership on behalf of such Defaulting
Limited Partner. In such event, on the date of payment, the General Partner
shall be deemed to have extended a loan (a “General Partner Loan”) to the
Defaulting Limited Partner in the amount of the payment made by the General
Partner and shall succeed to all rights and remedies of the Partnership against
the Defaulting Limited Partner as to that amount. Without limitation, the
General Partner shall have the right to receive any distributions that otherwise
would be made by the Partnership to the Defaulting Limited Partner until such
time as the General Partner Loan has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
received by the Defaulting Limited Partner and immediately paid to the General
Partner.
Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 8.6(a) shall bear interest at the lesser of (i) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, or (ii) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or the General Partner, as applicable, is deemed to extend
the loan until such loan is repaid in full.
(b)    All amounts withheld pursuant to the Code or any provisions of any state
or local tax law and Section 8.6(a) with respect to any allocation, payment or

47



--------------------------------------------------------------------------------




distribution to any Partner shall be treated as amounts paid or distributed to
such Partner pursuant to Section 8.1 hereof for all purposes under this
Agreement.
ARTICLE IX    
TRANSFERS OF INTERESTS
Section 9.1    GENERAL PARTNER.
(l)    Other than to an Affiliate of the General Partner, the General Partner
may not transfer any of its General Partnership Interest or Limited Partnership
Interests or withdraw as General Partner except as provided in Section 9.1(b) or
in connection with a transaction described in Section 9.1(c).
(m)    Except as otherwise provided in Section 6.7 or Section 9.1(c), the
General Partner, the Company or their Subsidiaries shall not engage in any
merger, consolidation or other combination with or into another Person or in any
sale of all or substantially all of its assets, or any reclassification, or
recapitalization or change of outstanding REIT Common Shares (other than a
change in par value, or from par value to no par value, or as a result of a
subdivision or combination as described in the definition of “Conversion
Factor”) (each of the foregoing being herein referred to as a “Transaction”),
unless the Transaction also includes a merger of the Partnership or sale of
substantially all of the assets of the Partnership or other transaction as a
result of which all Limited Partners will receive for each Common Partnership
Unit an amount of cash, securities or other property equal to the product of the
Conversion Factor and the greatest amount of cash, securities or other property
paid to a holder of one REIT Common Share in consideration of one REIT Common
Share as a result of the Transaction; provided, however, that if, in connection
with the Transaction, a purchase, tender or exchange offer shall have been made
to and accepted by the holders of more than fifty percent (50%) of the
outstanding REIT Common Shares, the holders of Common Partnership Units shall
receive the greatest amount of cash, securities or other property which a
Limited Partner would have received had it exercised the Redemption Right and
the General Partner at the direction of the Company had exercised its election
to satisfy the Redemption Right by the issuance of REIT Common Shares
immediately prior to the expiration of such purchase, tender or exchange offer.
(n)    Notwithstanding Section 9.1(b), the General Partner, the Company or their
Subsidiaries may merge into or consolidate with another entity if immediately
after such merger or consolidation (i) substantially all of the assets of the
successor or surviving entity (the “Surviving Partner”), other than Partnership
Units held by the General Partner, the Company or their Subsidiaries, are
contributed to the Partnership as a Capital Contribution in exchange for
Partnership Units with a fair market value equal to the value of the assets so
contributed as determined by the Surviving Partner in good faith and (ii) the
Surviving Partner or one of its Subsidiaries expressly agrees to assume all
obligations of the General Partner hereunder. Upon such contribution and
assumption, the Surviving Partner shall have the right and

48



--------------------------------------------------------------------------------




duty to amend this Agreement as set forth in this Section 9.1(c). The Surviving
Partner shall in good faith arrive at a new method for the calculation of the
Cash Amount and Conversion Factor for a Common Partnership Unit after any such
merger or consolidation so as to approximate the existing method for such
calculation as closely as reasonably possible. Such calculation shall take into
account, among other things, the kind and amount of securities, cash and other
property that was receivable upon such merger or consolidation by a holder of
REIT Shares or options, warrants or other rights relating thereto, and which a
holder of Common Partnership Units could have acquired had such Common
Partnership Units been redeemed immediately prior to such merger or
consolidation. Such amendment to this Agreement shall provide for adjustment to
such method of calculation, which shall be as nearly equivalent as may be
practicable to the adjustments provided for with respect to the Conversion
Factor. The above provisions of this Section 9.1(c) shall similarly apply to
successive mergers or consolidations permitted hereunder.
Section 9.2    ADMISSION OF A SUBSTITUTE OR ADDITIONAL GENERAL PARTNER. A Person
shall be admitted as a Substitute or Additional General Partner of the
Partnership only if the transaction giving rise to such substitution or
admission is otherwise permitted under this Agreement and the following terms
and conditions are satisfied:
(f)    the Person to be admitted as a Substitute or Additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by the Act in connection with such admission shall
have been performed;
(g)    if the Person to be admitted as a Substitute or Additional General
Partner is a corporation or a partnership, it shall have provided the
Partnership with evidence satisfactory to counsel for the Partnership of such
Person’s authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and
(h)    counsel for the Partnership shall have rendered an opinion (relying on
such opinions from counsel of the state or any other jurisdiction as may be
necessary) that the admission of the Person to be admitted as a Substitute or
Additional General Partner is in conformity with the Act and that none of the
actions taken in connection with the admission of such Person as a Substitute or
Additional General Partner will cause the termination of the Partnership under
Section 708 of the Code, or will cause it to be classified as other than a
partnership for federal income tax purposes, or will result in the loss of any
Limited Partner’s limited liability status.
Section 9.3    EFFECT OF BANKRUPTCY, WITHDRAWAL, DEATH OR DISSOLUTION OF A
GENERAL PARTNER.

49



--------------------------------------------------------------------------------




(a)    Upon the occurrence of an Event of Bankruptcy as to a General Partner
(and its automatic removal pursuant to Section 9.4(a) hereof) or the withdrawal
or dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to or removal of a partner in such partnership shall be deemed
not to be a dissolution of such General Partner if the business of such General
Partner is continued within ninety (90) days by the remaining general partners
or all remaining members of such partnership), the Partnership shall be
dissolved and terminated unless the Partnership is continued pursuant to Section
9.3(b).
(b)    Following the occurrence of an Event of Bankruptcy as to a General
Partner or the withdrawal or dissolution of a General Partner (except that, if a
General Partner is on the date of such occurrence a partnership, the withdrawal,
death, dissolution, Event of Bankruptcy as to or removal of a partner in such
partnership shall be deemed not be a dissolution of such General Partner if the
business of such General Partner is continued within ninety (90) days by all
remaining general partners or all remaining members of such partnership),
persons holding at least a majority of the Limited Partnership interests, within
ninety (90) days after such occurrence, may elect to continue the business of
the Partnership for the balance of the term specified in Section 3.2 by
selecting, subject to Section 9.2 and any other applicable provisions of this
Agreement, a Substitute General Partner by majority consent of the Limited
Partners. If the Limited Partners elect to reconstitute the Partnership and
admit a Substitute General Partner, the relationship between the Partners and
any Person who has acquired an interest of a Partner in the Partnership shall be
governed by this Agreement.
Section 9.4    REMOVAL OF A GENERAL PARTNER.
(g)    Upon the occurrence of an Event of Bankruptcy as to, or the dissolution
of, a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued within ninety (90) days by the remaining general partners
or all remaining members of such Partnership.
(h)    If a General Partner has been removed pursuant to this Section 9.4(a) and
the Partnership is not continued pursuant to Section 9.3(b), the partnership
shall be dissolved.
(i)    A General Partner may not be removed by the Limited Partners with or
without cause.
Section 9.5    RESTRICTIONS ON TRANSFER OF LIMITED PARTNERSHIP INTERESTS.

50



--------------------------------------------------------------------------------




(c)    Except as otherwise provided in this Article IX, no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer its Limited
Partnership Interest, in whole or in part, whether voluntarily or by operation
of law or at judicial sale or otherwise (collectively, a “Transfer”), without
the written consent of the General Partner, which consent may be withheld in the
sole and absolute discretion of the General Partner; provided, however, the
consent required by this Section 9.5(a) shall not be required in the event of a
Transfer on or after the first anniversary of the date of this Agreement by a
Limited Partner that was a limited partner as of the date of this Agreement to
any of its partners. The General Partner may require, as a condition of any
Transfer, that the transferor assume all costs incurred by the Partnership in
connection therewith.
(d)    No Limited Partner may effect a Transfer of its Limited Partnership
Interest if, (i) in the opinion of legal counsel for the Partnership, such
proposed Transfer would require the registration of the Limited Partnership
Interest under the Securities Act of 1933, as amended, or would otherwise
violate any applicable federal or state securities or “Blue Sky” law (including
investment suitability standards) or (ii) the assignee is not an Accredited
Investor within the meaning of Rule 501 of the Securities Act of 1933, as
amended.
(e)    No Transfer by a Limited Partner of its Partnership Units may be made to
any Person if (i) in the opinion of legal counsel for the Partnership, the
Transfer would result in the Partnership’s being treated as an association
taxable as a corporation (other than a qualified REIT subsidiary within the
meaning of Section 856(i) of the Code), (ii) such transfer is effectuated
through an “established securities market” or a “secondary market” (or the
substantial equivalent thereof) within the meaning of Section 7704 of the Code,
(iii) the Transfer would create a risk that the Company would not be taxed as a
REIT for federal income tax purposes or (iv) assuming the Partnership Units
subject to the Transfer were redeemed for REIT Shares, the redemption would
create a risk that the Company would not be taxed as a REIT for federal income
tax purposes.
(f)    Section 9.5(a) shall not prevent any donative Transfer by an individual
Limited Partner to his immediate family members or any trust in which the
individual or his immediate family members own, collectively, one hundred
percent (100%) of the beneficial interests, provided that the transferor assumes
all costs of the Partnership in connection therewith and any such transferee
shall not have the rights of a Substitute Limited Partner (unless and until
admitted as a Substitute Limited Partner pursuant to this Section 9.5 and
Section 9.6 of this Agreement).
(g)    Any Transfer in contravention of any of the provisions of this Article IX
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.
Section 9.6    ADMISSION OF SUBSTITUTE LIMITED PARTNER.

51



--------------------------------------------------------------------------------




(f)    Subject to the other provisions of this Article IX (including, without
limitation, the provisions of Section 9.5(a) regarding consent of the General
Partner), an assignee of the Limited Partnership Interest of a Limited Partner
(including, without limitation, any purchaser, transferee, donee, or other
recipient of any disposition of such Limited Partnership Interest) shall be
deemed admitted as a Limited Partner of the Partnership only upon the
satisfactory completion of the following:
(i)    the assignee has obtained the prior written consent of the General
Partner as to its admission as a Substitute Limited Partner, which consent may
be given or denied in the exercise of the General Partner's sole and absolute
discretion; provided, however, that this Section 9.6(a)(i) shall not apply in
the case of assignee resulting from a Transfer by a Limited Partner that was a
partner as of the date of this Agreement to any of its partners;
(ii)    the assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner;
(iii)    to the extent required, an amended certificate of limited partnership
evidencing the admission of such Person as a Limited Partner shall have been
signed, acknowledged and filed for record in accordance with the Act;
(iv)    the assignee shall have delivered a letter containing the representation
and warranty set forth in Section 9.12 and the agreement set forth in Section
9.12;
(v)    if the assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel
for the Partnership of the assignee’s authority to become a Limited Partner
under the terms and provisions of this Agreement;
(vi)    the assignee shall have executed a power of attorney containing the
terms and provisions set forth in Article XII; and
(vii)    the assignee shall have paid all reasonable legal fees of the
Partnership and the General Partner and all filing and publication costs
incurred in connection with its substitution as a Limited Partner.
(g)    For the purpose of allocating profits and losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the certificate described in Section 9.6(a)(ii) or, if no
such filing is required, the

52



--------------------------------------------------------------------------------




later of the date specified in the transfer documents, or the date on which the
General Partner has received all necessary instruments of transfer and
substitution.
(h)    The General Partner shall as promptly as practicable take all action
required to effectuate the admission of the Person seeking to become a
Substitute Limited Partner, including preparing the documentation required by
this Section and making all official filings and publications.
Section 9.7    RIGHTS OF ASSIGNEES OF PARTNERSHIP INTERESTS.
(h)    Subject to the provisions of Sections 9.5 and 9.6 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of his
Partnership Interest until the Partnership has received notice thereof. If the
General Partner, in its sole and absolute discretion, does not consent (subject
to the proviso in Section 9.6(a)(i)) to the admission of any transferee of any
Partnership Interest as a Substitute Limited Partner in connection with a
Transfer permitted by Section 9.5, such transferee shall be considered an
assignee for the purposes of this Agreement. An assignee shall be entitled to
all the rights of an assignee of a limited partnership interest under the Act,
including the right to receive distributions attributable to the Partnership
Units assigned, but such assignee shall not be entitled to effect a consent or
vote or effect a Redemption Right with respect to such Partnership Units on any
matter presented to the Limited Partners for approval (such right to consent or
vote or effect a Redemption Right, to the extent provided in this Agreement or
under the Act, fully remaining with the transferor Limited Partner).
(i)    Any Person who is the assignee of all or any portion of a Limited
Partner’s Limited Partnership Interest, but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Interest, shall be subject to all of the provisions of this Article IX to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Interest.
Section 9.8    EFFECT OF BANKRUPTCY, DEATH, INCOMPETENCE OR TERMINATION OF A
LIMITED PARTNER. The occurrence of an Event of Bankruptcy as to a Limited
Partner, the death of a Limited Partner or a final adjudication that a Limited
Partner is incompetent (which term shall include, but not be limited to,
insanity) shall not cause the termination or dissolution of the Partnership, and
the business of the Partnership shall continue. If an order for relief in a
bankruptcy proceeding is entered against an individual Limited Partner, the
trustee or receiver of his estate or, if he dies, his executor, administrator or
trustee, or, if he is finally adjudicated incompetent, his committee, guardian
or conservator, shall have the rights of such Limited Partner for the purpose of
settling or managing his estate property and such power as the bankrupt,
deceased or incompetent Limited Partner possessed to assign all or any part of
his Partnership Interest and to join with the assignee in satisfying conditions
precedent to the admission of the assignee as a Substitute Limited Partner.

53



--------------------------------------------------------------------------------




Section 9.9    JOINT OWNERSHIP OF INTERESTS. A Partnership Interest may be
acquired by two (2) individuals as joint tenants with right of survivorship (but
not as tenants in common), provided that such individuals either are married or
are related and share the same home as tenants in common. The written consent or
vote of both owners of any such jointly held Partnership Interest shall be
required to constitute the action of the owners of such Partnership Interest;
provided, however, that the written consent of only one (1) joint owner will be
required if the Partnership has been provided with evidence satisfactory to
counsel for the Partnership that the actions of a single joint owner can bind
both owners under the applicable laws of the state of residence of such joint
owners. Upon the death of one (1) owner of a Partnership Interest held in a
joint tenancy with a right of survivorship, the Partnership Interest shall
become owned solely by the survivor as a Limited Partner and not as an assignee.
The Partnership need not recognize the death of one (1) of the owners of a
jointly held Partnership Interest until it shall have received notice of such
death. Upon notice to the General Partner from either owner that the tenancy
satisfying the first sentence of this Section 9.9 has been destroyed, the
General Partner shall cause the Partnership Interest to be divided into two (2)
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.
Section 9.10    TRANSFEREES. Any Partnership Interests owned by the Partners and
transferred pursuant to this Article IX shall be and remain subject to all of
the provisions of this Agreement.
Section 9.11    ABSOLUTE RESTRICTION. Notwithstanding any provision of this
Agreement to the contrary, the sale or exchange of any interest in the
Partnership will not be permitted if the interest sought to be sold or
exchanged, when added to the total of all other interests sold or exchanged
within the period of twelve (12) consecutive months ending with the proposed
date of the sale or exchange, would result in the termination of the Partnership
under Section 708 of the Code, if such termination would materially and
adversely affect the Partnership or any Partner.
Section 9.12    INVESTMENT REPRESENTATION. Each Limited Partner hereby
represents and warrants to the General Partner and to the Partnership that the
acquisition of his Partnership Interest is made as a principal for his account
for investment purposes only and not with a view to the resale or distribution
of such Partnership Interest. Each Limited Partner agrees that he will not sell,
assign or otherwise transfer his Partnership Interest or any fraction thereof,
whether voluntarily or by operation of law or at judicial sale or otherwise, to
any Person who does not similarly represent and warrant and similarly agree not
to sell, assign or transfer such Partnership Interest or fraction thereof to any
Person who does not similarly represent, warrant and agree.
ARTICLE X    
TERMINATION OF THE PARTNERSHIP
Section 10.1    TERMINATION. The Partnership shall be dissolved upon (i) an
Event of Bankruptcy as to the General Partner or the dissolution or withdrawal
of the General Partner (unless within ninety (90) days thereafter Limited
Partners holding more than fifty

54



--------------------------------------------------------------------------------




percent (50%) of the Limited Partnership Interests in the Partnership elect to
continue the Partnership and to elect one or more persons to serve as the
General Partner or General Partners of the Partnership), (ii) ninety (90) days
following the sale of all or substantially all of the Partnership’s assets
(provided that if the Partnership receives an installment obligation as
consideration for such sale or other disposition, the Partnership shall
continue, unless sooner dissolved under the provisions of this Agreement, until
such time as such obligation is paid in full), (iii) the expiration of the term
specified in Section 3.2, (iv) the redemption of all Limited Partnership
Interests (other than any of such interests held by the General Partner or
Ashford OP Limited Partner, LLC), or (v) the election by the General Partner
(but only in accordance with and as permitted by applicable law) that the
Partnership should be dissolved. Upon dissolution of the Partnership (unless the
business of the Partnership is continued as set forth above), the General
Partner (or its trustee, receiver, successor or legal representative) shall
proceed with the winding up of the Partnership, and its assets shall be applied
and distributed as herein provided.
Section 10.2    PAYMENT OF DEBTS. The assets shall first be applied to the
payment of the liabilities of the Partnership (other than any loans or advances
that may have been made by Partners to the Partnership) and the expenses of
liquidation. A reasonable time shall be allowed for the orderly liquidation of
the assets of the Partnership and the discharge of liabilities to creditors so
as to enable the General Partner to minimize any losses resulting from
liquidation.
Section 10.3    DEBTS TO PARTNERS. The remaining assets shall next be applied to
the repayment of any loans made by any Partner to the Partnership.
Section 10.4    REMAINING DISTRIBUTION.
(h)    The remaining assets shall then be distributed first, to the holders of
the Preferred Partnership Units as provided in the exhibit hereto setting forth
the terms of such Preferred Partnership Units, and second, to the holders of the
Common Partnership Units in accordance with their positive Capital Account
balances, determined after taking into account all Capital Account adjustments
for all prior periods and the Partnership taxable year during which the
liquidation occurs.
(i)    In the event the Partnership is liquidated within the meaning of Section
1.704-1(b)(2)(ii)(g), distributions shall be made pursuant to Section 10.4(a) in
compliance with Section 1.704-1(b)(2)(ii)(b)(2) of the Treasury Regulations. In
the discretion of the General Partner, a pro rata portion of the distributions
that would otherwise be made to the Partners pursuant to Section 10.4(a) may be:
(i)    distributed to a trust established for the benefit of the Partners for
the purposes of liquidating Partnership assets, collecting amounts owed to the
Partnership, and paying any contingent or unforeseen liabilities or obligations
of the Partnership or the Partners arising out of or in connection with the
Partnership. The assets of any such trust shall be distributed to the Partners
from time to time, in the reasonable discretion of the General Partner,

55



--------------------------------------------------------------------------------




in the same proportions as the amount distributed to such trust by the
Partnership would otherwise have been distributed to the Partners pursuant to
Section 10.4(a); or
(ii)    withheld to provide a reasonable reserve for Partnership liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Partnership, provided that such withheld
amounts shall be distributed to the Partners as soon as practicable.
(j)    Notwithstanding any other provisions of this Article X, in the event the
Partnership is liquidated within the meaning of Section 1.704-1(b)(2)(ii)(g) of
the Treasury Regulations but no event resulting in the termination of the
Partnership pursuant to Section 10.1 has occurred, the Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged, and
the Partnership’s affairs shall not be wound up. Instead, solely for federal
income tax purposes, the Partnership shall be deemed to have contributed all its
Property and liabilities to a new partnership in exchange for an interest in
such new partnership and, immediately thereafter, the Partnership will be deemed
to liquidate by distributing interests in the new partnership to the Partners.
Section 10.5    RESERVE. Notwithstanding the provisions of Sections 10.3 and
10.4, the General Partner may retain such amount as it deems necessary as a
reserve for any contingent liabilities or obligations of the Partnership, which
reserve, after the passage of a reasonable period of time, shall be distributed
pursuant to the provisions of this Article X.
Section 10.6    FINAL ACCOUNTING. Each of the Partners shall be furnished with a
statement examined by the Partnership’s independent accountants, which shall set
forth the assets and liabilities of the Partnership as of the date of the
complete liquidation. Upon the compliance by the General Partner with the
foregoing distribution plan, the Limited Partners shall cease to be such, and
the General Partner, as the sole remaining Partner of the Partnership, shall
execute and cause to be filed a Certificate of Cancellation of the Partnership
and any and all other documents necessary with respect to termination and
cancellation of the Partnership.
ARTICLE XI    
AMENDMENTS
Section 11.1    AUTHORITY TO AMEND.
(c)    This Agreement may be amended by the General Partner without the approval
of any other Partner if such amendment (i) is solely for the purpose of
clarification or is of an inconsequential nature and (ii) does not change the
substance hereof and the Partnership has obtained an opinion of counsel to that
effect.
(d)    This Agreement may be amended by the General Partner without the approval
of any other Partner if such amendment is to reflect the admission,

56



--------------------------------------------------------------------------------




substitution or withdrawal of Limited Partners; to reflect the issuance of
additional Partnership Interests or to amend the calculation of the Cash Amount
and the Conversion Factor pursuant to a transaction described in Section 9.1(c).
(e)    This Agreement may be amended by the General Partner without the approval
of any other Partner if such amendment is, in the opinion of counsel for the
Partnership, necessary or appropriate to satisfy requirements of the Code with
respect to partnerships or REITs or of any federal or state securities laws or
regulations. Any amendment made pursuant to this Section 11.1(c) may be made
effective as of the date of this Agreement.
(f)    Notwithstanding any contrary provision of this Agreement, any amendment
to this Agreement or other act which would (i) adversely affect the limited
liabilities of the Limited Partners, (ii) impose on the Limited Partners any
obligation to make additional Capital Contributions to the Partnership, (iii)
change the method of allocation of profit and loss as provided in Article V or
the distribution provisions of Articles VIII and X hereof, (iv) seek to impose
personal liability on the Limited Partners, or (v) affect the operation of the
Conversion Factor of the Redemption Right shall require the consent and approval
of Limited Partners holding more than sixty-six and two-thirds percent (66 2/3%)
of the Common Percentage Interests of the Limited Partners.
(g)    Except as otherwise specifically provided in this Section 11.1,
amendments to this Agreement shall require the approval of the General Partner
and Limited Partners holding more than fifty percent (50%) of the Common
Percentage Interests of the Limited Partners.
Section 11.2    NOTICE OF AMENDMENTS. A copy of any amendment to be approved by
the Partners pursuant to Sections 11.1(d) or 11.1(e) shall be mailed in advance
to such Partners. Partners shall be notified as to the substance of any
amendment pursuant to Sections 11.1(a), (b) or (c), and upon request shall be
furnished a copy thereof.
ARTICLE XII    
POWER OF ATTORNEY
Section 12.1    POWER. Each of the Limited Partners irrevocably constitutes and
appoints the General Partner as such Limited Partner’s true and lawful attorney
in such Limited Partner’s name, place and stead to make, execute, swear to,
acknowledge, deliver and file:
(j)    Any certificates or other instruments which may be required to be filed
by the Partnership under the laws of the State of Delaware or of any other state
or jurisdiction in which the General Partner shall deem it advisable to file;
(k)    Any documents, certificates or other instruments, including, but not
limited to, (i) any and all amendments and modifications of this Agreement or of
the

57



--------------------------------------------------------------------------------




instruments described in Section 12.1(a) which may be required or deemed
desirable by the General Partner to effectuate the provisions of any part of
this Agreement, (ii) all instruments relating to the admission, withdrawal,
removal or substitution of any Partner, and (iii) by way of extension and not
limitation, to do all such other things as shall be necessary to continue and to
carry on the business of the Partnership; and
(l)    All documents, certificates or other instruments that may be required to
effectuate the dissolution and termination of the Partnership, to the extent
such dissolution and termination is authorized hereby. The power of attorney
granted hereby shall not constitute a waiver of, or be used to avoid, the rights
of the Partners to approve certain amendments to this Agreement pursuant to
Sections 11.1(d) and 11.1(e) or be used in any other manner inconsistent with
the status of the Partnership as a limited partnership or inconsistent with the
provisions of this Agreement. Each such Limited Partner hereby agrees to be
bound by any representation made by the General Partner, acting in good faith
pursuant to such power of attorney; and each such Limited Partner hereby waives
any and all defenses which may be available to contest, negate or disaffirm the
action of the General Partner taken in good faith under such power of attorney.
Section 12.2    SURVIVAL OF POWER. It is expressly intended by each of the
Partners that the foregoing power of attorney is coupled with an interest, is
irrevocable and shall survive the death, incompetence, dissolution, liquidation
or adjudication of insanity or bankruptcy or insolvency of each such Partner.
The foregoing power of attorney shall survive the delivery of an assignment by
any of the Partners of such Partner’s entire interest in the Partnership, except
that where an assignee of such entire interest has become a substitute Limited
Partner, then the foregoing power of attorney of the assignor Partner shall
survive the delivery of such assignment for the sole purpose of enabling the
General Partner to execute, acknowledge and file any and all instruments
necessary to effectuate such substitution.
ARTICLE XIII    
CONSENTS, APPROVALS, VOTING AND MEETINGS
Section 13.1    METHOD OF GIVING CONSENT OR APPROVAL. Any consent or approval
required by this Agreement may be given as follows:
(k)    by a written consent given by the consenting Partner and received by the
General Partner at or prior to the doing of the act or thing for which the
consent is solicited, provided that such consent shall not have been nullified
by:
(i)    Notice to the General Partner of such nullification by the consenting
Partner prior to the doing of any act or thing, the doing of which is not
subject to approval at a meeting called pursuant to Section 13.2, or

58



--------------------------------------------------------------------------------




(ii)    Notice to the General Partner of such nullification by the consenting
Partner prior to the time of any meeting called pursuant to Section 13.2 to
consider the doing of such act or thing, or
(iii)    The negative vote by such consenting Partner at any meeting called
pursuant to Section 13.2 to consider the doing of such act or thing;
(l)    by the affirmative vote by the consenting Partner for the doing of the
act or thing for which the consent is solicited at any meeting called pursuant
to Section 13.2 to consider the doing of such act or thing; or
(m)    by the failure of the Partner to respond or object to a request from the
General Partner for such Partner’s consent within thirty (30) days from its
receipt of such request (or such shorter period of time as the General Partner
may indicate in such request in order to ensure that the General Partner has
sufficient time to respond, if required, to any third party with respect to the
subject matter of such request).
Section 13.2    MEETINGS OF LIMITED PARTNERS. Any matter requiring the consent
or vote of all or any of the Partners may be considered at a meeting of the
Partners held not less than five (5) nor more than sixty (60) days after notice
thereof shall have been given by the General Partner to all Partners. Such
notice (i) may be given by the General Partner, in its discretion, at any time,
or (ii) shall be given by the General Partner within fifteen (15) days after
receipt from Limited Partners holding more than fifty percent (50%) of the
Common Percentage Interests of the Limited Partners of a request for such
meeting.
Section 13.3    OPINION. Except for Consents obtained pursuant to Sections 13.1
or 13.2, no Limited Partner shall exercise any consent or voting rights unless
either (a) at the time of the giving of consent or casting of any vote by the
Partners hereunder, counsel for the Partnership or counsel employed by the
Limited Partners shall have delivered to the Partnership an opinion satisfactory
to the Partners to the effect that such conduct (i) is permitted by the Act,
(ii) will not impair the limited liability of the Limited Partners, and (iii)
will not adversely affect the classification of the Partnership as a partnership
for federal income tax purposes, or (b) irrespective of the delivery or
non-delivery of such opinion of counsel, Limited Partners holding more than
seventy-five percent (75%) of the Common Percentage Interests of the Limited
Partners determine to exercise their consent or voting rights.
Section 13.4    SUBMISSIONS TO PARTNERS. The General Partner shall give the
Partners notice of any proposal or other matter required by any provision of
this Agreement, or by law, to be submitted for consideration and approval of the
Partners. Such notice shall include any information required by the relevant
provision or by law.
ARTICLE XIV    
MISCELLANEOUS

59



--------------------------------------------------------------------------------




Section 14.1    GOVERNING LAW. The Partnership and this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.
Section 14.2    AGREEMENT FOR FURTHER EXECUTION. At any time or times upon the
request of the General Partner, the Limited Partners hereby agree to sign, swear
to, acknowledge and deliver all further documents and certificates required by
the laws of Delaware, or any other jurisdiction in which the Partnership does,
or proposes to do, business, or which may be reasonable, necessary, appropriate
or desirable to carry out the provisions of this Agreement or the Act. This
Section 14.2 shall not prejudice or affect the rights of the Limited Partners to
approve certain amendments to this Agreement pursuant to Sections 11.1(d) and
11.1(e).
Section 14.3    ENTIRE AGREEMENT. This Agreement and the exhibits attached
hereto contain the entire understanding among the parties and supersede any
prior understandings or agreements among them respecting the within subject
matter. There are no representations, agreements, arrangements or
understandings, oral or written, between or among the parties hereto relating to
the subject matter of this Agreement which are not fully expressed herein.
Section 14.4    SEVERABILITY. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations of the jurisdictions in which the Partnership
does business. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be invalid
or unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby, but
rather shall be enforced to the greatest extent permitted by law.
Section 14.5    NOTICES. Notices to Partners or to the Partnership shall be
deemed to have been given when personally delivered or mailed, by prepaid
registered or certified mail, addressed as set forth in Exhibit A attached
hereto, unless a notice of change of address has previously been given in
writing by the addressee to the addressor, in which case such notice shall be
addressed to the address set forth in such notice of change of address.
Section 14.6    TITLES AND CAPTIONS. All titles and captions are for convenience
only, do not form a substantive part of this Agreement, and shall not restrict
or enlarge any substantive provisions of this Agreement.
Section 14.7    COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each one of which shall constitute an original executed copy of
this Agreement.
Section 14.8    PRONOUNS. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the person or persons may require.

60



--------------------------------------------------------------------------------




Section 14.9    SURVIVAL OF RIGHTS. Subject to the provisions hereof limiting
transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their respective legal representatives,
successors, transferees and assigns.



61



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have hereunto set their hands as of the day and
year first above written.
GENERAL PARTNER:
Ashford OP General Partner LLC,
a Delaware limited liability company
By: /s/ David A. Brooks
David A. Brooks, Vice President




LIMITED PARTNER:




Ashford OP General Partner LLC,
a Delaware limited liability company
as a Limited Partner of Ashford Hospitality Limited Partnership holding in
excess of 80% of the Common Percentage Interests of the Limited Partners
By: /s/ David A. Brooks
David A. Brooks, Vice President




--------------------------------------------------------------------------------




The undersigned has executed this Agreement not as a Partner of the Partnership
but to agree to the provisions of this Agreement imposing obligations on,
granting rights to, the Company.
ASHFORD HOSPITALITY TRUST, INC.
By: /s/ Montgomery J. Bennett
Montgomery J. Bennett, President






--------------------------------------------------------------------------------




EXHIBIT A
[Begins on Next Page]









































Exhibit A





--------------------------------------------------------------------------------




 
Contributed Asset
 
Cash Contribution
 
Agreed Value of Contributed Asset
 
Common Partnership Units
 
Common Percentage Interest
 
Preferred Partnership Units
 
Preferred Percentage Interest
Partners:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
General Partner:
 
 
 
 
 
 
 
 
 
 
 
 
 
Ashford OP General Partner LLC
None
 
None
 
N/A
 
None
 
None
 
None
 
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Limited Partners:
 
 
 
 
 
 
 
 
 
 
 
 
 
Ashford OP Limited Partner LLC
Cash, hotel assets, services:
 
 
 
 
 
 
 
 
 
 
 
 
 
 Public Shares 22,336,478 @ $9.00
 
$
201,028,302


 
$
201,028,302


 
22,336,478


 
 
 
—


 
 
 
OVERALLOTMENT-Public Shares 1,734,072 @ $9.00
 
15,606,648


 
15,606,648


 
1,734,072


 
 
 
—


 
 
 
Friensds/Family Shares163,522 @$8.37
 
1,368,679


 
1,368,679


 
163,522


 
 
 
—


 
 
 
Bennett Shares 500,000@ $8.37
 
4,185,000


 
4,185,000


 
500,000


 
 
 
—


 
 
 
Holtsville Shares 216,634 @ $9.00
 
—


 
1,949,706


 
216,634


 
 
 
—


 
 
 
Underwriter Shares 65,024 @ $9.00
 
—


 
585,216


 
65,024


 
 
 
—


 
 
 
Director Shares 25,000 @ $9.00
 
—


 
225,000


 
25,000


 
 
 
—


 
 
 
Employee Shares 650,300 @ $9.00
 
—


 
5,852,700


 
650,300


 
 
 
—


 
 
 
OVERALLOTMENT-Employee Shares 39,017 @ $9.00
 
—


 
351,153


 
39,017


 
 
 
—


 
 
 
Bonus share grants 3/15/04 - 70,400 @ $10.41
 
—


 
732,864


 
70,400


 
 
 
—


 
 
 
Director Reelection Grants 5/12/04 - 10,000 @ $8.90
 
—


 
89,000


 
10,000


 
 
 
—


 
 
 
Series A Preferred Stock 9/22/04 - 2,300,000 @ $25.00
 
57,500,000


 
57,500,000


 
—


 
 
 
2,300,000


 
 
 
Series B-1 Preferred Units 12/30/04 - 993,049 units @ $10.07
 
10,000,003


 
10,000,003


 
—


 
 
 
993,049


 
 
 
Common stock follow-on 1/20/05 - 10,350,000 @ $9.62
 
99,567,000


 
99,567,000


 
10,350,000


 
 
 
—


 
 
 
Restricted Share Grants 3/24/05 - 372,400 @ $10.04
 
3,738,896


 
—


 
372,400


 
 
 
—


 
 
 
Common stock follow-on 4/5/05 - 5,000,000 @ $9.9155
 
49,577,500


 
—


 
5,000,000


 
 
 
—


 
 
 
OVERALLOTMENT on 5/4/05 to 4/5/05 offering - 182,100 @ $9.9155
 
1,805,613


 
—


 
182,100


 
 
 
—


 
 
 
Director Reelection Grants 5/3/05 - 10,000 @ $10.24
 
102,400


 
—


 
10,000


 
 
 
—


 
 
 
Series B-1 Preferred Units 6/15/05 --6,454,816 units @ $10.07
 
64,999,997


 
—


 
 
 
 
 
6,454,816


 
 
 
Common Stock Security Capital 7-1-05
 
18,917,730


 
—


 
2,070,000


 
 
 
—


 
 
 
Restricted Share Grants 9/26/05 - 39,000 @ $10.95
 
427,050


 
—


 
39,000


 
 
 
—


 
 
 
Forfeiture of restricted grants 9/7/05
 
 
 
—


 
(2,553
)
 
 
 
—


 
 
 
Common stock follow-on 1/25/06 - 10,600,000 @ $11.15
 
118,190,000


 
—


 
10,600,000


 
 
 
—


 
 
 
Common stock follow-on 1/25/06 - 1,507,623 @ $11.15
 
16,809,996


 
—


 
1,507,623


 
 
 
—


 
 
 
Conversion of units to stock - IPO Units 3/29/06
 
—


 
307,161


 
34,129


 
 
 
—


 
 
 
Conversion of units to stock - Sea Turtle 3/06/06
 
—


 
321,984


 
32,000


 
 
 
—


 
 
 
Conversion of units to stock - Dunn 3/06/06
 
—


 
138,683


 
15,341


 
 
 
—


 
 


Exhibit A





--------------------------------------------------------------------------------




 
Contributed Asset
 
Cash Contribution
 
Agreed Value of Contributed Asset
 
Common Partnership Units
 
Common Percentage Interest
 
Preferred Partnership Units
 
Preferred Percentage Interest
 
Restricted Share Grants 3/28/06 642,557 @ $12.47
 
8,012,686


 
 
 
642,557


 
 
 
—


 
 
 
Conversion of units to stock - Dunn 4/26/06
 
 
 
46,303


 
5,122


 
 
 
—


 
 
 
Director Reelection Grants 5/2/06 - 16,000 @ $11.61
 
185,760


 
—


 
16,000


 
 
 
—


 
 
 
Conversion of units to stock - FGSB May 2006
 
—


 
4,035,125


 
379,006


 
 
 
—


 
 
 
Conversion of units to stock - Dunn 6/13/06
 
—


 
2,782,042


 
307,748


 
 
 
—


 
 
 
Forfeiture of restricted grants 6/14/06
 
—


 
—


 
(2,225
)
 
 
 
—


 
 
 
Common stock follow-on 7/25/06 14,950,000 @ $11.40
 
170,430,000


 
—


 
14,950,000


 
 
 
—


 
 
 
Restricted Share Grants 8/1/06 3000 @ $11.51
 
34,530


 
—


 
3,000


 
 
 
—


 
 
 
Conversion of units to stock - Dunn 10/11/06
 
—


 
46,303


 
5,122


 
 
 
—


 
 
 
Conversion of units to stock - FGSB 10/30/06
 
—


 
6,203,362


 
616,024


 
 
 
—


 
 
 
Forfeiture of restricted grants 3/15/07 - for taxes
 
—


 
—


 
(94
)
 
 
 
—


 
 
 
Forfeiture of restricted grants 3/24/07 - for taxes
 
—


 
—


 
(20,747
)
 
 
 
—


 
 
 
Restricted share grants 3/27/07 - 838,500 @ 12.39
 
10,389,015


 
—


 
838,500


 
 
 
—


 
 
 
Forfeiture of restricted grants 3/28/07 - for taxes
 
—


 
—


 
(36,585
)
 
 
 
—


 
 
 
Series C Preferred Stock - Sapphire 4/20/07
 
200,000,000


 
—


 
—


 
 
 
8,000,000


 
 
 
Common stock follow-on 4/25/07 - 42,500,000 @ $11.75
 
499,375,000


 
—


 
42,500,000


 
 
 
—


 
 
 
Common stock follow-on 4/25/07 -6,375,000 @ $11.75
 
74,906,250


 
—


 
6,375,000


 
 
 
—


 
 
 
Director grants 5/15/07 16,000 @ $12.06
 
192,960


 
—


 
16,000


 
 
 
—


 
 
 
Forfeiture of restricted grants 6/21/07
 
—


 
—


 
(1,333
)
 
 
 
—


 
 
 
Redeem Series C Preferred Stock 7/18/07
 
(200,000,000
)
 
—


 
—


 
 
 
(8,000,000
)
 
 
 
Series D Preferred Stock 7/18/07
 
200,000,000


 
—


 
—


 
 
 
8,000,000


 
 
 
Forfeiture of restricted grants 7/4/07
 
—


 
—


 
(1,143
)
 
 
 
—


 
 
 
Forfeiture of restricted grants 7/6/07
 
—


 
—


 
(750
)
 
 
 
—


 
 
 
Forfeiture of restricted grants 8/1/07 - for taxes
 
—


 
—


 
(167
)
 
 
 
—


 
 
 
Forfeiture of restricted grants 9/26/07 - for taxes
 
—


 
—


 
(2,584
)
 
 
 
—


 
 
 
Forfeiture of restricted grants 10/1/07
 
—


 
—


 
(24,501
)
 
 
 
—


 
 
 
Forfeiture of restricted grants 10/26/07
 
—


 
—


 
(3,167
)
 
 
 
—


 
 
 
Conversion of Units to Stock - Gateway 11/1/07
 
—


 
—


 
165,582


 
 
 
—


 
 
 
Forfeiture of restricted grants 11/9/07
 
—


 
—


 
(997
)
 
 
 
—


 
 
 
Forfeiture of restricted grants 12/21/07
 
—


 
—


 
(3,500
)
 
 
 
—


 
 
 
Stock Repurchase - 11/28/07 - 12/21/07
 
—


 
—


 
(2,366,300
)
 
 
 
—


 
 
 
Forfeiture of restricted stock grants - 2-29-08
 
—


 
—


 
(11,499
)
 
 
 
—


 
 
 
Stock Repurchase - 3/3/08 - 3/7/08
 
—


 
—


 
(700,800
)
 
 
 
—


 
 


Exhibit A





--------------------------------------------------------------------------------




 
Contributed Asset
 
Cash Contribution
 
Agreed Value of Contributed Asset
 
Common Partnership Units
 
Common Percentage Interest
 
Preferred Partnership Units
 
Preferred Percentage Interest
 
Restricted Stock Grants 3/20/08 - 44,700 @ $6.26
 
279,822


 
—


 
44,700


 
 
 
—


 
 
 
Restricted Stock Grants 3/20/08 - 1,200 @ $6.26
 
7,512


 
—


 
1,200


 
 
 
—


 
 
 
Restricted Stock Grants 3/21/08 - 19,170 @ $6.26
 
120,004


 
—


 
19,170


 
 
 
—


 
 
 
Forfeiture of restricted grants 3/24/08 - for taxes
 
—


 
—


 
(376
)
 
 
 
—


 
 
 
Forfeiture of restricted grants 3/27/08 - for taxes
 
—


 
—


 
(2,980
)
 
 
 
—


 
 
 
Forfeiture of restricted grants 3/28/08 - for taxes
 
—


 
—


 
(1,498
)
 
 
 
—


 
 
 
Director grants 6/10/08 16,000 @ $5.76
 
92,160


 
—


 
16,000


 
 
 
—


 
 
 
Forfeiture of restricted stock grants 7/30/08
 
—


 
—


 
(5,333
)
 
 
 
—


 
 
 
Forfeiture of restricted grants 8/1/08 - for taxes
 
—


 
—


 
(167
)
 
 
 
—


 
 
 
Restricted Stock Grants 8/15/08
 
478,288


 
—


 
115,250


 
 
 
—


 
 
 
Restricted Stock Grants 8/15/08
 
42,948


 
—


 
10,349


 
 
 
—


 
 
 
Stock Repurchase 8/11/08 - 9/30/08
 
—


 
—


 
(9,885,420
)
 
 
 
—


 
 
 
Forfeiture of restricted grants 9/26/08 - for taxes
 
—


 
—


 
(666
)
 
 
 
—


 
 
 
Restricted stock grants 12/8/08
 
—


 
—


 
7,500


 
 
 
—


 
 
 
Conversion of units to stock- IPO Units
 
—


 
—


 
10,000


 
 
 
—


 
 
 
Stock Repurchase 10/01 - 12/31/08
 
—


 
—


 
(23,436,336
)
 
 
 
(114,500
)
 
 
 
Stock Repurchase 10/01 - 12/31/08
 
—


 
—


 
 
 
 
 
(1,605,653
)
 
 
 
Stock Repurchase 1/1 - 3/31/08
 
—


 
—


 
 
 
 
 
(697,600
)
 
 
 
Stock Repurchase 1/1 - 3/31/09
 
—


 
—


 
(11,705,366
)
 
 
 
(727,550
)
 
 
 
Restricted Stock Grants 4/2/09/08
 
—


 
—


 
1,060,819


 
 
 
—


 
 
 
Director grants 5/19/09
 
—


 
—


 
19,200


 
 
 
—


 
 
 
Stock Repurchase 4/1 - 6/30/09
 
—


 
—


 
(5,734,999
)
 
 
 
—


 
 
 
Restricted Stock Grants 8/14/09
 
—


 
—


 
20,000


 
 
 
—


 
 
 
Forfeiture of restricted grants 8/15/09 - for taxes
 
—


 
—


 
(374
)
 
 
 
—


 
 
 
Stock Repurchase 7/1 - 9/30/03
 
—


 
—


 
(6,323,598
)
 
 
 
—


 
 
 
Stock Repurchase 10/1 - 12/31/09
 
—


 
—


 
(6,293,953
)
 
 
 
—


 
 
 
Stock Repurchase 1/1 - 3/31/10
 
—


 
—


 
(5,068,360
)
 
 
 
—


 
 
 
Forfeiture of restricted grants - termination 3/31/10
 
—


 
—


 
(2,375
)
 
 
 
—


 
 
 
Forfeiture of restricted grants March 2010 - for taxes
 
—


 
—


 
(18,201
)
 
 
 
—


 
 
 
Restricted Stock Grants 3/24/10
 
—


 
—


 
330,800


 
 
 
—


 
 
 
Forfeiture of restricted grants April 2010 - for taxes
 
—


 
—


 
(25,729
)
 
 
 
—


 
 
 
Conversion of Units to Stock - Fisher entities 5/7/10
 
—


 
—


 
277,387


 
 
 
—


 
 
 
Director Grants 5/18/10
 
—


 
—


 
27,500


 
 
 
—


 
 
 
Restricted Stock Grants 6/30/10
 
—


 
—


 
110,000


 
 
 
—


 
 
 
Stock Repurchase 4/1/10 - 6/30/10
 
—


 
—


 
(2,090,000
)
 
 
 
—


 
 
 
Forfeiture of restricted grants 8/15/ 2010 - for taxes
 
—


 
—


 
(1,875
)
 
 
 
—


 
 
 
Forfeiture of restricted grants - termination Q3 2010
 
—


 
—


 
(1,917
)
 
 
 
—


 
 


Exhibit A





--------------------------------------------------------------------------------




 
Contributed Asset
 
Cash Contribution
 
Agreed Value of Contributed Asset
 
Common Partnership Units
 
Common Percentage Interest
 
Preferred Partnership Units
 
Preferred Percentage Interest
 
Forfeiture of restricted grants - termination Q3 2010
 
—


 
—


 
(10,833
)
 
 
 
—


 
 
 
Forfeiture of restricted grants Q3 2010 - for taxes
 
—


 
—


 
(1,598
)
 
 
 
—


 
 
 
Series D Preferred Stock 9/21/10
 
—


 
—


 
 
 
 
 
3,300,000


 
 
 
Conversion of Units to Stock - Wilhelm 10/7/10
 
—


 
—


 
20,835


 
 
 
—


 
 
 
Conversion of Units to Stock - Neiman 10/11/10
 
—


 
—


 
20,835


 
 
 
—


 
 
 
Conversion of Units to Stock - Stephan 10/14/10
 
—


 
—


 
20,835


 
 
 
—


 
 
 
Conversion of B-1 Pfd to Common Stk 10/22/10
 
—


 
—


 
100,000


 
 
 
(100,000
)
 
 
 
Conversion of B-1 Pfd to Common Stk 11/10/10
 
—


 
—


 
100,000


 
 
 
(100,000
)
 
 
 
Stock Offering 12/17/10
 
—


 
—


 
7,500,000


 
 
 
—


 
 
 
Conversion of Units to stock 12/20/10 - AKS
 
—


 
—


 
115,142


 
 
 
—


 
 
 
OVERALLOTMENT on 1/14/11 to 12/17/10 offering - 182,100 @ $9.9155
 
—


 
—


 
300,000


 
 
 
—


 
 
 
Restricted Stock Grant 1/1/11
 
—


 
—


 
20,000


 
 
 
—


 
 
 
Conversion of Units to Stock 2/28/11 - 3MB
 
—


 
—


 
100,000


 
 
 
—


 
 
 
Tax Forfeit March 2011
 
—


 
—


 
(13,841
)
 
 
 
—


 
 
 
Forfeiture of restricted grants - termination Q1 2011
 
—


 
—


 
(1,667
)
 
 
 
—


 
 
 
Forfeiture of restricted grants - termination Q2 2011
 
—


 
—


 
(334
)
 
 
 
—


 
 
 
Restricted Stock Grants - April 2011
 
—


 
—


 
171,790


 
 
 
—


 
 
 
Tax Forfeit April 2011
 
—


 
—


 
(10,914
)
 
 
 
—


 
 
 
Series E Preferred Stock 4/18/11
 
—


 
—


 
—


 
 
 
3,000,000


 
 
 
OVERALLOTMENT on Series E Preferred Stock 4/27/11
 
—


 
—


 
—


 
 
 
350,000


 
 
 
Redeem Series B Preferred Stock 5/3/11
 
—


 
—


 
1,392,872


 
 
 
(7,247,865
)
 
 
 
Director Grants 5/19/11
 
—


 
—


 
27,500


 
 
 
—


 
 
 
Restricted Stock Grants - May 2011
 
—


 
—


 
46,210


 
 
 
—


 
 
 
Stock offering 7/5/11@ $12.50
 
—


 
—


 
7,000,000


 
 
 
—


 
 
 
Tax Forfeit Aug 2011
 
—


 
—


 
(6,255
)
 
 
 
—


 
 
 
Restricted Stock Grants - Sept 2011
 
—


 
—


 
10,000


 
 
 
—


 
 
 
Tax Forfeit Oct 2011
 
—


 
—


 
(2,396
)
 
 
 
—


 
 
 
Series E Preferred Stock 10/1711
 
—


 
—


 
 
 
 
 
1,280,000


 
 
 
Tax Forfeit Feb 2012
 
—


 
—


 
(2,813
)
 
 
 
—


 
 
 
Forfeiture of restricted grants - termination Q1 2012
 
—


 
—


 
(1,334
)
 
 
 
—


 
 
 
Tax Forfeit March 2012
 
—


 
—


 
(5,057
)
 
 
 
—


 
 
 
Restricted Stock Grants 3/29/12
 
—


 
—


 
161,875


 
 
 
—


 
 
 
Series A ATM Offering March 2012
 
—


 
—


 
—


 
 
 
120,731


 
 
 
Series D ATM Offering March 2012
 
—


 
—


 
—


 
 
 
249,682


 
 
 
Tax Forfeit April 2 2012
 
—


 
—


 
(36,278
)
 
 
 
—


 
 
 
Tax Forfeit April 6 2012
 
—


 
—


 
(7,135
)
 
 
 
—


 
 
 
Restricted Stock Grants4/12/12
 
—


 
—


 
3,750


 
 
 
—


 
 
 
Director Grants 5/15/12
 
—


 
—


 
27,500


 
 
 
—


 
 


Exhibit A





--------------------------------------------------------------------------------




 
Contributed Asset
 
Cash Contribution
 
Agreed Value of Contributed Asset
 
Common Partnership Units
 
Common Percentage Interest
 
Preferred Partnership Units
 
Preferred Percentage Interest
 
Series A ATM Offering Q2 2012
 
—


 
—


 
—


 
 
 
48,575


 
 
 
Series D ATM Offering Q2 2012
 
—


 
—


 
—


 
 
 
252,227


 
 
 
Tax Forfeit 6/29/12
 
—


 
—


 
(2,888
)
 
 
 
—


 
 
 
Forfeit for Termination June 2012
 
—


 
—


 
(6,000
)
 
 
 
—


 
 
 
Forfeit for Termination July 2012
 
—


 
—


 
(2,084
)
 
 
 
—


 
 
 
Forfeit for Termination Aug 2012
 
—


 
—


 
(1,000
)
 
 
 
—


 
 
 
Forfeit for Termination Sept 2012
 
—


 
—


 
(375
)
 
 
 
—


 
 
 
Tax Forfeit 9/15/12
 
—


 
—


 
(834
)
 
 
 
—


 
 
 
Forfeit for Termination Dec 2012
 
—


 
—


 
(8,999
)
 
 
 
—


 
 
 
Director Grants 1/25/13
 
—


 
—


 
3,670


 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
COMMON STOCK
SHARES
 
$
1,628,371,749


 
$
412,922,234


 
68,154,287


 
79.467
%
 
15,755,912


 
100.000
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
COMMON UNITS
 
 
 
 
 
 
 
 
 
 
 
 
 
Dartmore General Partnership
Various hotels contributed 8/29/03 & 3/16/05
 
 
 
$
25,640,533


 
2,756,028


 
3.214
%
 
—


 
 
14185 Dallas Parkway, Suite 1100
 
 
 
 
 
 
 
 
 
 
 
 
 
Dallas, TX 75254
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5820 General Partnership
Various hotels contributed 8/29/03 & 3/16/05
 
 
 
25,640,533


 
2,756,028


 
3.214
%
 
—


 
 
14185 Dallas Parkway, Suite 1100
 
 
 
 
 
 
 
 
 
 
 
 
 
Dallas, TX 75254
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3 MB Associates
Various hotels contributed 8/29/03
 
 
 
1,985,823


 
120,647


 
0.141
%
 
—


 
 
Attn: Martin Edelman
 
 
 
 
 
 
 
 
 
 
 
 
 
75 E. 55th St., 9th Fl.
 
 
 
 
 
 
 
 
 
 
 
 
 
New York, NY 10022
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mark Sharkey
Various hotels contributed 8/29/03
 
 
 
—


 
—


 
—
%
 
—


 
 
14185 Dallas Parkway, Suite 1100
 
 
 
 
 
 
 
 
 
 
 
 
 
Dallas, TX 75254
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mary Villareal
Various hotels contributed 8/29/03
 
 
 
—


 
—


 
—
%
 
—


 
 
14185 Dallas Parkway, Suite 1100
 
 
 
 
 
 
 
 
 
 
 
 
 
Dallas, TX 75254
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ashford Financial Corporation
Asset Management and Consulting Agreements
 
 
 
9,225,000


 
1,025,000


 
1.195
%
 
—


 
 
14185 Dallas Parkway, Suite 1100
 
 
 
 
 
 
 
 
 
 
 
 
 
Dallas, TX 75254
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Phillip H. Wilhelm
Sea Turtle Inn
 
 
 
—


 
—


 
—
%
 
—


 
 
676 N. Michigan Ave, Suite 3450
 
 
 
 
 
 
 
 
 
 
 
 
 
Chicago, IL 60611
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cary L. Neiman
Sea Turtle Inn
 
 
 
—


 
—


 
—
%
 
—


 
 


Exhibit A





--------------------------------------------------------------------------------




 
Contributed Asset
 
Cash Contribution
 
Agreed Value of Contributed Asset
 
Common Partnership Units
 
Common Percentage Interest
 
Preferred Partnership Units
 
Preferred Percentage Interest
7 Oak Meadow Lane
 
 
 
 
 
 
 
 
 
 
 
 
 
Carmel Valley, CA 93924
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Christopher Q. Stephan
Sea Turtle Inn
 
 
 
—


 
—


 
—
%
 
—


 
 
676 N. Michigan Ave, Suite 3100
 
 
 
 
 
 
 
 
 
 
 
 
 
Chicago, IL 60611
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Helmut Horn
Sea Turtle Inn
 
 
 
69,871


 
6,944


 
0.008
%
 
—


 
 
1110 Jorie Blvd, Suite 350
 
 
 
 
 
 
 
 
 
 
 
 
 
Oak Brook, IL 60523
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Graham Hershman
Sea Turtle Inn
 
 
 
52,584


 
5,226


 
0.006
%
 
—


 
 
522 N. Oak
 
 
 
 
 
 
 
 
 
 
 
 
 
Hinsdale, IL 60521
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Chartwell Hotels Associates
Various hotels contributed 3/16/05
 
 
 
—


 
—


 
—
%
 
—


 
 
360 Madisson Ave, 8th Fl
 
 
 
 
 
 
 
 
 
 
 
 
 
New York, NY 10017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fisher 6R Hotel Associates
Various hotels contributed 3/16/05
 
 
 
—


 
—


 
—
%
 
—


 
 
360 Madisson Ave, 8th Fl
 
 
 
 
 
 
 
 
 
 
 
 
 
New York, NY 10017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fisher 2003 Hotel Refinancing Associates
Various hotels contributed 3/16/05
 
 
 
—


 
—


 
—
%
 
—


 
 
360 Madisson Ave, 8th Fl
 
 
 
 
 
 
 
 
 
 
 
 
 
New York, NY 10017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Emily Landau
 
 
 
 
—


 
117,535


 
0.137
%
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Arnold Fisher
 
 
 
 
—


 
—


 
—
%
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Kenneth Fisher
 
 
 
 
—


 
—


 
—
%
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Steven Fisher
 
 
 
 
—


 
—


 
—
%
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Winston Fisher
 
 
 
 
—


 
—


 
—
%
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RLF Assets LLC
 
 
 
 
—


 
—


 
—
%
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fisher Business Property Family Trust
 
 
 
 
—


 
—


 
—
%
 
—


 
 
u/w/o M. Anthony Fisher
 
 
 
 
—


 
 
 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AKS Holdings LP
 
 
 
 
—


 
—


 
—
%
 
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Martin Edelman
Various hotels contributed 3/16/05
 
 
 
933,600


 
92,711


 
0.108
%
 
—


 
 
75 E. 55th St, 8th Fl
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit A





--------------------------------------------------------------------------------




 
Contributed Asset
 
Cash Contribution
 
Agreed Value of Contributed Asset
 
Common Partnership Units
 
Common Percentage Interest
 
Preferred Partnership Units
 
Preferred Percentage Interest
New York, NY 10022
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FGT, L.P.
Various hotels contributed 3/16/05
 
 
 
10,113,361


 
1,004,306


 
1.171
%
 
—


 
 
4 One Embarcadero Ctr, Ste 1050
 
 
 
 
 
 
 
 
 
 
 
 
 
San Francisco, CA 94111
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
George Soros
Various hotels contributed 3/16/05
 
 
 
—


 
—


 
—
%
 
—


 
 
888 Seventh Ave.
 
 
 
 
 
 
 
 
 
 
 
 
 
New York, NY 10106
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tivadar Holdings, LLC
Various hotels contributed 3/16/05
 
 
 
—


 
—


 
—
%
 
—


 
 
888 Seventh Ave.
 
 
 
 
 
 
 
 
 
 
 
 
 
New York, NY 10106
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
David Kimichik
Various hotels contributed 3/16/05
 
 
 
461,085


 
45,788


 
0.053
%
 
—


 
 
14185 Dallas Parkway, Suite 1100
 
 
 
 
 
 
 
 
 
 
 
 
 
Dallas, TX 75254
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
David Brooks
Various hotels contributed 8/29/03 & 3/16/05
 
 
 
2,446,908


 
266,435


 
0.311
%
 
—


 
 
14185 Dallas Parkway, Suite 1100
 
 
 
 
 
 
 
 
 
 
 
 
 
Dallas, TX 75254
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mark Nunneley
Various hotels contributed 8/29/03 & 3/16/05
 
 
 
978,926


 
106,590


 
0.124
%
 
—


 
 
14185 Dallas Parkway, Suite 1100
 
 
 
 
 
 
 
 
 
 
 
 
 
Dallas, TX 75254
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 COMMON UNITS
 
 
 
$
77,548,224


 
8,303,238


 
9.682
%
 
—


 
—
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B UNITS
 
 
 
 
 
 
 
 
 
 
 
 
 
Lawrence D. Barkman
Crystal City Gateway Marriott
 
 
 
$
461,440


 
41,200


 
0.048
%
 
—


 
 
1625 Wyatts Ridge Road
 
 
 
 
 
 
 
 
 
 
 
 
 
Crownsville, MD 21032
 
 
 
 
 
 
 
 
 
 
 
 
 
Arthur A. Birney
Crystal City Gateway Marriott
 
 
 
230,720


 
20,600


 
0.024
%
 
—


 
 
888 17th St. NW, Suite 202
 
 
 
 
 
 
 
 
 
 
 
 
 
Washington, DC 20006
 
 
 
 
 
 
 
 
 
 
 
 
 
Washington Brick & Terra Cotta Company, L.P., L.L.P.
Crystal City Gateway Marriott
 
 
 
22,841,851


 
2,039,451


 
2.378
%
 
—


 
 
3168 Braverton St, Suite 400
 
 
 
 
 
 
 
 
 
 
 
 
 
Edgewater, MD 21037
 
 
 
 
 
 
 
 
 
 
 
 
 
Barbara Fleischman
Crystal City Gateway Marriott
 
 
 
738,013


 
65,894


 
0.077
%
 
—


 
 


Exhibit A





--------------------------------------------------------------------------------




 
Contributed Asset
 
Cash Contribution
 
Agreed Value of Contributed Asset
 
Common Partnership Units
 
Common Percentage Interest
 
Preferred Partnership Units
 
Preferred Percentage Interest
870 United Nations Plaza, Apt 37C
 
 
 
 
 
 
 
 
 
 
 
 
 
New York, NY 10017
 
 
 
 
 
 
 
 
 
 
 
 
 
Lawrence A. Fleischman Non-Exempt Trust
Crystal City Gateway Marriott
 
 
 
—


 
—


 
—
%
 
—


 
 
870 United Nations Plaza, Apt 37C
 
 
 
 
 
 
 
 
 
 
 
 
 
New York, NY 10017
 
 
 
 
 
 
 
 
 
 
 
 
 
Laura Glassman
Crystal City Gateway Marriott
 
 
 
21,336


 
1,905


 
0.002
%
 
—


 
 
1300 Crystal Drive, Suite 804S
 
 
 
 
 
 
 
 
 
 
 
 
 
Arlington, VA 22202
 
 
 
 
 
 
 
 
 
 
 
 
 
Paul Glassman
Crystal City Gateway Marriott
 
 
 
21,336


 
1,905


 
0.002
%
 
—


 
 
3102 Gransville Ave
 
 
 
 
 
 
 
 
 
 
 
 
 
Los Angeles, CA 90066
 
 
 
 
 
 
 
 
 
 
 
 
 
Kogod Family Holding Group LLC
Crystal City Gateway Marriott
 
 
 
3,908,139


 
348,941


 
0.407
%
 
—


 
 
2345 Crystal Drive
 
 
 
 
 
 
 
 
 
 
 
 
 
Arlington, VA 22202
 
 
 
 
 
 
 
 
 
 
 
 
 
Arlene R. Kogod
Crystal City Gateway Marriott
 
 
 
1,798,944


 
160,620


 
0.187
%
 
—


 
 
2345 Crystal Drive
 
 
 
 
 
 
 
 
 
 
 
 
 
Arlington, VA 22202
 
 
 
 
 
 
 
 
 
 
 
 
 
Lauren Sue Kogod
Crystal City Gateway Marriott
 
 
 
692,171


 
61,801


 
0.072
%
 
—


 
 
2345 Crystal Drive
 
 
 
 
 
 
 
 
 
 
 
 
 
Arlington, VA 22202
 
 
 
 
 
 
 
 
 
 
 
 
 
Leslie Susan Kogod
Crystal City Gateway Marriott
 
 
 
692,171


 
61,801


 
0.072
%
 
—


 
 
2345 Crystal Drive
 
 
 
 
 
 
 
 
 
 
 
 
 
Arlington, VA 22202
 
 
 
 
 
 
 
 
 
 
 
 
 
Robert P. Kogod
Crystal City Gateway Marriott
 
 
 
1,791,373


 
159,944


 
0.187
%
 
—


 
 
2345 Crystal Drive
 
 
 
 
 
 
 
 
 
 
 
 
 
Arlington, VA 22202
 
 
 
 
 
 
 
 
 
 
 
 
 
Stuart Allan Kogod
Crystal City Gateway Marriott
 
 
 
692,171


 
61,801


 
0.072
%
 
—


 
 
2345 Crystal Drive
 
 
 
 
 
 
 
 
 
 
 
 
 
Arlington, VA 22202
 
 
 
 
 
 
 
 
 
 
 
 
 
Clarice Smith Marital Deduction Trust
Crystal City Gateway Marriott
 
 
 
3,936,430


 
351,467


 
0.410
%
 
—


 
 
2345 Crystal Drive
 
 
 
 
 
 
 
 
 
 
 
 
 
Arlington, VA 22202
 
 
 
 
 
 
 
 
 
 
 
 
 
MC II Associates
Crystal City Gateway Marriott
 
 
 
3,045,616


 
271,930


 
0.317
%
 
—


 
 
2345 Crystal Drive
 
 
 
 
 
 
 
 
 
 
 
 
 
Arlington, VA 22202
 
 
 
 
 
 
 
 
 
 
 
 
 
Eads, LLC
Crystal City Gateway Marriott
 
 
 
—


 
—


 
—
%
 
—


 
 
2345 Crystal Drive
 
 
 
 
 
 
 
 
 
 
 
 
 
Arlington, VA 22202
 
 
 
 
 
 
 
 
 
 
 
 
 
Eads Associates Limited Partnership
Crystal City Gateway Marriott
 
 
 
—


 
—


 
—
%
 
—


 
 


Exhibit A





--------------------------------------------------------------------------------




 
Contributed Asset
 
Cash Contribution
 
Agreed Value of Contributed Asset
 
Common Partnership Units
 
Common Percentage Interest
 
Preferred Partnership Units
 
Preferred Percentage Interest
2345 Crystal Drive, 11th Fl
 
 
 
 
 
 
 
 
 
 
 
 
 
Arlington, VA 22202
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Gateway
B UNITS
 
 
 
$
40,871,711


 
3,649,260


 
4.255
%
 
—


 
—
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LTIP UNITS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Archie Bennett Jr.
 
 
 
 
 
 
 
 
 
 
 
 
 
3/21/08 - UNVESTED
 
 
 
 
 
 
108,750


 
0.127
%
 
 
 
 
3/21/08 - VESTED
 
 
 
 
 
 
36,250


 
0.042
%
 
 
 
 
3/24/2010 - UNVESTED
 
 
 
 
 
 
145,000


 
0.169
%
 
 
 
 
4/6/11 - UNVESTED
 
 
 
 
 
 
97,888


 
0.114
%
 
 
 
 
5/25/11 - UNVESTED
 
 
 
 
 
 
157,112


 
0.183
%
 
 
 
 
3/2/2012
 
 
 
 
 
 
145,000


 
0.169
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Monty Bennett
 
 
 
 
 
 
 
 
 
 
 
 
 
  3/21/08 - UNVESTED
 
 
 
 
 
 
210,825


 
0.246
%
 
 
 
 
3/21/08 - VESTED
 
 
 
 
 
 
70,275


 
0.082
%
 
 
 
 
3/24/2010 - UNVESTED
 
 
 
 
 
 
240,000


 
0.280
%
 
 
 
 
4/6/11 - UNVESTED
 
 
 
 
 
 
268,708


 
0.313
%
 
 
 
 
5/25/11 - UNVESTED
 
 
 
 
 
 
431,292


 
0.503
%
 
 
 
 
3/2/2012
 
 
 
 
 
 
275,000


 
0.321
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Doug Kessler
 
 
 
 
 
 
 
 
 
 
 
 
 
3/21/08 - UNVESTED
 
 
 
 
 
 
210,825


 
0.246
%
 
 
 
 
3/21/08 - VESTED
 
 
 
 
 
 
70,275


 
0.082
%
 
 
 
 
3/24/2010 - UNVESTED
 
 
 
 
 
 
215,000


 
0.251
%
 
 
 
 
4/6/11 - UNVESTED
 
 
 
 
 
 
151,628


 
0.177
%
 
 
 
 
5/25/11 - UNVESTED
 
 
 
 
 
 
243,372


 
0.284
%
 
 
 
 
3/2/2012
 
 
 
 
 
 
215,000


 
0.251
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
David Kimichik
 
 
 
 
 
 
 
 
 
 
 
 
 
 3/21/08 - UNVESTED
 
 
 
 
 
 
93,750


 
0.109
%
 
 
 
 
3/21/08 - VESTED
 
 
 
 
 
 
31,250


 
0.036
%
 
 
 
 
3/24/2010 - UNVESTED
 
 
 
 
 
 
150,000


 
0.175
%
 
 
 
 
4/6/11 - UNVESTED
 
 
 
 
 
 
165,000


 
0.192
%
 
 
 
 
3/2/2012
 
 
 
 
 
 
135,000


 
0.157
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
David Brooks
 
 
 
 
 
 
 
 
 
 
 
 
 
3/21/08 - UNVESTED
 
 
 
 
 
 
105,375


 
0.123
%
 
 
 
 
3/21/08 - VESTED
 
 
 
 
 
 
35,125


 
0.041
%
 
 
 
 


Exhibit A





--------------------------------------------------------------------------------




 
Contributed Asset
 
Cash Contribution
 
Agreed Value of Contributed Asset
 
Common Partnership Units
 
Common Percentage Interest
 
Preferred Partnership Units
 
Preferred Percentage Interest
3/24/2010 - UNVESTED
 
 
 
 
 
 
200,000


 
0.233
%
 
 
 
 
4/6/11 - UNVESTED
 
 
 
 
 
 
151,628


 
0.177
%
 
 
 
 
5/25/11 - UNVESTED
 
 
 
 
 
 
243,372


 
0.284
%
 
 
 
 
3/2/2012
 
 
 
 
 
 
190,000


 
0.222
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mark Nunneley
 
 
 
 
 
 
 
 
 
 
 
 
 
3/21/08 - UNVESTED
 
 
 
 
 
 
62,475


 
0.073
%
 
 
 
 
3/21/08 - VESTED
 
 
 
 
 
 
20,825


 
0.024
%
 
 
 
 
3/24/2010 - UNVESTED
 
 
 
 
 
 
100,000


 
0.117
%
 
 
 
 
4/6/11 - UNVESTED
 
 
 
 
 
 
125,000


 
0.146
%
 
 
 
 
3/2/2012
 
 
 
 
 
 
100,000


 
0.117
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Rob Hays
 
 
 
 
 
 
 
 
 
 
 
 
 
 3/24/10 - UNVESTED
 
 
 
 
 
 
30,000


 
0.035
%
 
 
 
 
4/6/11 - UNVESTED
 
 
 
 
 
 
28,790


 
0.034
%
 
 
 
 
5/25/11 - UNVESTED
 
 
 
 
 
 
46,210


 
0.054
%
 
 
 
 
3/29/2012
 
 
 
 
 
 
70,000


 
0.082
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pia Ackerman
 
 
 
 
 
 
 
 
 
 
 
 
 
 3/24/10 - UNVESTED
 
 
 
 
 
 
6,000


 
0.007
%
 
 
 
 
4/6/11 - UNVESTED
 
 
 
 
 
 
7,000


 
0.008
%
 
 
 
 
3/29/2012
 
 
 
 
 
 
14,000


 
0.016
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Deric Eubanks
 
 
 
 
 
 
 
 
 
 
 
 
 
 4/6/11 - UNVESTED
 
 
 
 
 
 
28,790


 
0.034
%
 
 
 
 
5/25/11 - UNVESTED
 
 
 
 
 
 
46,210


 
0.054
%
 
 
 
 
3/29/2012
 
 
 
 
 
 
15,000


 
0.018
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jeremy Welter
 
 
 
 
 
 
 
 
 
 
 
 
 
 3/24/11- UNVESTED
 
 
 
 
 
 
30,000


 
0.035
%
 
 
 
 
3/2/2012
 
 
 
 
 
 
135,000


 
0.157
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LTIP UNITS
 
 
 
 
 
5,658,000


 
6.597
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL SHARES & UNITS
 
 
 
$
531,342,170


 
85,764,785


 
100.000
%
 
15,755,912


 
100.000
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Exhibit A





--------------------------------------------------------------------------------




EXHIBIT B
FEDERAL INCOME TAX MATTERS
For purposes of interpreting and implementing Article V of the Partnership
Agreement, the following rules shall apply and shall be treated as part of the
terms of the Partnership Agreement:
A.    SPECIAL ALLOCATION PROVISIONS.
1.    To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Section 734(b) or Section 743(b) is required pursuant to
Section 1.704-1(b)(2)(iv)(m)(2) or Section 1.704-1(b)(2)(iv)(m)(4) of the
Treasury Regulations to be taken into account in determining Capital Accounts as
the result of a distribution to a Partner in complete liquidation of its
Partnership Interest, the amount of such adjustment to the Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) and such gain or
loss shall be specially allocated to the Partners in accordance with their
interests in the Partnership in the event Section 1.704-1(b)(2)(iv)(m)(2) of the
Treasury Regulations applies, or to the Partnership to whom such distribution
was made in the event Section 1.704-1(b)(2)(iv)(m)(4) of the Treasury
Regulations applies.
2.    If a Partner transfers any part or all of its Partnership Interest or if
Common Percentage Interests or Preferred Percentage Interests vary during a
taxable year of the Partnership, the General Partner, in its sole and absolute
discretion, shall determine which method authorized under the Code (including
Section 706 of the Code) and the Treasury Regulations shall be used to allocate
the distributive shares.
3.    Notwithstanding any other provision of the Partnership Agreement, to the
extent required by law, income, gain, loss and deduction attributable to
property contributed to the Partnership by a Partner shall be shared among the
Partners so as to take into account any variation between the basis of the
property and the fair market value of the property at the time of contribution
in accordance with the requirements of Section 704(c) of the Code and the
applicable Treasury Regulations thereunder as more fully described in Part B
hereof. Treasury Regulations under Section 704(c) of the Code allow partnerships
to use any reasonable method for accounting for Book-Tax Differences for
contributions of property so that a contributing partner receives the tax
benefits and burdens of any built-in gain or loss associated with contributed
property. The Operating Partnership shall account for Book-Tax Differences using
a method specifically approved in the Treasury Regulations, such as the
traditional method. An allocation of remaining built-in gain under Section
704(c) will be made when Section 704(c) property is sold.
4.    Notwithstanding any other provision of the Partnership Agreement, in the
event the Partnership is entitled to a deduction for interest imputed under any
provision of the Code on any loan or advance from a Partner (whether such
interest is currently deducted, capitalized or amortized), such deduction shall
be allocated solely to such Partner.
5.    Notwithstanding any provision of the Partnership Agreement to the
contrary, to the extent any payments in the nature of fees made to a Partner or
reimbursements of expenses to any

Exhibit B – Page 1



--------------------------------------------------------------------------------




Partner are finally determined by the Internal Revenue Service to be
distributions to a Partner for federal income tax purposes, there will be a
gross income allocation to such Partner in the amount of such distribution.
6.    (a) Notwithstanding any provision of the Partnership Agreement to the
contrary and subject to the exceptions set forth in Section 1.704-2(f)(2)-(5) of
the Treasury Regulations, if there is a net decrease in Partnership Minimum Gain
during any Partnership fiscal year, each Partner shall be specially allocated
items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Partner’s share of the net decrease
in Partnership Minimum Gain determined in accordance with Section 1.704-2(g)(2)
of the Treasury Regulations. Allocations pursuant to the previous sentence shall
be made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto. The items to be so allocated shall be determined in
accordance with Section 1.704-2(f) of the Treasury Regulations. This paragraph
6(a) is intended to comply with the minimum gain chargeback requirement in such
Section of the Treasury Regulations and shall be interpreted consistently
therewith. To the extent permitted by such Section of the Treasury Regulations
and for purposes of this paragraph 6(a) only, each Partner’s Adjusted Capital
Account Balance shall be determined prior to any other allocations pursuant to
Article V of the Partnership Agreement with respect to such fiscal year and
without regard to any net decrease in Partner Minimum Gain during such fiscal
year.
(b)    Notwithstanding any provision of the Partnership Agreement to the
contrary, except paragraph 6(a) of this Exhibit and subject to the exceptions
set forth in Section 1.704-2(i)(4) of the Treasury Regulations, if there is a
net decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership
fiscal year, each Partner who has a share of the Partner Nonrecourse Debt
Minimum Gain, determined in accordance with Section 1.704-2(i)(3) of the
Treasury Regulations, shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Partner’s share of the net decrease in Partner Nonrecourse Debt Minimum
Gain, determined in accordance with Section 1.704-2(i)(5) of the Treasury
Regulations. Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Section 1.704-2(i)(4) of the Treasury Regulations. This paragraph 6(b) is
intended to comply with the minimum gain chargeback requirement in such Section
of the Treasury Regulations and shall be interpreted consistently therewith.
Solely for purposes of this paragraph 6(b), each Partner’s Adjusted Capital
Account Balance shall be determined prior to any other allocations pursuant to
Article V of the Partnership Agreement with respect to such fiscal year, other
than allocations pursuant to paragraph 6(a) hereof.
7.    Notwithstanding any provision of the Partnership Agreement to the
contrary, in the event any Partners unexpectedly receive any adjustments,
allocations or distributions described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6),
items of Partnership income and gain shall be specially allocated to such
Partners in an amount and manner sufficient to eliminate the deficits in their
Adjusted Capital Account Balances created by such adjustments, allocations or
distributions as quickly as possible, provided that an allocation pursuant to
this paragraph 7 shall be made only if and to the extent that the Partner

Exhibit B – Page 2



--------------------------------------------------------------------------------




would have a deficit balance in its Adjusted Capital Account Balance after all
other allocations provided for Article V of the Partnership Agreement and this
Exhibit B have been tentatively made as if this paragraph 7 were not in this
Exhibit B.
8.    No loss shall be allocated to any Partner to the extent that such
allocation would result in a deficit in its Adjusted Capital Account Balance
while any other Partner continues to have a positive Adjusted Capital Account
Balance; in such event, losses shall first be allocated to any Partners with
positive Adjusted Capital Account Balances, and in proportion to such balances,
to the extent necessary to reduce their positive Adjusted Capital Account
Balances to zero. Any excess shall be allocated to the General Partner.
9.    In the event any Partner has a deficit balance in its Adjusted Capital
Account Balance at the end of any fiscal year or other period, such Partner
shall be specially allocated items of Partnership gross income and gain in the
amount of such excess as quickly as possible; provided, however, that an
allocation pursuant to this paragraph 9 shall be made only if and to the extent
that such Partner would have a deficit balance in its Adjusted Capital Account
Balance after all other allocations provided in this Part A have been
tentatively made as if paragraph 7 and this paragraph 9 were not in this Exhibit
B.
10.    Any special allocations of items pursuant to this Part A shall be taken
into account in computing subsequent allocations so that the net amount of any
items so allocated and the profits, losses and all other items allocated to each
such Partner pursuant to Article V of the Partnership Agreement shall, to the
extent possible, be equal to the net amount that would have been allocated to
each such Partner pursuant to the provisions of Article V of the Partnership
Agreement if such special allocations had not occurred.
11.    Notwithstanding any provision of the Partnership Agreement to the
contrary, Nonrecourse Deductions for any fiscal year or other period shall be
specially allocated to the Partners in the manner set forth in Section
5.1(b)(iii) of the Partnership Agreement.
12.    Notwithstanding any provision of the Partnership Agreement to the
contrary, any Partner Nonrecourse Deduction for any fiscal year or other period
shall be specially allocated to the Partner who bears the economic risk of loss
with respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-2(i) of the
Treasury Regulations.
13.    Notwithstanding any provision in Article V of the Partnership Agreement
or this Exhibit B to the contrary, in the event that the Partnership disposes of
all or substantially all of its assets in a transaction that will lead to a
liquidation of the Partnership pursuant to Article X, then any profits or losses
realized in connection with such transaction and thereafter (and, if necessary,
constituent items of income, gain, loss and deduction) shall be specially
allocated for such taxable year of the Partnership (and to the extent permitted
by Section 761(c) of the Code, for the immediately preceding taxable year of the
Partnership) among the Partners as required so as to cause liquidating
distributions pursuant to Section 10.4(a) of the Partnership Agreement to be
made in the same amounts and proportions as would have resulted had such
distributions instead been made pursuant to Article VII of the Partnership
Agreement.

Exhibit B – Page 3



--------------------------------------------------------------------------------




B.    CAPITAL ACCOUNT ADJUSTMENTS AND TAX ALLOCATIONS.
1.    For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners’ Capital Accounts, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for federal income tax
purposes; provided, however, that:
(a)    Any income, gain or loss attributable to the taxable disposition of any
property shall be determined by the Partnership as if the adjusted basis of such
property as of such date of disposition was equal in amount to (i) the Agreed
Value in the case of the Initial Contributed Assets or other contributed
properties, or (ii) the Carrying Value with respect to property subsequently
purchased.
(b)    The computation of all items of income, gain, loss and deduction shall be
made by the Partnership and, as to those items described in Section 705(a)(1)(B)
or Section 705(a)(2)(B) of the Code, without regard to the fact that such items
are not includable in gross income or are neither currently deductible nor
capitalizable for federal income tax purposes.
(c)    In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing the Partnership’s taxable income or
loss, there shall be taken into account Depreciation for a fiscal year or other
period.
2.    A transferee of a Partnership Interest will succeed to the Capital Account
relating to the Partnership Interest transferred.
3.    Upon (i) an issuance of additional Partnership Interests in exchange for
more than a de minimis capital contribution to the Partnership, (ii) an issuance
of additional Partnership Interests (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the
Partnership by an existing Partner acting in a partner capacity or by a new
Partner acting in a partner capacity or in anticipation of being a Partner, or
(iii) the distribution by the Partnership to a Partner of more than a de minimis
amount of property as consideration for an interest in the Partnership, the
Capital Accounts of all Partners (and the Agreed Values of all Partnership
properties) shall, immediately prior to such event, be adjusted (consistent with
the provisions hereof) upward or downward to reflect any unrealized gain or
unrealized loss attributable to each Partnership property (as if such unrealized
gain or unrealized loss had been recognized upon an actual sale of such property
at the fair market value thereof, immediately prior to such issuance, and had
been allocated to the Partners, at such time, pursuant to Article V of the
Partnership Agreement). In determining such unrealized gain or unrealized loss
attributable to the properties, the fair market value of Partnership properties
shall be determined by the General Partner using such reasonable methods of
valuation as it may adopt.
4.    Immediately prior to the distribution of any Partnership property in
liquidation of the Partnership, the Capital Accounts of all Partners shall be
adjusted (consistent with the provisions hereof and Section 704 of the Code)
upward or downward to reflect any unrealized gain or unrealized loss
attributable to the Partnership property (as if such unrealized gain or
unrealized loss had been recognized upon an actual sale of each such property,
immediately prior to such

Exhibit B – Page 4



--------------------------------------------------------------------------------




distribution, and had been allocated to the Partners, at such time, pursuant to
Article V of the Partnership Agreement). In determining such unrealized gain or
unrealized loss attributable to property, the fair market value of Partnership
property shall be determined by the General Partner using such reasonable
methods of valuation as it may adopt.
5.    In accordance with Section 704(c) of the Code and the Treasury Regulations
thereunder, income, gain, loss and deduction with respect to any property shall,
solely for tax purposes, and not for Capital Account purposes, be allocated
among the Partners so as to take account of any variation between the adjusted
basis of such property to the Partnership for federal income tax purposes. The
General Partner shall make any elections or other decisions relating to such
allocations.
6.    In the event the Agreed Value of any Partnership asset is adjusted as
described in paragraph 3 above, subsequent allocations of income, gain, loss and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for federal income tax purposes and its Agreed
Value in the same manner as under Section 704(c) of the Code and the Treasury
Regulations thereunder.
7.    Any elections or other decisions relating to such allocations shall be
made by the General Partner in any manner that reasonably reflects the purpose
and intention of the Partnership Agreement and this Exhibit B.
C.    DEFINITIONS. For the purposes of this Exhibit, the following terms shall
have the meanings indicated unless the context clearly indicates otherwise:
“ADJUSTED CAPITAL ACCOUNT BALANCE”: means the balance in the Capital Account of
a Partner as of the end of the relevant fiscal year of the Partnership, after
giving effect to the following: (i) credit to such Capital Account any amounts
the Partner is obligated to restore, pursuant to the terms of the Partnership
Agreement or otherwise, or is deemed obligated to restore pursuant to the
penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Treasury Regulations, and (ii) debit to such capital account the items described
in Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations.
“AGREED VALUE”: means the net fair market value of Contributed Property as
agreed to by the Contributing Partner and the Partnership (or other property
subsequently adjusted to reflect contributions), using such reasonable method of
valuation as they may adopt.
“CARRYING VALUE”: means the adjusted basis of such property for federal income
tax purposes as of the time of determination.
“DEPRECIATION”: means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to property for such fiscal year or
other period, except that (a) with respect to any property the Carrying Value of
which differs from its adjusted tax basis for federal income tax purposes and
which difference is being eliminated by use of the remedial allocation method
pursuant to Section 1.704-3(d) of the Treasury Regulations, Depreciation for
such fiscal year or

Exhibit B – Page 5



--------------------------------------------------------------------------------




other period shall be the amount of book basis recovered for such fiscal year or
other period under the rules prescribed by Section 1.704-3(d)(2) of the Treasury
Regulations, and (b) with respect to any other property the Carrying Value of
which differs from its adjusted tax basis at the beginning of such fiscal year
or other period, Depreciation shall be an amount which bears the same ratio to
such beginning Carrying Value as the federal income tax depreciation,
amortization or other cost recovery deduction for such fiscal year or other
period bears to such beginning adjusted tax basis; provided, that if the
adjusted tax basis of any property at the beginning of such fiscal year or other
period is zero, Depreciation with respect to such property shall be determined
with reference to such beginning value using any reasonable method selected by
the General Partner.
“NONRECOURSE DEDUCTIONS”: shall have the meaning set forth in Section
1.704-2(b)(1) of the Treasury Regulations. The amount of Nonrecourse Deductions
for a Partnership fiscal year equals the excess, if any, of the net increase, if
any, in the amount of Partnership Minimum Gain during that fiscal year over the
aggregate amount of any distributions during that fiscal year of proceeds of a
Nonrecourse Liability, that are allocable to an increase in Partnership Minimum
Gain, determined according to the provisions of Section 1.704-2(c) of the
Treasury Regulations.
“NONRECOURSE LIABILITY”: shall have the meaning set forth in Section
1.704-2(b)(3) of the Treasury Regulations.
“PARTNER NONRECOURSE DEBT MINIMUM GAIN”: means an amount, with respect to each
Partner Nonrecourse Debt, determined in accordance with Section 1.704-2(i) of
the Treasury Regulations.
“PARTNER NONRECOURSE DEBT”: shall have the meaning set forth in Section
1.704-2(b)(4) of the Treasury Regulations.
“PARTNER NONRECOURSE DEDUCTIONS”: shall have the meaning set forth in Section
1.704-2(i)(2) of the Treasury Regulations. For any Partnership taxable year, the
amount of Partner Nonrecourse Deductions with respect to a Partner Nonrecourse
Debt equal the net increase during the year, if any, in the amount of Partner
Nonrecourse Debt Minimum Gain reduced (but not below zero) by proceeds of the
liability that are both attributable to the liability and allocable to an
increase in the Partner Nonrecourse Debt Minimum Gain.
“PARTNERSHIP AGREEMENT”: shall mean this Fourth Amended and Restated Limited
Partnership Agreement of Ashford Hospitality Limited Partnership.
“PARTNERSHIP MINIMUM GAIN”: shall have the meaning set forth in Sections
1.704-2(b)(2) and 1.704-2(d) of the Treasury Regulations.
For purposes of this Exhibit, all other capitalized terms will have the same
definition as in the Partnership Agreement.

Exhibit B – Page 6



--------------------------------------------------------------------------------







Exhibit B – Page 7



--------------------------------------------------------------------------------




EXHIBIT C
NOTICE OF EXERCISE OF REDEMPTION RIGHT
The undersigned hereby irrevocably (i) presents for redemption _________
Partnership Units (as defined in the Partnership Agreement defined below) in
Ashford Hospitality Limited Partnership, in accordance with the terms of the
Agreement of Limited Partnership of Ashford Hospitality Limited Partnership (the
“Partnership Agreement”), and the Redemption Right (as defined in the
Partnership Agreement) referred to therein, (ii) surrenders such Partnership
Units and all right, title and interest therein, and (iii) directs that the Cash
Amount or REIT Shares (both as defined in the Partnership Agreement) deliverable
upon exercise of the Redemption Right be delivered to the address specified
below, and if REIT Shares are to be delivered, such REIT Shares be registered or
placed in the name(s) and at the addresses specified below.
Dated:            
Name of Limited Partner:


                        
(Signature of Limited Partner)
        
(Street Address)
    
    
(City State Zip Code)


IF REIT Shares are to be issued, issue to:


    
(Name)
    
(Social Security or Identifying Number)



Exhibit C – Page 1



--------------------------------------------------------------------------------




EXHIBIT D
DESIGNATION OF INTERESTS ISSUED TO SEA TURTLE INN LIMITED PARTNERS
Pursuant to Section 4.3(a)(i) of the Agreement, the General Partner has caused
the Partnership to issued additional Partnership Interests in the form of
106,675 Common Partnership Units to Huron Jacksonville Limited Partnership. The
Common Partnership Interests issued to Huron Jacksonville Limited Partnership
shall be governed by the terms of the Agreement subject to the following:
1.    Additional Definition:
“Sea Turtle Inn Limited Partners” means Huron/Jax Investment Limited
Partnership, a Florida limited partnership, PW/Jacksonville Limited Partnership,
an Illinois limited partnership, CN/Jacksonville Limited Partnership, an
Illinois limited partnership, Christopher Q. Stephan, Helmut Horn and Graham
Hershman.
2.    Amendment to Section 7.4(b). Section 7.4(b) is amended and by adding the
following provision to the end of Section 7.4(b):
“Notwithstanding anything in Section 7.4(a) or Section 7.4(b) to the contrary,
with respect to the exercise of a Redemption Right by Huron Jacksonville Limited
Partnership or any of the Sea Turtle Inn Limited Partners, in the event of an
election by the Company to satisfy such Redemption Right by payment of the Cash
Amount, then the Company may not, after making such election, pay any portion of
such Cash Amount with REIT Common Shares.”
3.    Amendment to Section 9.5
The consent required by Section 9.5(a) shall not be required in the event of a
Transfer on or after April 1, 2005 by Huron Jacksonville Limited Partnership to
any Sea Turtle Inn Limited Partners.
4.    Amendment to Section 9.6(a)(i)
Section 9.6(a)(i) shall not apply in the case of an assignee resulting from a
Transfer by Huron Jacksonville Limited Partnership to any Sea Turtle Inn Limited
Partners.
5.    Amendment to Exhibit B. The following terms shall be added to Exhibit B:
D. ALLOCATION OF NONRECOURSE LIABILITIES
“Effective on the date of acquisition by the Partnership of the Sea Turtle Inn,
Atlantic Beach, Florida, the Nonrecourse Liability allocable to the Sea

Exhibit D – Page 1



--------------------------------------------------------------------------------




Turtle Inn, shall be allocated to the Sea Turtle Inn Limited Partners, in the
aggregate, for federal income tax purposes as follows:
(i)    first, as provided in Section 1.752-3(a)(2) of the Treasury Regulations,
plus
(ii)    second, as provided in the fifth sentence of Section 1.752-3(a)(3) of
the Treasury Regulations.
If there is more than one Sea Turtle Inn Limited Partner, the amount of such
Nonrecourse Liability so allocated to the Sea Turtle Inn Limited Partners, in
the aggregate, will be allocated to each, as determined with respect to each Sea
Turtle Inn Limited Partner separately.
In addition, the remaining Nonrecourse Liabilities of the Partnership not
allocated to any Partner pursuant to Sections 1.752-3(a)(1) or 1.752-3(a)(2) of
the Treasury Regulations or any sentence of Section 1.752-3(a)(3) of the
Treasury Regulations other than the first, from time to time, shall be allocated
in accordance with the Common Percentage Interests, as defined in the
Partnership Agreement, owned by the Limited Partners, as provided in the first
sentence of Section 1.752-3(a)(3) of the Treasury Regulations.
The Sea Turtle Inn Limited Partners and the General Partner shall agree within
60 days of the date of acquisition of the Sea Turtle Inn by the Partnership as
to the amounts in clause first and clause second and the aggregate amount of
Nonrecourse Liability allocable to the Sea Turtle Inn.”



Exhibit D – Page 2



--------------------------------------------------------------------------------




EXHIBIT E
[Reserved]



Exhibit E – Page 1



--------------------------------------------------------------------------------




EXHIBIT F
DESIGNATION OF TERMS AND CONDITIONS OF SERIES A
PREFERRED PARTNERSHIP UNITS
A.    Designation and Number. A series of Preferred Partnership Units,
designated as Series A Preferred Partnership Units, is hereby established. The
number of Series A Preferred Partnership Units shall be 3,000,000.
B.    Rank. The Series A Preferred Partnership Units, with respect to rights to
distributions and payments to Partners, the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership, rank (a) prior or
senior to the Common Partnership Units and all Partnership Units issued by the
Partnership (“Junior Units”) the terms of which specifically provide that such
Partnership Units rank junior to the Series A Preferred Partnership Units; (b)
on a parity with the Series D Preferred Partnership Units, Series E Preferred
Partnership Units and all other Partnership Units issued in the future by the
Partnership (“Parity Units”) the terms of which specifically provide that such
Partnership Units rank on a parity with the Series A Preferred Partnership
Units; (c) junior to all Partnership Units issued by the Partnership the terms
of which specifically provide that such Partnership Units rank senior to the
Series A Preferred Partnership Units; and (d) junior to all of the Partnership’s
existing and future indebtedness.
C.    Distributions.
(i)    Pursuant to Section 8.1 of the Partnership Agreement but subject to the
rights of holders of any Preferred Partnership Units ranking senior to the
Series A Preferred Partnership Units as to the payment of distributions, Ashford
OP Limited Partner, LLC, in its capacity as the holder of the then outstanding
Series A Preferred Partnership Units, shall be entitled to receive, when, as and
if authorized by the General Partner, from the Cash Flow, cumulative quarterly
preferential cash distributions in an amount per Series A Preferred Partnership
Unit equal to 8.55% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.1375 per Series A Preferred Partnership Unit)
(the “Preferred Return”). Distributions of Preferred Return on each Series A
Preferred Partnership Unit shall be cumulative from the date of original
issuance, whether or not in any distribution period or periods (i) such
distributions shall be authorized by the General Partner, (ii) there shall be
funds legally available for the payment of such distributions or (iii) any
agreement prohibits the Partnership’s payment of such distributions, and such
distributions shall be payable quarterly the 15th day of January, April, July
and October of each year (or, if not a Business Day, the next succeeding
Business Day). Any distribution of Preferred Return payable on the Series A
Preferred Partnership Units for any partial distribution period will be computed
on the basis of twelve 30-day months and a 360-day year. Distributions of
Preferred Return will be payable in arrears to holders of record as they appear
on the records of the Partnership at the close of business on the last day of
each of March, June, September and December, as the case may be, immediately
preceding the applicable distribution payment date, which dates shall be the
Partnership Record Dates for the Series A Preferred Partnership Units. Except
for distributions in liquidation or redemption as provided in

Exhibit F – Page 1



--------------------------------------------------------------------------------




Sections D and E, respectively, holders of Series A Preferred Partnership Units
will not be entitled to receive any distributions in excess of cumulative
Preferred Returns accrued on the Series A Preferred Partnership Units at the
rate specified in this paragraph. No interest will be paid in respect of any
distribution payment or payments on the Series A Preferred Partnership Units
that may be in arrears.
(ii)    When distributions of Preferred Return are not paid in full upon the
Series A Preferred Partnership Units or any other series of Parity Units, or a
sum sufficient for such payment is not set apart, all distributions of Preferred
Return authorized by the General Partner upon the Series A Preferred Partnership
Units and any other series of Parity Units shall be authorized by the General
Partner ratably in proportion to the respective amounts of such distributions
accumulated, accrued and unpaid on the Series A Preferred Partnership Units and
accumulated, accrued and unpaid on such Parity Units. Except as set forth in the
preceding sentence, unless distributions on the Series A Preferred Partnership
Units equal to the full amount of accumulated, accrued and unpaid distributions
of Preferred Return have been or contemporaneously are authorized by the General
Partner and paid, or authorized by the General Partner and a sum sufficient for
the payment thereof set apart for such payment for all past distribution
periods, no distributions (other than distributions paid in Junior Units or
options, warrants or rights to subscribe for or purchase Junior Units) shall be
authorized by the General Partner or paid or set aside for payment by the
Partnership with respect to any class or series of Parity Units. Unless full
cumulative distributions of Preferred Return on the Series A Preferred
Partnership Units have been paid or authorized by the General Partner and set
apart for payment for all past distribution periods, no distributions (other
than distributions paid in Junior Units or options, warrants or rights to
subscribe for or purchase Junior Units) shall be authorized by the General
Partner or paid or set apart for payment by the Partnership with respect to any
Junior Units, nor shall any Junior Units or Parity Units be redeemed, purchased
or otherwise acquired for any consideration, or any monies be paid to or made
available for a sinking fund for the redemption of any Junior Units or Parity
Units (except by conversion or exchange for Junior Units, or options, warrants
or rights to subscribe for or purchase Junior Units), nor shall any other cash
or property be paid or distributed to or for the benefit of holders of Junior
Units or Parity Units. Notwithstanding the foregoing, the General Partner shall
not be prohibited from (i) authorizing or paying or setting apart for payment
any Preferred Return or distribution on any Parity Units or (ii) redeeming,
purchasing or otherwise acquiring any Junior Units or Parity Units, in each
case, if such authorization, payment, redemption, purchase or other acquisition
is necessary to maintain the Company’s qualification as a REIT.
(iii)    No distribution of Preferred Return on the Series A Preferred
Partnership Units shall be authorized by the General Partner or paid or set
apart for payment at such time as the terms and provisions of any agreement of
the Partnership, including any agreement of the Partnership relating to the
Partnership’s indebtedness, prohibits such authorization, payment or setting
apart for payment or provides that such authorization, payment or setting apart
for payment would constitute a breach thereof, or a default

Exhibit F – Page 2



--------------------------------------------------------------------------------




thereunder, or if such authorization, payment or setting apart for payment shall
be restricted or prohibited by law.
(iv)    In determining whether a distribution (other than upon voluntary or
involuntary liquidation, dissolution or winding up of the Partnership) of
Preferred Return or in redemption or otherwise, is permitted, amounts that would
be needed, if the Partnership were to be dissolved at the time of the
distribution, to satisfy the liquidation preference of the Series A Preferred
Partnership Units (as provided in Section D below) will not be added to the
Partnership’s total liabilities.
D.    Liquidation Preference.
(i)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any payment or distribution shall be made to or set
apart for the holders of any Junior Units, Ashford OP Limited Partner, LLC, in
its capacity as holder of the Series A Preferred Partnership Units, shall be
entitled to receive a liquidation preference distribution of $25.00 per Series A
Preferred Partnership Unit, plus an amount equal to all accumulated, accrued and
unpaid Preferred Return to the date of final distribution, but Ashford OP
Limited Partner, LLC shall not be entitled to any further payment with respect
thereto. If upon any liquidation, dissolution or winding up of the Partnership,
its assets, or proceeds thereof, distributable among Ashford OP Limited Partner,
LLC, in its capacity as the holder of the Series A Preferred Partnership Units,
shall be insufficient to pay in full the above described preferential
distribution and liquidating distributions on any other series of Parity Units,
then such assets, or the proceeds thereof, shall be distributed among Ashford OP
Limited Partner, LLC, in its capacity as the holder of the Series A Preferred
Partnership Units, and the holders of any such other Parity Units ratably in the
same proportion as the respective amounts that would be payable on such Series A
Preferred Partnership Units and any such other Parity Units if all amounts
payable thereon were paid in full.
(ii)    Upon any liquidation, dissolution or winding up of the Partnership,
after payment shall have been made in full to Ashford OP Limited Partner, LLC,
in its capacity as the holder of the Series A Preferred Partnership Units,
holders of the Series A Preferred Partnership Units shall have no right or claim
to any of the remaining assets of the Partnership.
(iii)    None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.
E.    Redemption. In connection with the redemption by the Company of any shares
of Series A Preferred Stock in accordance with the provisions of the Articles
Supplementary, the Partnership shall provide cash to Ashford OP Limited Partner,
LLC for such purpose which shall be equal to the redemption price (as set forth
in the Articles Supplementary), plus all distributions of Preferred Return
accumulated and unpaid to the Redemption Date (as defined in the Articles
Supplementary), and one Series A Preferred

Exhibit F – Page 3



--------------------------------------------------------------------------------




Partnership Unit shall be concurrently redeemed with respect to each share of
Series A Preferred Stock so redeemed by the Company. From and after the
applicable Redemption Date, the Series A Preferred Partnership Units so redeemed
shall no longer be outstanding and all rights hereunder, to distributions or
otherwise, with respect to such Series A Preferred Partnership Units shall
cease. Any Series A Preferred Partnership Units so redeemed may be reissued to
Ashford OP Limited Partner, LLC at such time as the Company reissues a
corresponding number of shares of Series A Preferred Stock so redeemed or
repurchased, in exchange for the contribution by the Company, through the
Ashford OP Limited Partner, LLC, to the Partnership of the proceeds from such
reissuance.
F.    Voting Rights. Except as required by applicable law, the holder of the
Series A Preferred Partnership Units, as such, shall have no voting rights.
G.    Conversion. The Series A Preferred Partnership Units are not convertible
into or exchangeable for any other property or securities of the Partnership.
H.    Restriction on Ownership. The Series A Preferred Partnership Units shall
be owned and held solely by Ashford OP Limited Partner, LLC.
I.    Allocations. Allocations of the Partnership’s items of income, gain, loss
and deduction shall be allocated pro rata among holders of Series A Preferred
Partnership Units in accordance with Article V of the Partnership Agreement.



Exhibit F – Page 4



--------------------------------------------------------------------------------




EXHIBIT G
[Reserved]

Exhibit G – Page 1



--------------------------------------------------------------------------------




EXHIBIT H
[Reserved]



Exhibit H – Page 1



--------------------------------------------------------------------------------




EXHIBIT I
DESIGNATION OF INTERESTS ISSUED TO FGSB LIMITED PARTNERS
Pursuant to Section 4.3(a)(i) of the Fourth Amended and Restated Agreement of
Limited Partnership of Ashford Hospitality Limited Partnership (the
“Agreement”), to which this Exhibit I is attached, the General Partner has
caused the Partnership to issue additional Partnership Interests in the form of
Common Partnership Units in the number and to the respective Persons set forth
below (collectively, the “FGSB Limited Partners”). The Common Partnership Units
issued to the FGSB Limited Partners shall be governed by the terms of the
Agreement subject to the following:
1.
Definitions. To the extent the following terms are defined in the Agreement, the
following definitions amend and replace such definitions in their entirety with
respect to the FGSB Limited Partners, any transferees of such FGSB Limited
Partners in an FGSB Permitted Disposal and the Common Partnership Units acquired
by such persons on March 16, 2005:

“Affiliate” means, as to any FGSB Limited Partner, any other Person that is
directly or indirectly (through one or more intermediaries) controlled by, under
common control with, or controlling such Person. For purposes of this
definition, “control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise. A Person shall be deemed to be controlled by another Person if the
other Person (i) with respect to a corporation, owns more than a majority of the
issued and outstanding voting equity interests of such corporation, (ii) with
respect to a partnership, is a general partner of such partnership and
(iii) with respect to a limited liability company, is a managing member or is a
member owning more than a majority of the issued and outstanding voting equity
interests of such limited liability company.
“Beneficial Owner Agreement” means, as to any FGSB Limited Partner, the
Beneficial Owner Agreement executed by such FGSB Limited Partner on
March 16, 2005 in favor of the Company and the Partnership.

Exhibit I – Page 1



--------------------------------------------------------------------------------




“FGSB Limited Partners” means:
Name of FGSB Limited Partner
Common Partnership 
Units Issued
Chartwell Hotel Associates
679,644
Fisher 6R Hotel Associates
324,333
Fisher 2003 Hotel Refinancing Associates
450,075
Martin Edelman
92,712
FGT, L.P.
1,004,306
George Soros
75,346
Tivadar Holdings, LLC
694,684
Perthshire L.P.
781,571
Southwest Siena L.P.
781,571
David Kimichik
45,788
David Brooks
45,788
Mark Nunneley
18,333



“FGSB Permitted Disposal” means a transfer by an FGSB Limited Partner:
(i)    to an Affiliate or direct or indirect equity owner of an FGSB Limited
Partner, provided that such transferee agrees in writing to be bound by all of
the terms and conditions of the Beneficial Owner Agreement;
(ii)    to (a) parents, siblings (by blood or adoption) or lineal descendants
(by blood or adoption) of an FGSB Limited Partner or a transferee under clause
(i); (b) a trust, partnership, corporation, limited liability company or other
entity of which an FGSB Limited Partner or a transferee under clause (i), or an
FGSB Limited Partner’s or a transferee’s under clause (i) parent, sibling (by
blood or adoption) or lineal descendant (by blood or adoption) owns all of the
beneficial interests, either directly or indirectly, provided that such
transferee agrees in writing to be bound by all of the terms and conditions of
the Beneficial Owner Agreement; or
(iii)    in connection with a pledge, delivery or other grant of a security
interest in the Partnership Units held by an FGSB Limited Partner or a
transferee under clauses (i) or (ii) for the purpose of securing a bona fide
lending transaction; provided that such security interest is expressly
subordinate and subject to the terms and conditions of Section 2 of the

Exhibit I – Page 2



--------------------------------------------------------------------------------




Beneficial Owner’s Agreement to which such FGSB Limited Partner or a transferee
under clauses (i) or (ii) is a party and any transferee resulting from any
judicial or non-judicial foreclosure on such security interest and subsequent
transfer by such holder of the security interest becomes a party to (and assumes
the FGSB Limited Partner’s or a transferee’s under clauses (i) or (ii)
obligations under) the Beneficial Owner Agreement.
“Specified Redemption Date” shall mean, with respect to a given FGSB Limited
Partner, the tenth (10th) Business Day after receipt by the General Partner of a
Notice of Redemption, provided that no Specified Redemption Date may occur with
respect to any Partnership Unit before six months after such Partnership Unit is
issued by the Partnership.
2.
Amendments with respect to Section 7.4.

A.
The second sentence of Section 7.4(a) is hereby amended and restated in its
entirety as follows:

The Partnership shall have up to 60 days (the “Payout Period”) following
exercise of a Redemption Right to pay the Cash Amount to the FGSB Limited
Partner who is exercising the Redemption Right (the “Redeeming Partner”).
B.
The second proviso clause in the first sentence of Section 7.4(b) is hereby
deleted, such that the sentence ends with the words “Section 7.4(a)).”

C.
The following sentence is added as a new sentence at the end of Section 7.4(b):

Notwithstanding anything in this Section 7.4(b) to the contrary, with respect to
the exercise of a Redemption Right by a FGSB Limited Partner or any transferee
of an FGSB Limited Partner in an FGSB Permitted Disposal, if there are
insufficient REIT Common Shares authorized by the Company to satisfy a
Redemption Right by paying the Redeeming Partner the REIT Common Shares Amount,
the Partnership must satisfy the Redemption Right by paying such Redeeming
Partner the Cash Amount in accordance with the provisions of Sections 7.4(a) and
(b).
D.
The following Section 7.4(f) is hereby added:

(f)    Notwithstanding anything to the contrary in this Section 7.4, Persons
holding Common Partnership Units originally issued to FGSB Master LLC shall
receive the Cash Amount due, if any, as a result of the exercise of the
Redemption Right from the Partnership, not from the Company, and such persons
and the Partnership recognize and agree that such transaction is properly
treated for federal income tax purposes as a redemption by the Partnership and
not as a sale to the Company.
3.
Amendment with respect to Section 9.5:

The consent required by Section 9.5(a) shall not be required in the event of a
FGSB Permitted Disposal.

Exhibit I – Page 3



--------------------------------------------------------------------------------




4.
Amendment with respect to Section 9.6(a)(i):

Section 9.6(a)(i) shall not apply in the case of an assignee resulting from an
FGSB Permitted Disposal.
5.
Amendment to Exhibit A:

Exhibit A shall be and is revised to reflect the Persons and Common Partnership
Units, identified in Item No. 1 above, as well as the agreed values and
percentages attributable thereto.
6.
Amendment to Exhibit B:

Exhibit B shall be and is revised to add a new paragraph 8, to read in its
entirety as follows:
8. The amount of Nonrecourse Liabilities allocable to properties contributed to
the Partnership by the FGSB Limited Partner and allocated to Partners holding
Common Partnership Units originally issued to FGSB Master LLC pursuant to
Section 1.752-3(a)(3) of the Treasury Regulations shall be in accordance with
the fifth sentence thereof beginning “Additionally, the partnership may first
allocate. . .” (relating to allocation of built-in gain on §704(c) property). To
the extent the Partnership has Nonrecourse Liabilities of the Partnership in
excess of those allocated pursuant to Section 1.752-3(a)(1), (2) of the Treasury
Regulations and the preceding sentence, such excess Nonrecourse Liabilities
shall be allocated among the Partners in accordance with their respective Common
Percentage Interests.



Exhibit I – Page 4



--------------------------------------------------------------------------------




EXHIBIT J
DESIGNATION OF INTERESTS ISSUED TO CRYSTAL CITY LIMITED PARTNERS
Pursuant to Section 4.3(a)(i) of the Fourth Amended and Restated Agreement of
Limited Partnership of Ashford Hospitality Limited Partnership (the
“Agreement”), to which this Exhibit J is attached, the General Partner has
caused the Partnership to issue additional Partnership Interests in the form of
Class B Common Partnership Units in the number and to the respective Persons set
forth below (collectively, the “Crystal City Limited Partners”). The Class B
Common Partnership Units issued to the Crystal City Limited Partners shall be
governed by the terms of the Agreement subject to the following:
1.
Definitions. The following terms are hereby defined as follows for purposes of
Amendment No. 5 to the Agreement with respect to the Crystal City Limited
Partners, any transferees of such Crystal City Limited Partners in a Crystal
City Permitted Disposal and the Class B Common Partnership Units acquired by
such persons on July 13, 2006:

“Crystal City Limited Partners” means:
Name of Crystal City Limited Partner
Class B Common Partnership 
Units Issued
Lawrence D. Barkman
37,343
Arthur A. Birney
263
Washington Brick & Terra Cotta Company, L.P., L.L.P.
1,848,489
Barbara Fleischman
29,875
Lawrence A. Fleischman Non-Exempt Trust
29,875
Laura Glassman
1,726
Paul Glassman
1,726
Kogod Family Holding Group LLC
316,263
Arlene R. Kogod
145,585
Lauren Sue Kogod
56,015
Leslie Susan Kogod
56,015
Robert P. Kogod
144,980
Stuart Allan Kogod
56,015
Robert H. Smith
450,249
MC II Associates
246,465
Eads, LLC
36,818
Eads Associates Limited Partnership
357,140
 
3,814,842




Exhibit J - Page 1



--------------------------------------------------------------------------------




“Crystal City Permitted Disposal” means a transfer by a Crystal City Limited
Partner of Class B Common Partnership Units:
(i) to any Person who, on the date of such proposed transfer is either a
partner, member or shareholder of such Crystal City Limited Partner, provided
that such transferee satisfies all criteria for transfer applicable to such
transferee, as set forth in the Partnership Agreement or that certain
Contribution Agreement between the Partnership and Eads Associates Limited
Partnership, dated as of May 18, 2006 and agrees in writing to be bound by all
of the terms and conditions of the Partnership Agreement; or
(ii) in connection with a pledge, delivery or other grant of a security interest
in the Class B Common Partnership Units held by a Crystal City Limited Partner
or a transfer under clause (i) for the purpose of securing a bona fide lending
transaction.
“Lock-Up Agreement” shall mean the Lock-Up Agreement dated as of July 13, 2006,
executed by the Crystal City Limited Partners in favor of the Company.
“Lock-Up Period” shall mean (i) a period of one (1) year from the date of this
Amendment with respect to all of the Class B Common Partnership Units issued to
the Crystal City Limited Partners on such date, (ii) for a period of eighteen
(18) months from the date of this Amendment with respect to two-thirds of the
Class B Common Partnership Units issued to each of the Crystal City Limited
Partners on such date, and (iii) for a period of twenty-four (24) months from
the date of this Amendment with respect to one-third of the Class B Common
Partnership Units issued to each of the Crystal City Limited Partners on such
date.
2.
Amendment with respect to Section 9.5:

The consent required by Section 9.5(a) shall not be required in the event of a
Crystal City Permitted Disposal.
3.
Amendment with respect to Section 9.6(a)(i):

Section 9.6(a)(i) shall not apply in the case of an assignee resulting from a
Crystal City Permitted Disposal.
4.
Amendment to Exhibit A:

Exhibit A shall be and is revised to reflect the Crystal City Limited Partners
and their respective ownership of Class B Common Partnership Units, as set forth
in Item No. 1 above, as well as the agreed values and percentages attributable
thereto.
5.
Amendment to Exhibit B: The following sentence is added as the final sentence of
Section A.3. of Exhibit B of the Partnership Agreement:

Notwithstanding the foregoing, the Book-Tax Difference with respect to the
“Property” as defined in the Contribution Agreement between the Partnership

Exhibit J - Page 2



--------------------------------------------------------------------------------




and Eads Associates Limited Partnership, dated as of May 18, 2006, shall be
accounted for as provided in Article 6 of the Tax Protection Reporting Agreement
between the Partnership and Eads Associates Limited Partnership, dated as of
July 13, 2006.



Exhibit J - Page 3



--------------------------------------------------------------------------------




EXHIBIT K
[Reserved]



Exhibit K - Page 1



--------------------------------------------------------------------------------




EXHIBIT L
DESIGNATION OF TERMS AND CONDITIONS OF SERIES D
PREFERRED PARTNERSHIP UNITS
A.    Designation and Number. A series of Preferred Partnership Units,
designated as Series D Preferred Partnership Units, is hereby established. The
number of Series D Preferred Partnership Units shall be 9,666,797.
B.    Rank. The Series D Preferred Partnership Units, with respect to rights to
distributions and payments to Partners, the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership, rank (a) prior or
senior to the Common Partnership Units and all Partnership Units issued by the
Partnership (“Junior Units”) the terms of which specifically provide that such
Partnership Units rank junior to the Series D Preferred Partnership Units;
(b) on a parity with the Series A Preferred Partnership Units, Series E
Preferred Partnership Units and all other Partnership Units issued in the future
by the Partnership (“Parity Units”) the terms of which specifically provide that
such Partnership Units rank on a parity with the Series D Preferred Partnership
Units; (c) junior to all Partnership Units issued by the Partnership the terms
of which specifically provide that such Partnership Units rank senior to the
Series D Preferred Partnership Units; and (d) junior to all of the Partnership’s
existing and future indebtedness.
C.    Distributions.
(i)    Pursuant to Section 8.1 of the Partnership Agreement but subject to the
rights of holders of any Preferred Partnership Units ranking senior to the
Series D Preferred Partnership Units as to the payment of distributions, Ashford
OP Limited Partner, LLC, in its capacity as the holder of the then outstanding
Series D Preferred Partnership Units, shall be entitled to receive, when, as and
if authorized by the General Partner, from the Cash Flow, cumulative quarterly
preferential cash distributions in an amount per Series D Preferred Partnership
Unit equal to 8.45% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.1125 per Series D Preferred Partnership Unit);
provided, however, that during any period of time that both (i) the Series D
Preferred Stock is not listed on the NYSE, AMEX or NASDAQ, and (ii) the Company
is not subject to the reporting requirements of the Exchange Act, and any shares
of Series D Preferred Stock are outstanding, in lieu of the distribution
described above, the Partnership will increase the cumulative quarterly
preferential cash distributions to an amount per Series D Preferred Partnership
Unit equal to 9.45% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.3625 per Series D Preferred Partnership Unit).
Distributions of Preferred Return on each Series D Preferred Partnership Unit
shall be cumulative from the date of original issuance, whether or not in any
distribution period or periods (i) such distributions shall be authorized by the
General Partner, (ii) there shall be funds legally available for the payment of
such distributions or (iii) any agreement prohibits the Partnership’s payment of
such distributions, and such distributions shall be payable quarterly the 15th
day of January, April, July and October of each year (or, if not a Business Day,
the next succeeding Business Day). Any distribution of Preferred Return payable
on the Series D

Exhibit L - Page 1



--------------------------------------------------------------------------------




Preferred Partnership Units for any partial distribution period will be computed
on the basis of twelve 30-day months and a 360-day year. Distributions of
Preferred Return will be payable in arrears to holders of record as they appear
on the records of the Partnership at the close of business on the last day of
each of March, June, September and December, as the case may be, immediately
preceding the applicable distribution payment date, which dates shall be the
Partnership Record Dates for the Series D Preferred Partnership Units. Except
for distributions in liquidation or redemption as provided in Sections D and E,
respectively, holders of Series D Preferred Partnership Units will not be
entitled to receive any distributions in excess of cumulative Preferred Returns
accrued on the Series D Preferred Partnership Units at the rate specified in
this paragraph. No interest will be paid in respect of any distribution payment
or payments on the Series D Preferred Partnership Units that may be in arrears.
The 9.45% distribution on the Series D Preferred Partnership Units, if
applicable, shall cease to accrue and the distribution rate shall revert to
8.45% on the first date following the earlier of (i) the listing of the Series D
Preferred Stock on the NYSE, AMEX or NASDAQ or (ii) the Company becoming subject
to the reporting requirements of the Exchange Act.
(ii)    When distributions of Preferred Return are not paid in full upon the
Series D Preferred Partnership Units or any other series of Parity Units, or a
sum sufficient for such payment is not set apart, all distributions of Preferred
Return authorized by the General Partner upon the Series D Preferred Partnership
Units and any other series of Parity Units shall be authorized by the General
Partner ratably in proportion to the respective amounts of such distributions
accumulated, accrued and unpaid on the Series D Preferred Partnership Units and
accumulated, accrued and unpaid on such Parity Units. Except as set forth in the
preceding sentence, unless distributions on the Series D Preferred Partnership
Units equal to the full amount of accumulated, accrued and unpaid distributions
of Preferred Return have been or contemporaneously are authorized by the General
Partner and paid, or authorized by the General Partner and a sum sufficient for
the payment thereof set apart for such payment for all past distribution
periods, no distributions (other than distributions paid in Junior Units or
options, warrants or rights to subscribe for or purchase Junior Units) shall be
authorized by the General Partner or paid or set aside for payment by the
Partnership with respect to any class or series of Parity Units. Unless full
cumulative distributions of Preferred Return on the Series D Preferred
Partnership Units have been paid or authorized by the General Partner and set
apart for payment for all past distribution periods, no distributions (other
than distributions paid in Junior Units or options, warrants or rights to
subscribe for or purchase Junior Units) shall be authorized by the General
Partner or paid or set apart for payment by the Partnership with respect to any
Junior Units, nor shall any Junior Units or Parity Units be redeemed, purchased
or otherwise acquired for any consideration, or any monies be paid to or made
available for a sinking fund for the redemption of any Junior Units or Parity
Units (except by conversion or exchange for Junior Units, or options, warrants
or rights to subscribe for or purchase Junior Units), nor shall any other cash
or property be paid or distributed to or for the benefit of holders of Junior
Units or Parity Units. Notwithstanding the foregoing, the General Partner shall
not be prohibited from (i) authorizing or paying or setting apart for payment
any Preferred Return or distribution on any Parity Units or (ii) redeeming,
purchasing or otherwise acquiring any

Exhibit L - Page 2



--------------------------------------------------------------------------------




Junior Units or Parity Units, in each case, if such authorization, payment,
redemption, purchase or other acquisition is necessary to maintain the Company’s
qualification as a REIT.
(iii)    No distribution of Preferred Return on the Series D Preferred
Partnership Units shall be authorized by the General Partner or paid or set
apart for payment at such time as the terms and provisions of any agreement of
the Partnership, including any agreement of the Partnership relating to the
Partnership’s indebtedness, prohibits such authorization, payment or setting
apart for payment or provides that such authorization, payment or setting apart
for payment would constitute a breach thereof, or a default thereunder, or if
such authorization, payment or setting apart for payment shall be restricted or
prohibited by law.
(iv)    In determining whether a distribution (other than upon voluntary or
involuntary liquidation, dissolution or winding up of the Partnership) of
Preferred Return or in redemption or otherwise, is permitted, amounts that would
be needed, if the Partnership were to be dissolved at the time of the
distribution, to satisfy the liquidation preference of the Series D Preferred
Partnership Units (as provided in Section D below) will not be added to the
Partnership’s total liabilities.
D.    Liquidation Preference.
(i)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any payment or distribution shall be made to or set
apart for the holders of any Junior Units, Ashford OP Limited Partner, LLC, in
its capacity as holder of the Series D Preferred Partnership Units, shall be
entitled to receive a liquidation preference distribution of $25.00 per Series D
Preferred Partnership Unit, plus an amount equal to all accumulated, accrued and
unpaid Preferred Return to the date of final distribution, but Ashford OP
Limited Partner, LLC shall not be entitled to any further payment with respect
thereto. If upon any liquidation, dissolution or winding up of the Partnership,
its assets, or proceeds thereof, distributable among Ashford OP Limited Partner,
LLC, in its capacity as the holder of the Series D Preferred Partnership Units,
shall be insufficient to pay in full the above described preferential
distribution and liquidating distributions on any other series of Parity Units,
then such assets, or the proceeds thereof, shall be distributed among Ashford OP
Limited Partner, LLC, in its capacity as the holder of the Series D Preferred
Partnership Units, and the holders of any such other Parity Units ratably in the
same proportion as the respective amounts that would be payable on such Series D
Preferred Partnership Units and any such other Parity Units if all amounts
payable thereon were paid in full.
(ii)    Upon any liquidation, dissolution or winding up of the Partnership,
after payment shall have been made in full to Ashford OP Limited Partner, LLC,
in its capacity as the holder of the Series D Preferred Partnership Units,
holders of the Series D Preferred Partnership Units shall have no right or claim
to any of the remaining assets of the Partnership.
(iii)    None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by

Exhibit L - Page 3



--------------------------------------------------------------------------------




the Partnership or a sale, lease or conveyance of all or substantially all of
the Partnership’s property or business shall be considered a liquidation,
dissolution or winding up of the affairs of the Partnership.
E.    Redemption. In connection with the redemption by the Company of any shares
of Series D Preferred Stock in accordance with the provisions of the Series D
Articles Supplementary, the Partnership shall provide cash to Ashford OP Limited
Partner, LLC for such purpose which shall be equal to the redemption price (as
set forth in the Series D Articles Supplementary), plus all distributions of
Preferred Return accumulated and unpaid to the Redemption Date (as defined in
the Series D Articles Supplementary), and one Series D Preferred Partnership
Unit shall be concurrently redeemed with respect to each share of Series D
Preferred Stock so redeemed by the Company. From and after the applicable
Redemption Date, the Series D Preferred Partnership Units so redeemed shall no
longer be outstanding and all rights hereunder, to distributions or otherwise,
with respect to such Series D Preferred Partnership Units shall cease. Any
Series D Preferred Partnership Units so redeemed may be reissued to Ashford OP
Limited Partner, LLC at such time as the Company reissues a corresponding number
of shares of Series D Preferred Stock so redeemed or repurchased, in exchange
for the contribution by the Company, through the Ashford OP Limited Partner,
LLC, to the Partnership of the proceeds from such reissuance.
F.    Voting Rights. Except as required by applicable law, the holder of the
Series D Preferred Partnership Units, as such, shall have no voting rights.
G.    Conversion. The Series D Preferred Partnership Units are not convertible
into or exchangeable for any other property or securities of the Partnership.
H.    Restriction on Ownership. The Series D Preferred Partnership Units shall
be owned and held solely by Ashford OP Limited Partner, LLC.
I.    Allocations. Allocations of the Partnership’s items of income, gain, loss
and deduction shall be allocated pro rata among holders of Series D Preferred
Partnership Units in accordance with Article V of the Partnership Agreement.



Exhibit L - Page 4



--------------------------------------------------------------------------------




EXHIBIT M
NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO COMMON PARTNERSHIP UNITS


The undersigned LTIP Unitholder hereby irrevocably (i) elects to convert the
number of LTIP Units in Ashford Hospitality Limited Partnership (the
“Partnership”) set forth below into Common Partnership Units in accordance with
the terms of the Fourth Amended and Restated Agreement of Limited Partnership of
the Partnership, as amended; and (ii) directs that any cash in lieu of Common
Partnership Units that may be deliverable upon such conversion be delivered to
the address specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent or approval of all persons or entities, if any, having the right to
consent or approve such conversion.
Name of LTIP Unitholder:                                             (Please
Print: Exact Name as Registered with Partnership)
Number of LTIP Units to be Converted:                 
Date of this Notice:                             
                                            

(Signature of Limited Partner: Sign Exact Name as Registered with Partnership)
                                            

(Street Address)
                                            

(City)                        (State)             (Zip Code)

Exhibit M - Page 1



--------------------------------------------------------------------------------




Signature Guaranteed by:                                             



Exhibit M - Page 2



--------------------------------------------------------------------------------




EXHIBIT N
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION
OF LTIP UNITS INTO COMMON PARTNERSHIP UNITS


Ashford Hospitality Limited Partnership (the “Partnership”) hereby irrevocably
(i) elects to cause the number of LTIP Units held by the LTIP Unitholder set
forth below to be converted into Common Partnership Units in accordance with the
terms of the Fourth Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended.
Name of LTIP Unitholder:                                             (Please
Print: Exact Name as Registered with Partnership)
Number of LTIP Units to be Converted:                 
Date of this Notice:                             



Exhibit N - Page 1



--------------------------------------------------------------------------------




EXHIBIT O
DESIGNATION OF TERMS AND CONDITIONS OF SERIES E
PREFERRED PARTNERSHIP UNITS
A.    Designation and Number. A series of Preferred Partnership Units,
designated as Series E Preferred Partnership Units, is hereby established. The
number of Series E Preferred Partnership Units shall be 4,822,000.
B.    Rank. The Series E Preferred Partnership Units, with respect to rights to
distributions and payments to Partners, the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership, rank (a) prior or
senior to the Common Partnership Units and all Partnership Units issued by the
Partnership (“Junior Units”) the terms of which specifically provide that such
Partnership Units rank junior to the Series D Preferred Partnership Units;
(b) on a parity with the Series A Preferred Partnership Units, Series B-1
Preferred Partnership Units, Series D Preferred Partnership Units and all other
Partnership Units issued in the future by the Partnership (“Parity Units”) the
terms of which specifically provide that such Partnership Units rank on a parity
with the Series E Preferred Partnership Units; (c) junior to all Partnership
Units issued by the Partnership the terms of which specifically provide that
such Partnership Units rank senior to the Series E Preferred Partnership Units;
and (d) junior to all of the Partnership’s existing and future indebtedness.
C.    Distributions.
(i)    Pursuant to Section 8.1 of the Partnership Agreement but subject to the
rights of holders of any Preferred Partnership Units ranking senior to the
Series E Preferred Partnership Units as to the payment of distributions, Ashford
OP Limited Partner, LLC, in its capacity as the holder of the then outstanding
Series E Preferred Partnership Units, shall be entitled to receive, when, as and
if authorized by the General Partner, from the Cash Flow, cumulative quarterly
preferential cash distributions in an amount per Series E Preferred Partnership
Unit equal to 9.000% of the $25.00 liquidation preference per annum (equivalent
to a fixed annual amount of $2.25 per Series E Preferred Partnership Unit).
Distributions of Preferred Return on the Series E Preferred Partnership Units
shall be cumulative from the date of original issuance, whether or not in any
distribution period or periods (i) such distributions shall be authorized by the
General Partner, (ii) there shall be funds legally available for the payment of
such distributions or (iii) any agreement prohibits the Partnership’s payment of
such distributions, and such distributions shall be payable quarterly the 15th
day of January, April, July and October of each year (or, if not a Business Day,
the next succeeding Business Day). Any distribution of Preferred Return payable
on the Series E Preferred Partnership Units for any partial distribution period
will be computed on the basis of twelve 30-day months and a 360-day year.
Distributions of Preferred Return will be payable in arrears to holders of
record as they appear on the records of the Partnership at the close of business
on the last day of each of March, June, September and December, as the case may
be, immediately preceding the applicable distribution payment date, which dates
shall be the Partnership Record Dates for the Series E Preferred Partnership
Units. Except for distributions in liquidation or redemption as provided in
Sections D and E,

Exhibit O - Page 1



--------------------------------------------------------------------------------




respectively, holders of Series E Preferred Partnership Units will not be
entitled to receive any distributions in excess of cumulative Preferred Returns
accrued on the Series E Preferred Partnership Units at the rate specified in
this paragraph. No interest will be paid in respect of any distribution payment
or payments on the Series E Preferred Partnership Units that may be in arrears.
(ii)    When distributions of Preferred Return are not paid in full upon the
Series E Preferred Partnership Units or any other series of Parity Units, or a
sum sufficient for such payment is not set apart, all distributions of Preferred
Return authorized by the General Partner upon the Series E Preferred Partnership
Units and any other series of Parity Units shall be authorized by the General
Partner ratably in proportion to the respective amounts of such distributions
accumulated, accrued and unpaid on the Series E Preferred Partnership Units and
accumulated, accrued and unpaid on such Parity Units. Except as set forth in the
preceding sentence, unless distributions on the Series E Preferred Partnership
Units equal to the full amount of accumulated, accrued and unpaid distributions
of Preferred Return have been or contemporaneously are authorized by the General
Partner and paid, or authorized by the General Partner and a sum sufficient for
the payment thereof set apart for such payment for all past distribution
periods, no distributions (other than distributions paid in Junior Units or
options, warrants or rights to subscribe for or purchase Junior Units) shall be
authorized by the General Partner or paid or set aside for payment by the
Partnership with respect to any class or series of Parity Units. Unless full
cumulative distributions of Preferred Return on the Series E Preferred
Partnership Units have been paid or authorized by the General Partner and set
apart for payment for all past distribution periods, no distributions (other
than distributions paid in Junior Units or options, warrants or rights to
subscribe for or purchase Junior Units) shall be authorized by the General
Partner or paid or set apart for payment by the Partnership with respect to any
Junior Units, nor shall any Junior Units or Parity Units be redeemed, purchased
or otherwise acquired for any consideration, or any monies be paid to or made
available for a sinking fund for the redemption of any Junior Units or Parity
Units (except by conversion or exchange for Junior Units, or options, warrants
or rights to subscribe for or purchase Junior Units), nor shall any other cash
or property be paid or distributed to or for the benefit of holders of Junior
Units or Parity Units. Notwithstanding the foregoing, the General Partner shall
not be prohibited from (i) authorizing or paying or setting apart for payment
any Preferred Return or distribution on any Junior Units or Parity Units or (ii)
redeeming, purchasing or otherwise acquiring any Junior Units or Parity Units,
in each case, if such authorization, payment, redemption, purchase or other
acquisition is necessary to maintain the Company’s qualification as a REIT.
(iii)    No distribution of Preferred Return on the Series E Preferred
Partnership Units shall be authorized by the General Partner or paid or set
apart for payment at such time as the terms and provisions of any agreement of
the Partnership, including any agreement of the Partnership relating to the
Partnership’s indebtedness, prohibits such authorization, payment or setting
apart for payment or provides that such authorization, payment or setting apart
for payment would constitute a breach thereof, or a default

Exhibit O - Page 2



--------------------------------------------------------------------------------




thereunder, or if such authorization, payment or setting apart for payment shall
be restricted or prohibited by law.
(iv)    In determining whether a distribution (other than upon voluntary or
involuntary liquidation, dissolution or winding up of the Partnership) of
Preferred Return or in redemption or otherwise, is permitted, amounts that would
be needed, if the Partnership were to be dissolved at the time of the
distribution, to satisfy the liquidation preference of the Series E Preferred
Partnership Units (as provided in Section D below) will not be added to the
Partnership’s total liabilities.
D.    Liquidation Preference.
(i)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the Partnership, before any payment or distribution shall be made to or set
apart for the holders of any Junior Units, Ashford OP Limited Partner, LLC, in
its capacity as holder of the Series E Preferred Partnership Units, shall be
entitled to receive a liquidation preference distribution of $25.00 per Series E
Preferred Partnership Unit, plus an amount equal to all accumulated, accrued and
unpaid Preferred Return to the date of final distribution, but Ashford OP
Limited Partner, LLC shall not be entitled to any further payment with respect
thereto. If upon any liquidation, dissolution or winding up of the Partnership,
its assets, or proceeds thereof, distributable among Ashford OP Limited Partner,
LLC, in its capacity as the holder of the Series E Preferred Partnership Units,
shall be insufficient to pay in full the above described preferential
distribution and liquidating distributions on any other series of Parity Units,
then such assets, or the proceeds thereof, shall be distributed among Ashford OP
Limited Partner, LLC, in its capacity as the holder of the Series E Preferred
Partnership Units, and the holders of any such other Parity Units ratably in the
same proportion as the respective amounts that would be payable on such Series E
Preferred Partnership Units and any such other Parity Units if all amounts
payable thereon were paid in full.
(ii)    Upon any liquidation, dissolution or winding up of the Partnership,
after payment shall have been made in full to Ashford OP Limited Partner, LLC,
in its capacity as the holder of the Series E Preferred Partnership Units,
holders of the Series E Preferred Partnership Units shall have no right or claim
to any of the remaining assets of the Partnership.
(iii)    None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.
E.    Redemption. In connection with the redemption by the Company of any shares
of Series E Preferred Stock in accordance with the provisions of the Series E
Articles Supplementary, the Partnership shall provide cash to Ashford OP Limited
Partner, LLC for such purpose which shall be equal to the redemption price (as
set forth in the Series E Articles Supplementary), plus all distributions of
Preferred Return accumulated and unpaid to, but not including, the Redemption
Date (as defined in the Series E Articles Supplementary),

Exhibit O - Page 3



--------------------------------------------------------------------------------




and one Series E Preferred Partnership Unit shall be concurrently redeemed with
respect to each share of Series E Preferred Stock so redeemed by the Company.
From and after the applicable Redemption Date, the Series E Preferred
Partnership Units so redeemed shall no longer be outstanding and all rights
hereunder, to distributions or otherwise, with respect to such Series E
Preferred Partnership Units shall cease.
F.    Voting Rights. Except as required by applicable law, the holder of the
Series E Preferred Partnership Units, as such, shall have no voting rights.
G.    Conversion. In connection with the conversion by the Company of any shares
of Series E Preferred Stock into shares of Common Stock in accordance with the
provisions of the Series E Articles Supplementary, the Partnership shall convert
Series E Preferred Partnership Units into Common Partnership Units and issue
such Common Partnership Units to Ashford OP Limited Partner, LLC. The number of
Common Partnership Units into which the Series E Preferred Partnership Units are
convertible shall be equal to the number Common Shares into which the Series E
Preferred Stock is then being converted, as set forth in the Series E Articles
Supplementary. From and after the applicable Conversion Date (as such term is
defined in the Series E Articles Supplementary), the Series E Preferred
Partnership Units so converted shall no longer be outstanding and all rights
hereunder, to distributions or otherwise, with respect to such Series E
Preferred Partnership Units shall cease.
H.    Restriction on Ownership. The Series E Preferred Partnership Units shall
be owned and held solely by Ashford OP Limited Partner, LLC.
I.    Allocations. Allocations of the Partnership’s items of income, gain, loss
and deduction shall be allocated pro rata among holders of Series E Preferred
Partnership Units in accordance with Article V of the Partnership Agreement.

Exhibit O - Page 4

